I
I     ,·.
            of the derivative nature of their claims. In re Labatt Food Service, L.P., 279
                                                                                              FILED IN
                                                                                       1st COURT   OF APPEALS
                                                                                           S.W. 3d 640 (Tex.
                                                                                           HOUSTON, TEXAS

I           2009), 52 Tex. Sup. Ct. J. 352. In Labatt, the Court recognized that the
                                              J
                                                                                       10/23/2015
                                                                                          Wrongful10:38:05
                                                                                                   Death Act
                                                                                        CHRISTOPHER A. PRINE
                                                                                                            PM

            creates an entirely derivative cause of action for the beneficiaries of the         Clerk
                                                                                                 thus binding

I           the beneficiaries (the parents and children of decedent) to an arbitration agreement executed by


I           the decedent. /d. The Texas Supreme Court bas recognized six general theories that potentially

            can bind a non-signatory to an arbitration agreement: (1) incorporation by reference; (2)

I           assumption; (3) agency; (4) alter ego; (5) equitable estoppel; and (6} third-party beneficiary. ld


 I          (referencing In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 739 (Tex. 2005)). The federal

            common law also recognizes these theories to bind non-signatories to contracts as well. See

 I          Sherer v. Green Tree Servicing LLC, 548 F.3d 379, 381-82 (5th Cir. 2008) (citing Bridas


 I          S.A.P.IC. v. Gov 't ofTurkmenistan, 345 F.3d 347, 356 (5th Cir. 2003)).

                    15.    Recently, the United States Fifth Circuit Court of Appeals held that the WTongful

 I          death claims of the surviving spouse, mother, and children of decedent were subject to arbitration


 I          under federal common law. Graves v. BP America, lnc.,568 F.3d 221 (5th Cir. 2009). In Graves,

            the plaintiffs sought recovery under the wrongful death and survival statutes and the defendants

 I          sought to enforce an arbitration provision in the decedent's employment contract. The district


 I          court ordered arbitration for the survival claim of the estate, but denied the motion to compel

            arbitration of the vvrongful death claims. The Fifth Circuit reversed the trial court's ruling on the

 I          wrongful death claims and held that the wrongful death claims are derivative of the decedent's


  I         claim even though they are for the exclusive benefit of the beneficiaries. Jd at 223.

                   16.     In Shanks v. Swift Transportation Co .• Inc., 2008 WL 2513056 (S.D. Tex 2008),

  I         the Court held that the wrongful death and survival claims brought by the spouse and children of


  I   (.
            an employee killed in an work-related incident were subject to arbitration. The Court noted that



  I
  I
I
I    although the spouse and children were non-signatories to the decedent's employment agreement,


I    they were bound to the agreement based on equitable estoppel and third-party. beneficiary

     theories. Id at *4-S. The Court held all claims were subject to the arbitration agreement because
I    the wrongful death claims (which were not bound by the agreement) were so "factually


I    intertwined" with arbitrable claims. !d. at •1 0-11.

               17.      In determining which "Company" the DRP applies to, the DRP provides that it
I    applies to all subsidiaries of the Sponsor (Nabors Industries, Inc.), as well as any "Electing


I    Entities.   16
                      The DRP also provides a description of the types of disputes to which it applies,

     · including personal injury that occurs at the workplace or while the employee is in the course and
I    scope of his employment.          17
                                            Here, Nabors Wel1 Services is a subsidiary of Nabors Industries,


 I   Inc. and, accordingly, the DRP is applicable to Nabors Well Services and its employees,

     including Aviles. 18       Moreover, Bu:ffco became an Electing Entity, electing to be bound by the

     terms of the DRP in. April, 2007 when it entered into a drilling contract with Nabors Well


I    Services. 19



I
I    16
        "Company" means· Sponsor and every direct or lndinct subsldlaf')' (whether 11 corporation, limited liability
     company, company partnership or other legal entity) of Sponsor, any Electing Entity, any entity or person alleged
I    to have joint and several liability concerning any Dispute, and all of their directors, officers, employees, and agents,
     every plan of benefits, whether or not tax-exempt, established or maintained by any such entity, the fiduciaries,
     agent and employees of such plans, and the successors and assignees of such entities. plans or persons; provided,

I    however, that In the case of an Electing Entlly, "Companf" shall lncludt! thl! Eluting Errtlty only to tile wmt
     provided In the Eledlng Entity's lllftmtent to bt bound by the Program. (emphasis added). See Exhibit 1,
     Attachment I at 1 2(D).
     17
        "Dispute" means all legal and equitable c1aims., demand and controversies, of whatever nature or kind, whether in

I    contract, tort, under statute or regulation, or some other law, between persons bound by the Program or by an
     agreement to resolve Disputes under the Program, or between a person bound by the Program and a person or entity
     otherwise entitled to its benefits, including, but not limited to. any matters with respect to ... 6. any personal Injury
     allegedly Incurred In or about a Company Workplace or In the course and scope of an Employee's employment
I    (emphasis added) See Exhibit 1, Attachment 1 at 1 2(E).
     11
     19
        See Affidavit of Laura Doerre, attached as Exhibit 4.
        See Contract, Ex. 2 at "Exhibit C" at 1 J7; See also. Exhibit 3.



                                                                                                                                 JSJ
                     18.     As noted several times herein, whether Plaintiffs are non-signatories to the DRP is

          without consequence given the language of the DRP (i.e., contractually extending to heirs and

          beneficiaries), the applicable case law (i.e., Graves. LaBat! and Shanks) extending applicability

I        to non-signatories), and the evidence presented herein (i.e., establishing Nabors and Buffco as

I        well as Plaintiffs as subject to the DRP).

          The DRP Does Not Exclude the Minor's Claims

I                   19.     Plaintiffs argue that the DRP is inapplicable to the minor's claims because they


I        are brought in a representative capacity. Plaintiffs' reference to section 4(B) of the DRP as the

         basis for this assertion is clearly misguided. A simple reading of section 4(B) reveals only that

I        that the DRP contemplates arbitrating each                   on an individual basis, rather than in a


I        class action setting. Such provision obviously does not preclude arbitrating the minor's dispute

         simply because it is brought by her mother.

I        The Wor.kers Compensation Exclusion in the DRP is Not Applicable to Plaintiffs' Claims


 I                  20.     The DRP excludes from· its purview all claims for workers compensation.

         Workers Compensation benefits are not involved in this lawsuit.20 Plaintiffs' claims against

 I       Nabors are not created or enumerated in, and do not derive from the Texas Workers


 I       Compensation Act. Rather, the gross negligence claims provided by statute or common law are

         merely preserved by the TWCA, while claims for general negligence are barred by the TWCA.21

 I       As such, Plaintiffs' claims against Nabors are not workers compensation claims, and are not


 I       excluded from the applicability of the DRP.



 I
 I   (
         20
         21
              See Exhibit 1, Attachment I   3(D)
              See Texas Labor Code§ 408.001

 I                                                                                                           3S4
 I
I
I        The DRP Is Not lllusory, Unconscionable, or Lacking Mutual Assent


I                    21.     Any contention that the DRP is illusory or unconscionable flies in the face of the

         contractual language within the DRP and the acknowledgements and notices that Decedent
I        executed. Specifically, Nabors would again point out that the DRP expressly extends to the heirs


I        and beneficiaries ofNabors' employees. 22 Additionally, the Nabors DRP has been upheld as not

         illusory, and valid and enforceable. Nabors Drilling USA, LP v. Carpenter, 198 S.W.3d 240,
I        249 (Tex. App.-San Antonio 2006, orig. proceeding).


I                    22.     Moreover, any assertion that the DRP fails to make provision for notifications of

         amendments to the DRP is completely wrong.            Section 6(B) of the DRP- "[The DRP] may be
I        amended by [Nabors Industries, Inc.] by giving at least 10 days' notice to current Employees."


 I       Thus, it cannot be said that Nabors keeps its employees in the dark when amendments are made

         to the DRP as any amendments to the DRP were conditioned upon notice to the employees.

 I                   23.     Finally, whether an entity becomes or drops out as an "Electing Entity't subject to


 I       the DRP is inelevant in relation to the forum in which an employee's claim (or

         heirs/beneficiaries in this case) is litigated. Each time Decedent executed one of the referenced

 I       acknowledgments or notices, he agreed that any claim he (or heirs/beneficiaries in this case)


 I       made against his employer or against an "Electing Entity'' could always be made subject to

         arbitration. This possibility was specifically included in his application and/or commencement
 I       of employment forms and became part of the enforceable arbitration provisions of the DRP.


 I                  24.      For these reasons, the DRP is not illusory or unconscionable.      Employees are

         notified of amendments as they arise. Employees such as Decedent acknowledge many times the

 I       possibility that any claim they make against Nabors or an "Electing Entity" could be compelled


 I   (   22
              See Exhibit I. Attachment I   3(8).

 I
                                                                                                             3SS
 I
I
I  I'
   I         to arbitration. The employees accept the DRP as a tenn of their employment as supported under


I            Texas law.

                                                   CONCLUSION

I                    25.    In summary, Texas courts recognize that arbitration agreements in an at-will


I            employment setting apply to personal injury claims. Nabors Industries, Inc. has instituted a

             comprehensive dispute resolution program designed to provide a means for the quick, fair,

I            accessible, and inexpensive resolution of disputes between Nabors' employees on the one hand


 I           and Nabors, its subsidiaries (i.e., Nabors Well Services            and its ''Electing Entities" (i.e.,

             Buffco) on the other hand. The Fourth Court of Appeals in Nabors Drilling USA. LP v.

 I           Carpenter, 198 S.W.3d 240, 249 (Tex. App.-San Antonio 2006, orig. proceeding), has


 I           previously detennined the Nabors' DRP to be valid and enforceable.              Through Decedent's

             acceptance and/or continued employment with Nabors and through Decedent's express written

 I           assent, Plaintiffs gross negligence, survival and wrongful death claims are bound by the DRP


 I           with respect to resolving their claims against Nabors and Buffco.

                    26.     Nabors has shown that the DRP includes a valid agreement to arbitrate and that

  I          the dispute in this case falls within the scope of that arbitration agreement. Further, Decedent's


  I          acceptance and/or continued employment served as the consideration necessary to make the

             agreement enforceable.     This enforceability extends to the claims Decedent's heirs (i.e.,

  I          Plaintiffs) assert in this suit, including those claims against Nabors. The DRP is neither illusory


  I          nor unconscionable. The defensive actions Nabors has employed thus far in this litigation have

             been          peripheral in nature and have not unfairly prejudiced Plaintiffs. Such defensive

  I          actions would have been undertaken regardless of the forum in which this case was litigated.


  I     \.

  I                                                                                                                :JSG

   I
I
I                                               PRAYER


I           For the these reasons, Nabors and B uffco ask the Court to grant this motion, abate or

    dismiss this action, and order that all claims Plaintiffs assert in their suit be compelled to final

I   and binding arbitration. Nabors and Buffco further ask for all other relief to which they are


I   entitled.



I

                                                         ThomasJ. S
                                                          State Bar
                                                         Patrick W. Drouilhet
                                                          State Bar No. 00783985
                                                         Ron T. Capehart
                                                          State Bar No. 24009939
                                                         GALLOWAY, JOHNSON, TOMPKINS
                                                           BURR&SMirn

I                                                        1301 McKinney, Suite 1400
                                                         Houston, Texas 77010
                                                         (713) 599w0700- telephone

I                                                        (713) 599¥0777- facsimile

                                                         ATTORNEYS FOR DEFENDANT, NABORS

I                                                        WELL SERVICES LTD. AND BUFFCO
                                                         PRODUCTION, INC.


I
I
I


                                                                                                           JS'7
I
I    I
                                        CERTIFICATE OF SERVICE


I                I hereby certify that a true and correct copy of the foregoing has been served upon the
         following counsel via certified mail, return receipt requested the 18th day of November, 2009.


I        CMIRRR 917108 2133 3935 96271965
         Chris Jones, Esq.

I        JONES & JONES, L.L.P.
         420 N. Green Street, Suite C
         Longview, Texas 75601

I        CMIRRR 91 7108 2133 3935 96271958
         Val Jones, Esq.

I        THE JONES FIRM
         109 West Austin
         Marshall, Texas 75670-3340

I        CMIRRR 91 7108 2133 3935 96271941
         Barry L. Hardin

 I       David, Goodman & Madole,
         A Professional Corporation
         5420 LBJ Freeway, Suite 1200

 I       Dallas, Texas 75240

         CMIRRR 91 7108 2133 3935 96271934

 I       J. Devin Alsup
         Lynch, Chappell & Alsup
         300 N. Marienfeld, Suite 700

 I       MidlancL Texas 79701

         CM/RRR 91 7108 2133 3935 9627 1927

 I       William Cornelius
         Wilson, Robertson & Cornelius
         P.O. Box 7339

 I       Tyler, Texas 75711

         CMIRRR 91 7108 2133 3935 96271910

 I       Francis H. 11 Rasch" Brown, Ill
         FRILOT L.L.C.
         1100 Poydras Street, Suite 3600

 I       New Orleans, LA 70163-3600



 I
 I                                                                                                    358

 I
I
I                                             CAUSE NO. 1008-386


I     BRENDA AVILES, bullvfdually and on
      bela aU' ofRedacted             , a minor
      dllld, and on behalf or the Estate of
                                                      §
                                                      §
                                                      I
                                                                   IN THE DISTRICT COURT


      VICI'OR FILOMENO AVILES                         §            PANOLA COUNTY, TEXAS

I     v.
                                                      §
                                                      §
                                                      §
                                                      §
I     NABORS WELL SERVICES CO.                        §            lxflD JUDICIAL DISTRICT

                                    BUSfNESS..RECORD AFJ!IDAVJT
I     TilE STATE OF TEXAS                         §
                                                  §

 I    COUNTY OF HARRIS                            §

           Before me, the undersigned notary, on this day personally appeared Frank Labrenz,

 I    the affiant, a person whose identity is known to me. After I administered an oath to
      affiant, affiant testified:
      1.      "My name is Frank Labrenz. 1 am over 18 years of age, of sound mind, and
 I            capable of making this affidavit. The facts stated in this affidavit are within my
              personal knowledge and are true and correct.

 I    2.      I am the Vice President-Personnel Services for       Nabors Well Services
              Ltd. ("NWSL'') and the duly authorized agent and custodian of records for
              Nabors, in the above-entitled and numbered cause.
 I    3.      Attached to this affidavit are records from NWSL, specifically:

                       Full and complete Nabors Dispute Resolution Program (English version)
 I            a.
                       in effect on August 20, 2007;

             b.       Full and complete Nabors Dispute Resolution Program (Spanish version)
 I                    with supplement that was in effect on August 20, 2007;

             c.       Employee Notice of Dispute Resolution Program (Spanish version);
 I           d.       Questions and Answers for Nabors Dispute Resolution Program (English
                      version);

 I           e.       Questions and Answers for Nabors Dispute Resolution Program (Spanish
                      version);

 I           f.       January 17, 2007 Supplement to the Spanish Version of the Dispute
                      Resolution Program; and
                                                                                                       JS9
  I          g.       Excerpts from the personnel file of Victor Aviles.

                                                                                                   EXHIBIT
  I                                                                                       I          1
 I
I
1-   (         .
                   4.      Documents (a) through (f) above were provided to all NWS employees through
                           various delivery methods and were available to all NWS employees.
I                  S.     These attaclled records are kept by NWS in the regular course               and it
                   was in the tegular course of business ofNWS for an employee or representative ofNWS,
I                  with knowledge of the act, event condition, opinion, or diagnosis that was recorded, to
                   make these records or to transmit the information to be included in these reconls. These
                   records were made at or near the time or reasonably soon after the act, event, condition,
I                  opinion, or diagnosis that was recorded. The records attached to this affidavit are the
                   originals or exact duplicates of the originals."


I                                                                 FURTHBRAFFIANTSAYETHNOT.



I
I
                   1HESTATEOFTEXAS                        §
I                  COUNTY OF HARRIS
                                                          §
                                                          §


I                       Sworn to and subscribed before me by          flte..:ot:           on            of
                   November, 2009-
 I
 I                                                                                  for the State of Texas
                                                                  My Commission expires:

 I
 I
 I
 I
 I       1\_


 I                                                                                                             360

 I
                 .   ···--·-···-----------------------------
I
                                      NABORS INDUSTRIES, INC.
                           HUMAN RESOURCES POLICIES AND PROCEDURES MANUAL
                           SUBJECT                   SECfiON- MISCELLANEOUS           NUMBER- 200.80.1        I PAGE.
                                                                                                                1 of 15
         EMPLOYEE DISPUTE RESOLUTION                 EFFEcnVE DATE-                   SUPERCEDES ISSUE
                  PROGRAM                            January27.2007                   DATED-January 1,2002




         1. Purpose and Construction

I           The Program is designed to provide a means for the quick, fair, accessible, and inexpensive
            resolution of Disputes between the Company and the Company's present and former
            Employees and Applicants for emptoyment, related to or arising out of a current, fonner or
I           potential employment relationship with the Company. The Program is intended to create an
            exclusive procedural mechanism for the final resolution of all Disputes falling within its
            terms. It is not intended either to abridge or enlarge substantive rights available under

I           applicable law. The Program contractually modifies the "at-will" employment relationship
            between the Company and its Employees, but only to the extent expressly stated in the
            Program. The Program should be interpreted in accordance with these purposes.


I        2. Definitions

            A.        "AAA" means the American Arbitration Association.

            B.        nJAMS" means Judicial Arbitration and Mediation Services.

            c.        The "Act" means the Federal Arbitration Act, 9 U.S.C.§ 1, et seq., as amended from
                      time to time.

            D.        l'Companyu means Sponsor and every direct or indirect subsidiary (whether a
                      corporation, limited liability company. company partnership or other legal entity) of
I                     Sponsor, any Electing Entity. any entity or person alleged to have jojnt and several
                      liability concerning any Dispute, and all of their directors, officers, employees, and
                      agents, every plan of benefits, whether or not tax-exempt, established or maintained
I                     by any such entity, the fiduciaries, agents and employees of aU such plans, and the
                      successors and assigns of all such entities, plans and persons; provided. however, that
                      in the case of an Electing Entity, "Com         shall include the Electing Entity only to

I           E.
                      the extent provided in the Electing Entity's agreement to be bound by the Program.
                      "Disputen means all legal and equitable claims. demands, and controversies, of
                      whatever nature or kind, whether in             tort, under statute or regulation. or some
I                     other law, between persons bound by the Program or by an agreement to resolve
                      Disputes under the Program, or between a person bound by the Program and a person
                      or entity otherwise entitled to its benefits, includin& but not limited to, any matters

I                     with respect to:

                      1.      this Program;

I                     2.      the employment or potential reemployment of an Employee, including the
                              terms, conditions, or tennination of such employment with the Company;


I
.   (,
                                                                                                                  100.80.1
                                                                                        Employee Dispute Resolution Proaram
                                                                                                                              J61
                                                                                                               Pa&e I of IS


I
I
                             NABORS INDUSTRIES, INC.
                  HUMAN RESOURCES POLICIES AND PROCEDURES MANUAL

             3.      employee benefits or incidents of employment with the Company;

             4.      any other matter related to or concerning the relationship between the
                     Employee and the Company including, by way of example and without
I                    limitation, allegations of: discrimination based on race, sex, religion, national
                     origin, age, veteran status or disability; sexual or other kinds of harassment;
                     workers' compensation retaliation; defamation; infliction of emotional

I                    distress, antitrust claim concerning wages or otherwise, or status, claim or
                     membership with regard to any employee benefit plan;

             s.      an Applicant's application for employment and the Company's actions and
I                    decisions regarding such application; and

             6.      any personal injury allegedly incurred in or about a Company workplace or in

I                    the course and scope of an              employment

                     •'Dispute', includes all such matters regardless of when the events on which they
                     are based occurred, including matters based on events occurring before the
I                    Employee became subject to this Program (so long as such disputes were not
                     previously asserted ln a judicial forum) or after termination of the employment
                     relationship.

I       F.   "Electing Entity" means any legal entity that has agreed to be bound by the Program
             as provided herein.

I       G.   "Employee,, means any person who is or has been in the employment of the Company
             on or after the effective date of this Program, whether or not employed at the time a
             claim is brought with respect to a Dispute, residing In the United States, or otherwise

I            subject to the laws of the United States or any state, municipality, or other political
             subdivision of the United States.

        H.
I            "Applicant" means any person who is seeking or has sought employment with the
             Company after the effective date of this Program.

        I.   "Partyn means, with respect to a particular Dispute., affected persons and/or entities
I       J.
             bound by this Program.

             "Program" means this Nabors Dispute Resolution Program, as amended from time to

I       K.
             time.

             uRuJes" means the Nabors Dispute Resolution Rules, as amended from time to time,
             which are applicable to mediation and arbitration ..
I       L.   usponsor" means Nabors Industries, Inc., a Delaware corporation.


I
I   (
                                                                                                        200.30.1
                                                                                     Dispute Resolution Program
                                                                                                    Pa&e 2 or IS

I
                                                                                                                   :JG2
I
I
                               NABORS INDUSTRIES, INC.
                    HUMAN RESOURCES POLICIES AND PROCEDURES MANUAL

        3. Name, Application. and Coverage
I          A.    The Program shall be referred to as the "Nabors Dispute Resolution Program!'
                 Alternatively, it may be referred to as the "Dispute Resolution Program/'

I          B.    Until revoked by Sponsor pursuant to this Program, this Program applies to and binds
                 the Company, each Employee and Applicant and the heirs, beneficiaries and assigns
                 of any such person or entity; provided, however. that this Program shall not apply to
I                any Employee in a unit of Employees represented by a labor organization, or to the
                 Company with respect to such employees, except to the extent permitted in an
                 applicable collective bargaining agreement or lawfuJiy imposed by the Company
I          C.
                 when no collective bargaining agreement is in effect.

                 Except as provided for herein, this Program applies to any Dispute.

I          D.    Notwithstanding anything to the contrary in this Program, the Program does not apply
                 to claims for workers' compensation benefits or unemployment compensation
                 benefits.
I          E.    Mediation and arbitration are only available for Disputes involving legally protected
                 rights.

I          F.    Notwithstanding any other provision hereof. any court with jurisdiction over the
                 Parties may issue any injunctive orders (including preliminary injunctions) if the
                 necessary legal and equitable requirements under applicable Jaw are met pending the
I                institution of proceedings under the Program. Furthcnnore. an action under The
                 Limitation of Ship Owners Liability Act, 46 U.S.C. §§ 181-189, shall not be subject
                 to this Program.

I       4. Resoludon ofDispute!

           A.    All DisputeS not otherwise settled by the Parties shall be finally and conclusively
I                resolved under this Program and the Rules. The Parties forego any right either may
                 have to a jury trial on cJaims relating in any way to any Dispute.


I          B.    Each Dispute shall be arbitrated on an individual basis. The Parties forego and waive
                 any right to join or consolidate claims in arbitration with others or to make claims in
                 arbitration as a representative or as a. member of a class or in a private attorney
                 general or similar capacity, unless such procedures are agreed to by all Parties.
I                Neither the Company nor any Employee or Applicant may pursue any Dispute on a
                 class          collective action or consolidated basis or in a representative capacity on
                 behalf of other persons or entities who are claimed to be similarly situated, or
I                participate as a class member in such a proceeding. The arbitrator in any proceeding
                 under this Program shall have no authority to conduct the matter as a consolidated,
                 class, collective or representative action.

I         c.     lfthe procedural limitation in Paragraph B ofthis Section is held unenforceable by a
                 court in a proceeding in which a patty seeks to pursue a consolidated, class or

I   !
                                                                                                            :lDO.SO.J
                                                                                          Dispute Resolution Prouam
                                                                                                         Paao 3 of IS


I
I
I
                                    NABORS INDUSTRIES, INC.
                         HUMAN RESOURCES POLICIES AND PROCEDURES MANUAL
                      col1ective action or otherwise act in a representative capacity, then this Program shaJ I
                      apply to such proceeding only to the following extent. The court will decide whether
I                     the Dispute should proceed on a consolidated, class, collective or other representative
                      basis and, if so, will define the scope of the class. None of the foregoing
                      determinations shall be submitted to the arbitrator, and in no event shall the arbitrator
I                     have the power to detennine class, collective or representative action certification.
                      The court's decisions will be subject to appeal pursuant to the applicable ruJes of
                      procedure. If the court certifies a class, collective or other representative action, then

I                     all other detenninations in or related to the Dispute shall be made by the arbitrator.
                      The arbitrator shall determine questions of liability to or of the class as a whole and
                      remedies available to or from the class as a whole. The arbitrator shaH also decide
                      the relief, if any, to which a party or class member may be entitled individually. If
I                     the court, however, ultimately denies a party's request to proceed on a consolidated,
                      class, collective or representative basis, then that party's individual claim(s) shall still
                      be subject to this Program and referable to arbitration pursuant to its tenns.
I
            5. No Retaliation

I              No employee shall be subject to any form of discipline or retaliation for initiating or
               participating in good faith in any process or proceeding under this Program.

I           6. Amendment

               A.     This Program may be amended by Sponsor at any time by giving at least 10 days•
                      notice to current Employees. However, no amendment shall apply to a Dispute for
 I                    which a proceeding bas been initiated pursuant to the Rules, unless otherwise agreed.

               B.     Sponsor may amend the Rules at any time by serving notice of the amendments on
 I                    AAA and JAMS. However, no amendment of the Rules shaH apply to a Dispute for
                      which a proceeding has been initiated pursuant to the Rules unless otherwise agreed.


 I          7. Termination

               This Program may be terminated by Sponsor at any time by giving at least 10 days, notice of

 I             terminatfon to current Employees. However, terminat(on shaH not be effective as to Disputes
               for which a proceeding has been initiated pursuant to the Rules prior to the date of
               tennination unJess otherwise agreed.

 I          8. Applicable Law

               A.     The Act shall apply to this Program, the Rules, and any proceedings under the

 I                    Program or the RuJes, including any actions to compel, enforce? vacate or confirm
                      proceedings, awards, orders of an arbitrator, or settlements under the Program or the
                      Rules.

 I             B.     All arbitrations heJd pursuant to this Program shaU be convened as near as possible to
                      the worksite where the events in dispute occurred if Nabors continues to perform

 I. C.,__
                                                                                                                       lOO.Btl.l
                                                                                         Employee Di'J)IIte Resolution Program
                                                                                                                   Pl&e 4of"


 I                                                                                                                             .]64

 I
I
                                NABORS INDUSTRIES, INC.
                     HUMAN RESOURCES POLICIES AND PROCEDURES MANUAL
                  work at that location. Otherwise the arbitration will occur at the place most

I          c.
                  convenient for the majority of the witnesses.

                  Other than rur expressly provided herein, or in the Rules, the substantive legal rights,
                  remedies, and defenses of all Parties are preserved. ln the case of arbitration, the
I                 arbitrator shall have the authority to determine the applicable law and to order any
                  and all relief, legal or equitable, which a Party could obtain from a court of competent
                  jurisdiction on the basis of the claims made in the proceeding.

I          D.     Other than as expressly provided herein, or in the Rules, the Program shall not be
                  construed to grant additional substantive, legal. or contractual rights, remedies or
                  defenses which would not be applied by a court of competent jurisdiction in the
I                 absence of the Program.

           E.     Notwithstanding the provisions of the preceding subsection, in any proceeding before

I                 an            the arbitrator, in his or her discretion. may allow a prevailing Employee
                  or Applicant a reasonable attorney's fee as part of the award. The discretion to aJlow
                  an award of fees under this subsection is in addition to any discretion. right or power

I                 which the arbitrator may have under applicable law. If the arbitrator awards attorney
                  fees without authorization for such an award by statute or contract, such award wm
                  be limited to $2.500.00.


I      9. Administrative Proceedings

           A.     This Program shall apply to a Dispute pending before any local, state or federal
I.                administratlve body or court unless prohibited by Jaw.

           B.    Participation in any administrative or judicial proceeding by the Company shall not
                 affect the applicability of the Program to any such Dispute upon tennination of the
I                administrative or judici.al proceedings. A finding, recommendation or decision by an
                 administrative body on the merits of a Dispute shall have the same legal weight or
                 eff'ect under the Program as it would in a court of competent jurisdiction.

I      10. Exclusive Remedy


I         Proceedings under the Program shall be the exclusive, final and binding method by which
          Disputes are resolved.


I
       11. Electing Entities

          A.     Corporations or other legal entities, not otherwise Parties, may elect to be bound by
                 this Program by written agreement with Sponsor.

I         B.     Election may be made only as to some types of Disputes. or only as to some persons,
                 in the discretion of Electing Entity.

I      12. Effective Date

          The effective date of this Program shall be April 15,2001.

I t:                                                                                                          lD0.80.1
                                                                                  EmpLoyee Dispute Resolution Provzm
                                                                                                          Paic 5 of 15


I
                                                                                                                    JGS
I
I
                                 . NABORS INDUSTRIES, INC.
                       HUMAN RESOURCES POLICIES AND PROCEDURES MANUAL
          13. Severability

             The terms of this Program and the Rules are severable. The invalidity or unenforceability of
             any provision therein shall not affect the application of any other provision. Where possible,
             consistent with the purposes of the Program, any otherwise invalid provision of the Program
             or the Rules may be reformed and, as refonned, enforced.

          l4.Assent

I            Employment or continued employment after the Effective Date of this Program constitutes
             consent by both the Employee and the Company to be bound by this Program, both during
             the employment and after termination of employment. Submission of an appJication,
I            regardless of form, for employment constitutes consent by both the Applicant and the
             Company to be bound by this Program.


I
I
I
I
I
I
 I
 I
 I
 I
 I l,..                                                                                                        l()(UI).I
                                                                                   Emplcyee Dilpute R.esoJurion Progrtm
                                                                                                            Pqo 6 of IS


 I                                                                                                                         3GG
 I
                              NABORS INDUSTRIES, INC.
                   HUMAN RESOURCES POLICIES AND PROCEDURES MANUAL



I                             NABORS DISPUTE RESOLUTION RULES

      1. Definitions
I        All definitions included in the Nabors Dispute Resolution Program apply to these Rules.


I     2. Application

         A.     If different rules are applicable to a specific class of Disputes, and have been adopted
                by Sponsor and served on AAA or JAMS. these Rules shall not apply to such class of
I        B.
                Disputes.

                These Rules apply in the form existing at the time proceedings are initiated under

I        C.
                them.

                To the extent consistent with these Rules, the Employment Dispute Resolution Rules
                of AAA or JAMS also apply to all proceedings governed by these Rules.
I     3. Initiation of the Process

         A.     A Party may initiate proceedings under these Rules at any timeJ subject to any
I               defenses including those applicable to the timeliness of the claim, including
                limitations and laches.
                                                                                                                        ,·



I        B.     A Party may initiate proceedings by serving a written request to initiate proceedings
                on AAA or JAMS, and tendering the appropriate administrative fee.

         c.     Copies of the request shall be served on all other Parties to the Dispute by AAA or
I               JAMS. The request shall describe the nature of the Dispute, the amount involved, if
                any, the remedy sought. and the proceeding locale requested.

I        D.     Proceedings may also be initiated by an Employee or Applicant by serving a written
                request to initiate proceedings on the Company's Dispute Resolution Program
                Administrator. In such a case, the Company shall promptly forward any properly

I        E.
                served request it has received to AAA or JAMS.
                Parties against whom a claim is asserted shall file an answering statement within 2 I
                days of receiving notice of intent to arbitrate or a specification of claims, which shell
I               include any counterclaims and any request that the arbitrator (if any) prepare a
                statement of reasons for the award.


I     4. Administrative Conference

         AAA or JAMS shall convene an administrative conference as soon as possible after receipt
         of the answering statement or after expiration of the time for filing an answering statement if
I        one has not been filed. The conference may be held in person or by telephone. At the
         conference, AAA or JAMS will determine whether the Parties are in agreement on a method
         to resolve the Dispute. If the Parties are in agreement, AAA or JAMS will implement the

I                                                                                                           lOO..SO.l
                                                                                 Employee Dispute Resolution Program
  \                                                                                                      P!&e 1 oru


I
                                                                                                               J6'i
I
I
                                   NABORS INDUSTRIES, INC.

lr                      HUMAN RESOURCES POLICIES AND PROCEDURES MANUAL
            procedure in accordance with their rules upon payment of any applicable fee. If the Parties
            cannot agree. or if the Parties have previously attempted and failed to resolve the Dispute by
I           mediation or another nonbinding mechanism, the Dispute shall be arbitrated under these
            Rules.

I        S. Appointment of Arbitrator

             Immediately after payment of the arbitration fee, AAA or JAMS shall simultaneously send
            each Party an identical list of names of persons chosen from a panel of qualified arbitrators
I           which AAA or JAMS shal1 select and maintain. Each Party to the Dispute shall have
             fourteen (14) days from the transmittal date to strike any names objected to, number the
            remaining names in order of preference, and return the list to AAA or JAMS. If a Party does
I           not return the list within the time specified, all persons therein shaH be deemed acceptable.
            From among the persons who have been approved on both lists, and in accordance with the
            order of mutual preference. AAA or JAMS shall invite the acceptance of the arbitrator or

I           arbitrators to serve. In those cases where more than $2,000.000 is in controversy, either
            Party shall have the right to require that the arbitration proceed before a three member panel
            rather than a single arbitrator. The Party who eJects for a panel in these circumstances shaH
            notify the other Parties during the administrative conference described in Section 4 of the
I           Program. Any Party shall have the right to strike one list of arbitrators in its entirety. When
            a Party exercises this right. AAA or JAMS shalJ issue a new list of arbitrators consistent with
            the above procedures.

 I       6. QnaUJlcations of the Arbitrator

            No person shall serve as an arbitrator in any matter in which that person has any financial or
 I          personal interest. Prior to accepting appointment, the prospective arbitrator shall disc1ose
            any circumstance likely to prevent a prompt hearing or create a presumption of bias. Upon
            receipt of such infonnation from the arbitrator or any other source) AAA or JAMS will either
 I          replace that person or communicate the information to the Parties for comment. Thereafter,
            AAA or JAMS may disqualify that person. and its decision shall be conclusive.


 I       7. Vacancies

            If a vacancy occurs for any reason or if an appointed arbitrator is unable to serve promptly,
            the appointment procedure in Section 5 shall apply to the selection of a substitute arbitrator.
 I       8. Date, Time and Place of Hearings

            A.     The arbitrator shaH set the date, time and place of any proceeding pursuant to the
 I                 requirements of Section 8B ofthe Program.
            B.     Notice of any hearing shatl be given at least ten (I 0) days in advance, unless the
 I          c.
                   arbitrator determines or the Parties agree that a shorter time is necessary.

                   The arbitrator shall make every effort, without unduly incurring expense. to
                   accommodate the Employee or Applicant in the selection of a proceeding location.
 I
 I   (
                                                                                    EmplO)'eC Dispute Resolution
                                                                                                            Page
                                                                                                                   200..SO.l




 I                                                                                                                             JG8
 I
I
                                 NABORS INDUSTRIES, INC.
1: .                  HUMAN RESOURCES POLICIES AND PROCEDURES MANUAL


         9. Conferences
I           At the request of AAA or JAMS, or of a Party or on the initiative of the arbitrator, the
            arbitrator or AAA or JAMS may notice and hold conferences for the discussion and

I           determination of any matter which will expedite the proceeding, including:

            A.     venue,

I           B.     clarification of issues,

            c.     detennination of preliminary issues, including summary detennination of dispositive

I           D.
                   legal issues,

                   discovery,

I           E.     the time and location of proceedings or conferences,

            F'.    interim legal or equitable relief authorized by applicable law,

I           G.     pre- or      hearing memoranda,

            H.     stipulations: and/or
I           I.     any other matter of substance or procedure.


I        10. Mode of Hearings and Conferences

            In the discretion of the arbitrator or by agreement of the Parties, conferences and hearings
            may be conducted by telephone or by written submission, as well as in person.
I        11. Pre-hmring Discovery

            A.     On any schedule determined by the arbitrator, each Party sflaiJ submit in advance the
I                  names and addresses of the witnesses it intends to produce and any documents it
                   intends to present.

I           B.     The arbitrator shall have discretion
                   discovery by the Parties.
                                                          to detennine the fonn, amount and frequency            of


            c.     Discovery may take any fonn pennitted by the Federal Rules of Civil Procedure, as
I                  amended from time to time, subject to any restrictions imposed by the arbitrator.

         12. Representation

I           Any Party may be represented by counsel or by any other authorized representative.

         13. Attendance at Hearings
I           The arbitrator shall maintain the privacy of the proceedings to the extent pennitted by law.
            Any person having a direct interest in the matter is entitled to attend the proceedings.

I    (
                                                                                                                 100.30.1
                                                                                     Employee Dispute Resolution Program
                                                                                                             Pe.ie 9ofiS


 I                                                                                                                          J69
 I
I
                              NABORS INDUSTRIES, INC.
                   HUMAN RESOURCES POLICIES AND PROCEDURES MANUAL
       The arbitrator shall otherwise have the power to exclude any witne·ss. other than a Party or
       other essential person. during the testimony of any other witness. The arbitrator shall
       determine whether any other person may attend the proceeding. Upon the request of any
       Party. the arbitrator shaH exclude any witness during the testimony of any other witness.

    14. Postponement

       A.       The arbitrator, for good cause shown by a Party. or on agreement of the Parties, may
                postpone any proceeding or conference.
I      B.       The pendency of court proceedings related to the same matter is not good cause for
                postponement.

I   IS. Oaths

       Before proceeding with the first hearin& each arbitrator may take an oath of office and. if
I      required by law, shaH do so. The arbitrator may require witnesses to testify under oath
       administered by any duly quaHfied person and, if required by law or requested by any Party,
       shall do so.

I   16. Record of Proceedings

       There shall be no stenographic, audio, or video record of the proceedings unless either
I      requested by one of the Parties or specified by the arbitrator. The Party requesting the record
       shall bear the entire cost of producing the same. Copies of the rewrd shall be furnished to all
       other Parties upon request and upon payment of the cost of reproduction.

    17. Procedure

       The proceedings shall be conducted by the arbitrator in whatever order and manner will most
I      expeditiously permit full presentation of the evidence and arguments of the Parties.

    18. Arbitration in the Absence of a Party

I      The arbitrator may proceed in the absence of Parties or representatives who, after due notice,
       fail to be present or fail to obtain a postponement An award shall not be made solely on the
       default of a Party. The arbitrator shall require any Party who is present to submit such
I      evidence as the arbitrator may require for the making of an award.

    19. Evidence

I      A.       The arbitrator shaH be the sole judge of the relevancy, materiality, and admissibility
                of evidence offered. Confonnity to legal rules of evidence shaH not be necessary.

I      B.       The arbitrator may subpoena witnesses or documents at the request of a Party or on
                the arbitrator's own initiative.


I      c.       The arbitrator may consider the evidence of witnesses. by affidavit or declaration, but
                shall give it only such weight as the arbitrator deems appropriate after consideration
                of any objection made to its admission.

I                                                                               Employee Dispute
                                                                                                       100.8().1
                                                                                                        Program
                                                                                                   Pai¢ 10 ort.S



I                                                                                                              370

I
I
                                              NABORS INDUSTRIES, INC.
lr  \
                                   HUMAN RESOURCES POLICIES AND PROCEDURES MANUAL

                     20. Post-Hearing Submissions
I                       All documentary evidence to be considered by the arbitrator shall be filed at the hearing
                        unless the arbitrator finds good cause to pennit a post-hearing submission. AH Parties shall

I                       be afforded an opportunity to examine and comment on any post-hearing evidence. The
                        arbitrator shall permit the filing of post-hearing briefs at the request of a Party and shall
                        determine the procedure and timing of such filings.

I                    21. Closing and Reopening of Proceedings

                        A.     When the arbitrator is satisfied that the record is complete, including the submission

I                              of any post-hearing briefs or documents pennitted by the arbitratort the arbitrator
                               shall declare the proceeding closed.

                        B.     The proceeding may be reopened on the arbitrator's initiative or upon application of a
I                              Party at any time before the award is made.

                     22. Waiver ot Procedures

I                       Any Party who fails to object in writing, after knowledge that any provision or requirements
                        of these procedures and Rules have not been complied with, shall be deemed to have waived
                        the right to object.
I                    23. Service or Notices and Papers


 I                      Any papers, notices, or process necessary or proper for the initiation or continuation of any
                        proceeding under these Rules (including the award of the arbitrator, any court action in
                        connection therewith, or the entry of judgment on an award made under these procedures)
                        may be served on a Party by mail addressed to the Party or his or her representative at the last
 I                      known address or by personal service. AAA, JAMS, the Parties, and the arbitrator may a1so
                        use facsimile transmission, telex, telegram, or other written forms of electronic
                        communication to give any notices required by these Rules.
 I                   24. Communications with the AAA, JAMS and the Company

                        A.     Any Party may notice, serve or communicate with AAA by contacting:
 I                             Regional Administrator
                               American Arbitration Association

 I                             1001 Fannin St., Suite 1005
                               Houston, Texas 77002
                               (713) 739-1302

 I                             Fax: (713) 739·1702




 I
    I   r"'·.   ,.
                                                                                                                            100.80.1
                                                                                                 Employee Dispute Resolution Pro8I1Jrn
                                                                                                                       Page II of 15



    I                                                                                                                                J'71

    I
                              NABORS INDUSTRIES. INC.
                    HUMAN RESOURCES POLICIES AND PROCEDURES MANUAL



         B.      Any Party may notice, serve or communicate with JAMS by contacting:

                 JAMS

I                345 Park Avenue. 8th Floor
                 New Yoric. NY 10154
                 (212) 751·2700
                 Fax: {212) 751-4099
I        C.      Any         service or communication with the Company will be to:


I                Legal Department
                 Nabors Industries, Inc.
                 51 S West Greens Road, Suite 1200
                 Houston, Texas 77067-4525
I                (281) 874-0035
                -FAX: (281) 775·8431


I     25. Communication with the Arbitrator

         There shall be no communication between the Parties and the ·arbitrator other than at any oral

I        hearings or conferences. Any other oral or written communications from the parties to the
         arbitrator shall be directed to the AAA or JAMS (and copied to the Parties) for transmission
         to the arbitrator, unless the Parties and the arbitrator agree otherwise.

I     26. Time or Award

         The award shall be promptly made by the arbitrator, unless othelWise agreed by tho Parties or

I        specified by applicable law, no later than thirty (30) days from the date of the closing of the
         proceeding or, if applicable, the closing of a reopened proceeding.

      27. Form of Award
 I       The award shall be in writing and shall be signed by the arbitrator. The arbitrator shall write
         a statement of reasons for the award if requested to do so in the request to initiate

 I       proceedings or in the answering statement. The award shall be executed in any manner
         required by applicable law.

      28. Modification of Award
 I       On order of a court of competent jurisdiction, or on agreement of the Parties, the arbitrator
         shall modifY any award. The arbitrator may modify an award on the motion of a Party if the

 I       arbitrator finds that the award, as rendered, is ambiguous or defective in form, or if the award
         requires an illegal or impossible act. These are the only circumstances under which an
         arbjtrator shall have jurisdiction to withdraw or modify an award.

 I
 Ic                                                                                                           lOO..SO.J
                                                                                  Employeo Dispute Resolution Program
                                                                                                         Page 12 oflj



 I
 I
I
                                     NABORS INDUSTRIES, INC.
I                 HUMAN RESOURCES POLICIES AND PROCEDURES MANUAL


     29. Settlement
I       If the Parties settle their Dispute during the course of the arbitrationJ the arbitrator may set
        out the tenns of the settlement in a consent award.

I    30. Scope of Arbitrator's Authority

        A.     The arbitrator's authority shall be limited to the resolution of legal Disputes between
I              the Parties. As such, the arbitrator shaJI be bound by and shaJJ apply applicable law,
               including that related to the allocation of the burden of proof, as well as substantive
               law. The arbitrator shall not have the authority either to abridge or enlarge

I              substantive rights available under applicable law. The arbitrator may also grant
               emergency or temporary relief that is or would be authorized by applicable law. The
               arbitrator shall be bound by and shall comply with the provisions of the Progmm and
               Rules.
I       B.     The arbitrator shall not have the power to hear any claims in arbitration as a class or
               collective action, or in a private attorney general or similar capacity, or on any other
I              representative capacity basis, or, absent the consent of aH parties, on a consolidated
               basis. The arbitrator shalJ be authorized to decide only the disputed claims between                     '·
               the individual parties.

 I   31. Judfclal Proceedings and Exclusion of LlabiHty

I'      A.     Neither AAA, JAMS, nor any arbitrator is a necessary Party in any judicial
               proceedings relating to proceedings under these Rules,


I       B.     Neither AAA. JAMS, nor any arbitrator shall be liable to any Party for any act or
               omission in connection with any proceedings within the scope of these Rules.

        c.     Any court with jurisdiction over the Parties may compel a Party to proceed under
I              these Rules at any place and may enforce any award made.

        D.     Parties to these Rules shall be deemed to have consented that judgment upon the

I              award of the arbitrator may be entered and enforced in any federal or state court
               having jurisdiction of the Parties.
        E.     fnitiation of, participation in, or removal of a legal proceeding shall not constitute
I              waiver of the right to proceed under these Rules.

        F.     Any court with jurisdiction over the Parties may issue any injunctive orders

I              (including preliminary injunctions) if the necessary legal and equitable requirements
               t.Utder applicable law are met pending the institution of proceedings under these
               Rllfes.

I
I\                                                                                                           200.JO.J
                                                                                Employee Dispute Rc:sohltion Program
                                                                                                       Paee 13 orIS



I
I
I
                                NABORS INDUSTRIES, INC.
I,                   HUMAN RESOURCES POLICIES AND PROCEDURES MANUAL

     32. Fees and Expense..


I       A.      The expenses of witnesses shaH be borne by the Party producing such witnesses,
                except as otherwise provided by Jaw or in the award of the arbitrator.

        B.      AU attorneys' fees shall be borne by the Party incurring them except as otherwise
I               provided by law, by the Progl'aiTlt or in the award of the arbitrator.

        c.      Discovery costs (e.g., court reporter fees for original tnmscripts) shall be borne by the
I               Party initiating the discovery. The cost of copies of deposition transcripts or other
                discovery shall be borne by the Party ordering the copy.


I       D.      The fees and expenses of experts, consultants and others retained or consulted by a
                Party shall be borne by the Party utilizing those services.


I       E.      The Employee or Applicant shaH pay a $150 fee if he or she initiates arbitration or
                mediation. Otherwise. Employee/Applicant Parties shaH not be responsible for
                payment of fees and expenses of prot(:edings under these Rules, including required
                travel of an arbitrator or a mediator, expenses of an arbitrator, mediator. AAA or
 I              JAMS, and the cost of any proof produced at the discretion of an arbitrator.

        F.      If the demand for mediation or arbitration is initiated by the Company, such fees will
 I      G.
                be paid by the Company.

               Except as otherwise provided by law or in the award of the arbitrator, all other
I.             expenses. fees and costs of proceedings under these Rules shari be borne equally by
               the Parties who are not Employees/Applicants.

     33. Interpretation and Application or These Rules
I       The arbitrator shall interpret and apply these Rules insofar as they relate to the arbitrator's
        powers and duties. All other rules shall bo in interpreted and applied by the AAA or JAMS.

I    34. Applicable Law

        A.     Proceedings under these Rules and any judicial review of awards shall be governed
I       B.
               by the Act.

               Except where otherwise expressly provided in these Rules. the substantive law

I              applied shall be state or federal substantive law which would be applied by a United
               States District Court sitting at the pJace of the proceeding.

     35. Mediation
I       At any time before the proceeding is closed, the Parties may agree to mediate their dispute by
        notifying AAA or JAMS. AAA or JAMS shaH determine what procedures apply to any such

I       mediation.




I                                                                                                          200.80.1
                                                                                 Employee Di•putt R=>lutioo Progm.m
                                                                                                       Plje 14 ofl5



I
I
I
                                NABORS INDUSTRIES, INC.

lr     36. Spanish
                     HUMAN RESOURCES POLICIES AND PROCEDURES MANUAL



I         A copy of this Program is available in Spanish.



I
I
I
I
I
I
I
 I
 I
 I
 I
 I
 I
 1.\                                                                                    200.SO.l
                                                            Employee Dispi.M Rcsoh1tion Pto&run
                                                                                  Pa&e IS o(l S



 I
                                                                                           375
 I
I
I.
I
I          PROGRAMA DE RESOLUCION DE
              CONFLICTOS DE NABORS
I
I
I
I
I
 t·
 I
 I
 I
 I
 I        Copies of this pamphlet are available in Spanish. upon
              request, from any Nabors subsidiary's Human
 I                        Resources Department.

          Capias de este folleto estan disponible en espaflol con

 I    (
             solo requerirlas al Departamento de Recursos
              U"""""'""',....,   ;/n ,...,,.],..,,;,...,.   .,.,]...,;,1;'"'*',. r/,   ....




 I
 I
I
        PROGRAMA DE RESOLUCION DE CONFLICTOS DE
                        NABORS

        1.   1. Prop6sito y Dlscfto


I            El Programa esta disefiado con elfin de proporcionar un
             medio para la resoluci6n rapids, justa, accesible y
             econ6mica de conflictos entre la CompatUa y los

I            Empleados actuates y anteriores de la Comparua y los
             Aspirantes para puestos de empleo, con respecto a o como
             consecuencia de una relaci6n de emp1co actual, anterior o
             potencial con la CompafUa. El Programa esta diseftado
I            para facilitar un proceso para la resoluci6n definitiva de
             todas los Conflictos descriptos en los tenninos del mismo.
             No estA diseflada para limitar o aumentar los derechos fun-

I            damentales disponibles bajo las leyes aplicables. EJ
             Programa modifies en forma contractual Ia re1aci6n de
             empleo efectuado entre la Compaftia y sus Emp1eados,

I            pero s6lo en la medjda en que este expresarnente estable-
             cido en el Programa. El Programs debera ser interpretado
             de acuerdo con esta intenci6n.


I       2.   Deflnlciones

             A. "AAA" significara la Asocia.ci6n Americana de

I            B.
                Arbitraje (the American Arbritration Association).

                  11
                       IAMSH significara los Servicios de Mediaci6n y
                  Arbitraje Judiciales     (Judicial Arbitration     and
I                 Mediation Services)

             C. La "Ley" signiflcarA Ia Ley Federal de Arbitraje (the

I               Federal Arbitration Act)

             D. La 1'Compaflfa11 significari el patrocinador del
                Programa y las filiales dircctas o indirectas (ya sean
I               una corporacion, una compa:flfa de responsabiJidad
                  limltada, una sociedad u otra entidad legal) del
                  patrocinador, la Entidad que SeJecciona el Programa,

I                 la entidad o persona que se alega tiene responsabili-
                  dad asociada o separada con respecto a cualquier
                  Conflicto, y todos sus directores, funcionarios,
                  empleados y agentes, plan de beneficios, ya sea exen-

I                 to o no-exento de impuestos, estab1ecido o mantenido
                  por dicha entidad. los fiduciaries, agentes y emplead-
                  os de dichos planest y los sucesores y beneficiaries de
                  dichas entidades. planes y personas; siempre y cuan-
I                 do, en el caso de la Entidad que selecciona el
                  Programa, "La CompaMa" debera incluir la Entidad
                  que Selecciona el Programa solamente en Ia medida

I   :
                  establecida en el contrato de cficha Entidad en la que
                  estara obligada por el Programa.


I
                                                                            3'?'7
I
        .....   ·-- ..··



I
lr ·
 I.

                           E. ttConflicto" significan\ todas las dcmandas legales y

I                             justas, los reclamos y controversias, de cualqujer
                              indole o tipo, ya fueren contractuales, o de respons-
                              abilidad extracontractual, de           con el derecho
                              escrito o las regulaciones o a1guna otra ley. entre )as
I                             partes obligadas por el Programs o por un contrato
                              para resolver los Conflictos de acuerdo al Programs,
                              o entre una persona obligada por el Programs y una

I                             persona o entidad con derecho a recibir sus benefiw
                              cios, incluyendo pero sin limitarse a lo siguiente:


I                              1.

                               2.
                                      este Programs;

                                      Ja contrataci6n o Ia posible recontrataci6n de un
                                      Empleado, incluyendo los ttrminos, condiciones
I                                     o cl cese de dicho empleo con la Compaflfa;

                               3.      los bencficios o incidentes de empleo con la

I                              4.
                                       CompatUa;

                                      todo asunto relacionado con Ia relaci6n entre el
                                      Empleado y Ia CompafUa incluyendo. por ejemp-
I                                     Io pero sin Iimitarse a: la discriminaci6n basada
                                      en la raza, e1 sexo, la religi6n, el origen nacional,
                                      Ia edad, la condici6n de veterano de guerra o

I                                     cualquier incapacidad; el acuso sexual u
                                      cualquier otro tipo de acoso; las represalias por
                                      concepto de compensaci6n laboraJ; la
                                      difamaci6n, la imposicion de un agravio emo-
I                                     cional, la reclamaci6n de antimonopolio rela-
                                      cionado con sueldos o el estado de, una recla-
                                      maci6n por o una membresfa relacionado con los

I                              5.
                                      planes de beneficios para empleados;

                                      Ja solicitud de un Aspirante para un puesto de
                                      empleo y las acciones y decisiones de la
I                                     CompafUa con respecto a dicha solicitud; y

                               6.     cualquier lesi6n personal supuestamente incurri-

I                                     da en o alrededor del sitio de tmbajo de una
                                      Compailfa o durante el termino y alcance de las
                                      actividades labora.les de un Empleado,

I                             El "Conflicto" incluye todo Jo anterionnente men·
                              cionado, independientemente del momenta en que
                              hayan ocurrido los eventos en los cuales esten basa-

I                             dos, incluyendo los asuntos basados en eventos que
                              hayan sucedido antes de que el Empleado estuviera
                              sujeto a este Programs (siempre y cuando dichos con-
                              flictos no fueren establecidos con anterioridad en un
I (,,
                              tribunal jurfdico) o despues de Ia tenninaci6n de Ia
                              ...,J.,.,..;;..,.A.....-. ...




I
                                                                                              J'78
I
I
              F.. La 11Entidad que Selecciona el Programa" significara
                  toda entidad lega1 que hubiera acordado una
                  ob1igaci6n por medio el Programa de acuerdo a Jas
                  disposiciones de este documento.

I             G. El "Empleado" si.gnificari toda persona que cstuviera
                 o hubiera sido empleada por Ia Compatiia a Ia fecha o
                 despues de Ia fecha de vigencia de este Programa,

I                incluso si estuviera o no estuviera empleado por Ia
                 Compafifa en el momento en que una demanda fuera
                 prescntada en relaci6n con un Conflicto, y que resi-
                 diera en los Estados Unidos de Amtrica, o que estu-
I                viera sujeto a las leyes de los Estados Unidos o de
                 cualquier estado, municipa1idad u otra subdivisi6n
                 politica de los Estados Unidos.

I             H. El "Aspirante" significant toda persona que estuviera
                 buscando o que haya buscado empleo con Ia
                 CompafHa despues de la fecha de vigencia de este

I                  Programs.

              L Las "Partes., significanin, las personas perjudicadas

I               en re}aci6n con un Conflicto particular, y/o las enti·
                dades que obligadas y vinculadas por este Programa.

              J.   El "Programa" significa.ni este Program a de
I                  Resoluci6n de Conflictos de Nabors, y como fuere
                   mOcliticado de tiempo en tiempo.


I             K. Las .. Reg1as" significarAn las Reglas para la
                 Resoluci6n de Conflictos de Nabors, segtin fueran
                 modificadas de tiempo en tiempo, que sean aplicables
                 a la mediaci6n y el arbitraje.
I             L. El "Patrocinador" significara Nabors lndustries, Inc.,
                 una corpo.raci6n del estado de Delaware.

I        3.   Nom bre, Aplicaclon y Cobertura

              A. El Programa sera denominado el "Programa de
I                Resoluci6n de Contuctos de Nabors". De forma alter-
                 nativa., podni. ser referido como eJ "Programa de
                 Resoluci6n de Conflictos".

I             B. Hasta que sea revocado por Ia entidad Patrocinadora
                   de acuerdo con lo dispuesto en este Programa, dicho
                   Programa se aplica y obliga la Compatlfa, cada
I                  Empleado y cada Aspirante y sus hercderos. los bene-.
                   ficiarios y los cc:sionarios de dicha persona o entidad;
                   siempre que este Programs no se aplique a un

I   I
                   Empleado que sea parte de un grupo de Empleados
                   reoresentados oor una or2anizaci6n laboral o a Ia
    \,

I                                                                             319
I
         ..   -·----·---- ..   ._




I
    1.



                                             Compaftfa relacionada con dichos empJeados, excepo-

I                                            to en la medida pennitida en un convenio de nego-
                                             ciaci6n c::olectiva (entre patronos y sindicatos obreros)
                                             o legalmentc impuesto por la Compaftia cuando
                                             ningtm convenio de negociaci6n colectiva estuviera
I                                            vigente.

                                         C. Este Programa se aplica a todo Conflicto, salvo se

I                                            estipule lo contrario en este documento.

                                         D. Sin perjuicio de lo estipulado en este Programa, el

I                                            mismo no se aplica a las reclamaciones por concepto
                                             de indemnizaci6n o compensaci6n de beneficios para
                                             obreros o de beneficios por concepto de desempleo.


I                                        E. La mediaci6n y el arbitraje est.Bn solamente
                                            disponibles pan los Conflictos que involucren dere-
                                            chos que estuvieren protegidos legalmente.

I                                        F. Sin perjuicio de otras disposiciones estab1ecidas en
                                            este documento, todo tribunal con jurlsdicci6n sobre
                                             las Partes puede emitir 6rdenes judiciales (incluyendo
I                                            requerimientos judiciales preliminares) si los requer·
                                             imientos legales y equitativos de acuerdo a las leyes
                                             aplicables se cumplieran durante 1a instituci6n de las

I                                            demandas bajo el Programa. Adicionalmente, una
                                             demanda bajo Ia Ley denominada The Limitation of
                                             Ship Owners Liability Act, 46 U.S.S §§181-189, no
                                             estar8 sujeta a este Programa.
I                                   4.   Resolucion de Confiictos


I                                        Los conflictos que no fueren resucltos por las Partes seran
                                         definitivamente resuehos de acuerdo con este Programa y
                                         sus Reglas.

I                                   S.   Articulo referente a Represalias

                                         No se podn\ imponer ninguna forma de disciplina, ni se

I                                        debern tomar represalias con los emp1eados por haber ini •
                                         ciado o pmtic::ipado de buena fc en 1m proceso o una
                                         demanda de acuerdo con este Programa.

I                                   6.   Enmfenda

                                         A. Este Programa puede ser modificado por el

I                                           Patrocinador en cualquier momento mediante Wla
                                            notificacion previa a los empleados actuates de por lo
                                            menos 10 dfas. Sin embargo, no se debera aplicar
                                            ninguna enmienda a un Conflicto par el cual una
I                                           demanda haya sido iniciada de actierdo con las
                                             n ... -•--    •• -·-·-----   1-   .. __   .....__......!_




I
                                                                                                         380
I
         .....   ··--··-------------------------------,.---
I
l   ,r
    I.


                      B. El Patrocinador puede modificar las Reglas en

I                        cuaJquicr momento por medio de Ia notificaci6n de
                         las enmiendas en AAAy JAMS. Sin embargo, ningu-
                         na enmienda de las Reglas deben\ aplicar a un
                         Conflicto por el cual una dcmanda haya sido iniciada
I                        de acucrdo con las Reglas, salvo se acucrde lo con-
                         tra:rio.


I                7.   Terminaci6n del Programa

                      Este Programs pod:ra ser terminado por el Patrocinador en
                      cualquier momenta mediante la notificaci6n a los
I                     Empleados actuales en un plazo no mayor de I 0 dfas pre-
                      vic a Ja tenninaci6n antedicha. Sin embargo, la termi·
                      naci6n no entrar8 en vigencia para los Conflictos para los

I                     cuales una demanda haya sido iniciada de acuerdo con las
                      Reglas antes de Ia fecha de
                      Io contrario.
                                                               salvo se acuerde



I                8.   Ley Aplicable

                      A. La Ley se aplicara a este Programa, las Reglas y

I                        cualquier d.emanda realizada de acucrdo aJ Programa
                         o las Reglas, incluyendo las demandas para obligar,
                          bacer cumplir. anuJar o confirmar demandas, adjudi-
                          caciones, 6rdenes de un rubitro, o resolut:iones de
                          acuerdo aJ Programa o las Reg}as.

                      B. Todos los arbitrajes efectuados de acuerdo con este
                         Programa deberin ser convocados tan ceres como
I                        fuera posible del sitio de trabsjo donde sucedieron 1os
                         eventos en disputa, en caso que Nabors continOe real-
                         izando labores en esa ubicaci6n. De 1o contrario. el

I                        arbitraje tamara Iugar en el sitio mas conveniente para
                         Ia mayor parte de los testigos.


I                     C. Salvo se establezca de manera express en las Reglas
                         contenidas en este documento, se conservan los dere-
                         chos lega)es fundamentales, los recursos y los mecan-
                         ismos de defensa de todas Ia Partes. En caso de arbi-
I                        trajc, cl tUbitro tendr8 Ia autoridad para detenninar las
                         !eyes aplicables y de ordenar las compensaciones
                         legales o equitativas, que una Parte pudicra obtener de

I                        un tnbunaJ de jurisdicci6n competente en base a las
                         recJamaciones presenta.das en Ia demanda.

                      D. Salvo se estipule de forma expresa en este documen-

I                         to, o en las Reglas del mismo, no se debera interpre-
                          tar c:l Programa con el prop6sito de otorgar derechos,
                          recursos o mecanismos de defensa fundamentaJes,

I
                          legales o contractuales adicionales. los cuales no
                          podrlan ser aplicados por un tribunal de un.a jurisdic-



I
                                                                                     381
I
I

                   ci6n competente en ausencia del Programa.

               E. Sin perjuicio de Jas disposiciones establecidas en Ia
                  subctausula anterior, en toda demanda presentada ante
                  un amitro, el 6rbitro, a su total discreci6n, podra per-
I                 mitir que un Empleado o Aspirante prevaleciente reci-
                  ba 1os honorarios para el pago de abogados como
                  parte del fallo dictado. La discreci6n para permitir la

I                 concesion de una asignaci6n de honorarios de acuer-
                  do a esta subclausula sera adicional a toda discreci6n,
                  derecho 0 autoridad que el arbitro pudiera tener de
                  acuerdo a las leyes aplicables. Si el Srbitro concede
I                 los honorarlos de abogado sin Ia autorizaci6n para
                  dicha asignaci6n por derecho escrito o contrato, dicha
                  asignaci6n estan\limitada a $2.500.00.

I         9.   Procesos Admlnlstrativos

               A. Este Programs se deberi aplicar a un Conflicto que

I                  estuviera pendiente arite toda entidad administrativa o
                   tribunal local, estatal o federal, a menos que estuviera
                   probibido porIa

I              B. La participaci6n en todo proceso administrative o
                  judicial por la CompaiUa no debera afectar la aplica-
                  bilidad del Progrmna a dicho Conflicto una vez que
                  fuere tenninado el proceso administrative o judicial.
                  Un fallo, una recomendaci6n o una decisi6n efectua-
                  da par una entidad administrativa en base a los meri-
                  tos de un Conflicto debera tener el mismo peso o efec-
I                 to legal de acuerdo al Programa como si hubieran sido
                  dictados por un tribunal de una jurisdicci6n compe-
                  tente.

I         10. Recurso Exclusive

               Los procesos efectwidos de acuerdo al Programa deben\n

I              ser el metodo exclusivo, inapelable y vinculante por
               medio de los cuales se resolveran los Conflictos.

          11. Lu Entidada que Selecdonen el Programa
I              A. Las Corporaciones u otras entidades legales. que no
                  fuesen Partes del mismo, tienen Ia opci6n de decidir si

I                 quisieren estar vinculadas y obligadas por este
                  Programa mediante un contrato escrito con el
                   Patrocinador.

I              B. Dicha opci6n para participar en este Programa puede
                  ser efectuada en relaci6n con algunos tipos de
                  Conflictos, o en relaci6n con algunas personas. a dis·

I   I
    \.,
                  creci6n de la Entidad que Seleccione el Prognuna.




I
                                                                              J82
I
I
     12. La Fec.ba de Vigeucia

I         La Fecha de Vigencia de este Programs seni el IS de abriJ
          de 2001.


I    13. Atribuci6u de Separac:ion

          Los tenninos de este Programa y las Reglas son separa-

I         bles. La falta de validez o de la obligacion para que se
          cumplieran algwtaS de las disposiciones en este documen-
          to no afectara la aplicaci6n de las otras disposiciones.
          Donde fuere posible, y en forma consistente con Jos
I         prop6sitos del Programa, toda disposici6n que fuera
          idada en el Programa o en las R.eglas se podni modificar y
          despues: de modiflcada, se podn\ obligar su cumplimiento.

I    14. Asendmienm

          EJ empleo o Ia rontinuaci6n del empleo despues de la

I         Fecha en Vigencia de este Prognuna constituyen cl con-
          sentimiento por parte del Empleado y la Compaftia para
          estar ob1igados por las disposieiones de este Programa,

I         durante 1a duraci6n de1 empleo y despues del cese del
          mismo. La presentaci6n de una solicitud de empleo, inde·
          pendientemente del formulario utilizado, constituye eJ

I'        consentimiento por parte del Aspirante y la Compailfa
          para estar obligados por las disposiciones de este
          Programs.

             REG LAS PARA LA RESOLUCI6N
I             DE CONFLICTOS DE NABORS

     1.   Deflnlclones
I         Todas las definiciones incluidas en el Programs de
          Resoluci6n de Conflictos de Nabors se aplicanin a estas

I    2.
          RegJas.

          ApUcacion

I         A. Si hubieran reglas diferentes que fueran aplicables a
             una detenninada clase cspecffica de Conflicto, y estas
             hubieran sido adoptadas por el Patrocinador y notifi-

I             cadas a AAA y JAMS, estas Reglas no se aplicamn a
              dicba clase de Conflictos.

          B. Estas Reglas sc aplican de Ia fonna en que existieran
I            en el momento en que se iniciaran los procesos
             estab1ecidos de acuerdo con las mismas.

          C. En la medida que fuera consistcnte con estas Reglas.




I                                                                      J83

I
I
             las Reglas de ResoJuci6n de Confl.ictos Laborales de

I            AAAo JAMS tambim se aplicaran a todos los proce-
             sos reglamentados por estas Reglas.

    3.   El Inicio del Proceao
I        A. Una Parte puede iniciar Ia demanda de acuerdo con lo
            establecido por estas Regl83 en cualquier momento,

I           sujeto a los mecanismos de defensa e incluyendo
            aquelJos que apliquen en el tiempo oportuno de la
            reclamaci6n, incluyendo las limitaciones y demoras
            indebidas.
I        B. Una Parte pucde iniciar Ia demanda mediante Ia entre-
            ga de una solicitud escrita para iniciar Ia demanda en

I           AAA o JAMS y despu6s del pago de cargo adminis·
            trativo correspondiente.

         C. Las capias de Ia solicitud deberan scr en1.regadas a
I           todas las otras Partes del Conflicto par AAAo JAMS.
            La solicitud debcni dcscribir la indole del Confl.icto,
            el monto invoJucrado, si lo hubiese, el recurso que se

I           solicita y e) sitio solicitado para el proceso.

         D. Las demandas tmnbien pueden ser iniciadas por un
            Empleado o Aspirante mediante )a entrega de una
            solicitud escrita para iniciar los procesos al
            Administrador del Programa de Resoluci6n de
            Conflictos de Ia CompafUa. En dicho caso, Ia
            CompaMa deben\ entregar en Ia breved.ad posible a
            AAA o JAMS toda solicitud que hubicra recibido y
            que hubiera sido entregada en forma apropiada.

I        E. Las Partes contra quienes se haya presentado una
            demanda deberin presenter una declaraci6n en
            rcspuesta a dicha demanda dentro del plazo de 21 dfas
I           de Ia fecha a partir de Ia que se recibi6 Ia notificaci6n
            de la intenci6n de arbitrar o la descripci6n de las
            reclamaciones, Ia cua1 debera incluir las contrade-

I           mandas y las solicitudes para que el arbitro (si lo
            hubiera) prepare una declaraci6n fundamentando las
            razones por las cualos se concede Ia indcmnizaci6n.

I   4.   Junta Adminiatrativa

         AAA o JAMS deberAn convocar una junta administrativa

I        tan pronto como sea posible despues de haber recibido Ia
         declaraci6n de respuesta o despu6s del vencimiento del
         plaza para la presentaci6n de Ia declaraci6n de respuesta, si
         dicha declaraci6n no hubiera sido presentada. La junta
         puede ser sostenida en persona o por te16fono. En Ia junta,




                                                                         J84
I
             AAA o JAMS detenninaran si las Partes han acordado un
             metodo para resolver el Conflicto. Si las Partes estuvieran
I            de acuerdo, AAA o JAMS implementaran el proceso de
             acuerdo con sus reglas una vez que se haya efectuado el
             pago del cargo correspondiente. Si las Partes no pueden lie-

I            gar a un acuerdo, o si las Partes hubicran intentado llegar a
             un acuerd.o y no pudieron resoJver el Conflicto por medic
             de la mediaci6n u otro mecanismo que no fuem vinculante
             u obligatorio, el Conflicto debeni ser arbitrado de acuerdo
I            con estas Reglas.

        5.   EJ Nombramienw de un Arbitro

I            Inmediatlun.ente dcspues del pago del cargo por concepto
             de arbitraje, AAA o JAMS debfrin enviar simultanea·
             mente a cads Parte involucrada una lista id6ntica de los
I            nombles de las petSonas que fueron escogidas de un panel
             de 8rbi1ros calificados que AAA o JAMS debera selec-
             cionar y mantener. Cada una de las Partes del Conflicto

I            tend.ni catorce (14) dfas a partir de Ia fecha del comunica·
             do para tachai los nombres que no prefiere, nwnerar en
             arden de preferencia los nombres restantes y devolver Ia
             lista a AAA o JAMS. Si una de las Partes no regresara la
I            lista dentro del plazo especiflcado. todas las personas en Ia
             rnisma sen\n consideradas como aceptables. Entre las per-
             sonas que hayan sido aprobadas en ambas Iistas, y de
             acuerdo con el orden de                 mutua, AAAo JAMS
             deberin invitar a que uno de eUos o mas de uno ejerzaln
             de iu'bitro/s. En los casos en los cuales mas de $2,000,000
             este en controversia, cualquiera de las partes tendni el
I            derecbo de solicitar que el arbitraje proceda delante de un
             panel de tres miembros en vez de un solo t\rbitro. La Parte
             que escoja un panel en estRs circunstancias debenl noti-

I            ficar a las otras Partes durante la junta administrativa
             descrita en la Clausula 4 del Programa. Cualquiera de las
             Partes tendni el derecho de tachar una lista de arbitros en

I            su totalidad. Cuando una de las Partes ejercita este dere-
             cho, AAA o JAMS debera emitir una nueva lista de arbi-
             tros de manera consistente con los procesos anterionnente
             mencionados.
I       6.   Requisitos para Ia deslgnaclon de un Arbitro


I            Ninguna persona debera ejercer como arbi1ro en ninglm
             case en el cual dicha persona tuviera un interes financiero
             o personal. Antes de aceptar el nombramiento, el posible
             candidato debera revelar cualquier circunstancia que posi-
I            blemente pudiera i.mpedir una audiencia oportu.na o crear
             Ia presunci6n de parcialidad. Una vez recibida dicha infor-
             maci6n por parte del Brbitro o de cualquier otra fuente,
             AAA o JAMS tendr8 que sustituir esa persona o cornu-




                                                                             JSS

    I
I
          nicar Ia informaci6n a las Partes involucradas para que
          puedan formular sus comcntarios. A partir de entonces,
          AAA o JAMS podrBn descalificar dicha persona y su
          decisi6n sera concluyente.


I    7.   Vacantes

          Si hubiera una vacante por cualquier raz6n o si un 6.rbitro
          designado no pudicra ejercer en forma oportuna, se debera
I         aplicar el proceso pam determinar nombramientos
          descripto en Ia ClAusula S para l.a selecci6n de un Brbitro
          substitute.

I    8.   Fecha, Bora y Sltlo para lu Audiencias


I         A. El arbitro debera fijar 1a fecha, bora y sitio de
               cualquier proceso efectuado de acuordo con las dis-
               posiciones de la ClAusula 88 del Programa.


I         B. Se proporcionara Ia notiflcaci6n de Ia audiencia con
             un plazo no mayor de diez (l 0} dfas de anticipaci6n,
             salvo que el arbitro determinara o que las Partes con-
             vengan que un periodo mas corto fuera necesario.
I         C. El m-bitro debera realizar su labor, sin incwrir en gas·
             tos indebidos, pam acomodar el Empleado o el

I            Aspirante en Ia selecci6n de un sitio para el proceso.

     9.   Juntas

I         A pedido de AAA o JAMS. ode una de las Partes o por
          iniciativa del amitro, el arbitro de AAA o JAMS podni
          convocar a juntas previanotificaci6n para Ia discusi6n y Ia
I         determinaci6n de cualquier asunto que agi1ice el proceso,
          incluyendo:


I         A. la

          B. Ia aclaraci6n de asuntos de especial interes

I         C. la detenninaci6n de asuntos prelimina:res, incluyendo
             el sumario de las consideraciones -y disposiciones
             legales

I         D. Ia junta previa a Ia audiencia

          E. el tiempo y sitio para los procesos o juntas de arbitra-
 I             je

          F.   los recursos equitativos o legales interinos autoriza-
               dos por las leyes aplicables




I                                                                       386

I
I
I r ..        G. los memorandwns antcriores o poste.riores a Ja audi-
                   encia

I             H. las disposiciones, y/o


I             I.   cualquier otro asunto o proceso fundamental

          10. La modalidad para reaUzarAudfencias y Juntas


I             A discreci6n del 8:rbitro o por comnn acuerdo entre las
              Partes, se pod.ran realizar juntas y audiencias por teltfono
              o por escrito, asf como en persona

I         11. La Junta previa a Ia Audfenc:ia

              A. En un horario que sera determinado por el
 I                 cada una de las partes dcben\ entregar por adelantado
                   los nombres y direcciones de los testigos que se pro-
                   pone presentar y tambien los documentos que tiene

 I                 planeado presentar.

              B. El tirbitro tendnila discreci6n para determinar el for-
                 mate, !a cantidad y Ia frecuencia de las juntas con las
 I               Partes involucradas.


 I.           C. Las juntas antedichas podr8n tomar el fonnato penni-
                 tide por las Reglas Federales pam Procesos Civiles,
                   ser modiflcadas de tiempo en tiempo, y estar sujetas a
                   las restricciones impuestas por el arbitro.

 I        12. Representacion

              Cualquiera de las Partes podrA ser representada por un

 I            abogado o por cualquicr otto representante autorizado.

          13. La Asi.stencia a las Audleocias

 I            El Arbitro debera guardm-la privacidad de los procesos basta
              donde fuera permitido por la ley. Todas aqueUas personas
              que tiencn un interes personal en el caso a ser tratado ten-

 I            drAn el derecho de asistir a los procesos de arbitraje.

              El arbitro debera tener la autoridad de exctuir a cualquier

 I            testigo que no fuera una de las Partes u otra persona csen-
              cial, durante del testimonio de otros testigos. El arbitro
              debeni determinar si a1guna otra persona pod.rA asistir a1
              proceso. A pedido de cualquiera de Jas Partes, e) arbitro
 I            deberfl exc]uir cualquier testigo durante el testimonio de
              otros testigos.


 I    \

 I
 I
I
I     J4. Aplazamlento de los proceso.s o juntas de arbitraje

I         A. EJ arbitro, debido a una causa justificada demostrada
             por una de las Partes, o de comU:n acuerdo con las
             Partes, podra postergar cualquier proceso o junta de

I            arbitraje.

          B. La realimci6n de procesos judiciales pendientes y

I
             relacionados con el mismo asunto no constituye una
             causajustificada para su aplazamicnto.

      15. Declarad6n Jurada

I         Antes de proseguir con Ia primera audiencia, cada Srbitro
          podn1 tomar el juramento para eJ ejercicio de su cargo y

I         asf lo bart! si fuera requerido por la ley. El arbitro puede
          requerir que los testigos testifiquen bajo juramenta con-
          ducido por una persona debidamente calificada y as{ lo
          bani si fucra requerido por Ia ley o requerido por alguna
 I        de las Partes.

      16. Registro de los Protesos de Arbitraje

 I        No habm ningU.n registro estenogr!fico, de audio o video
          de los procesos de arbitraje salvo que fueran solicitados
          por alguna de las Partes o determinado por el 8.rbitro. La
 I        Parte que solicite et registro debera pagar el coste total de
          su producci6n. Se suministraran copias del registro a
          pedido de las otras Partes y una vez que se haya pagado el

 I        costo de Ia reproduccion.

      17. Proceso

 I        El Proceso debera ser dirigido por el ru:bitro en el orden y
          de Ia manera que permita la mas rapida presentaci6n de la
          evidencia y de los argumentos de las Partes.

 I    18. El Arbitraje en Ausencia de una de las Partes

         El Arbitro podn1 proseguir en ausencia de una de las Partes
 I       o representantes que, despues de la debida notificaci6n. no
         se presentaran o no obtuvieran un aplazamiento. No se
         alcanza:rtt un fallo solamente en base ala falta de asisten-

 I       cia de una de las Partes. El Brbitro debera requerir que
         cualquiera de las Partes presentes presente toda la eviden·
         cia que el drbitro requiriera con eJ fin de alcanzar un fallo

  I
         o conceder una asignaci6n.




                                                                          388

 I
I
lr      19. Evldencia


I           A. E1 Brbitro sera el fuJico que juzgarA la relevancia, Ia
               importancia, y Ia admisibilidad de la evidencia que
               fuera presentada. La conformidad con las reglas

I              legales referentes a evidencia no sen\ neccsarla.

            B. El Brbitro puede citar con una orden de comparecen-
               cia a testigos o documentos a pedido de una de las
I              Partes o por la iniciativa propia del Arbitro.

            C. EJ arbitro puede considerar Ia evidencia de 1os testi-

I              gos mediante una declaracion jurada o una
               declaracion, pero le debera dar el peso que el Arbitro
               considere apropiado despues de baber considerado
               cualquier objeci6n hecha para su admisi6n aJ proceso
 I             de arbitraje.

        20. Presentacion de Ia Evidencia despub de Ia Audiencia

 I          La evidencia documentada a ser considerada por ei arbitro
            debem ser presentada en Ia audiencia salvo que el arbitro
            encuentre unajustificaci6n para que se penn ita una pre-
 I          sentaci6n posterior a dicha audientia. Se les debera propor-
            cionar a todas las Partes Ia oportunidad para examinar y
            comentar sobre cuaJquier evidencia que fuera presentada
I'          posterionnente a Ia audiencia. E1 Arbitro deherA permitir 1a
            presentacion de expedientes a pedido d:e una de las Partes y
            debera determinar e! proceso y cl memento oportuno de
            dicba prescntaci6n.
I       21. EJ Cierre y Ia Reapertura de los              de Arbttraje


I           A. Cuando el Arbitro este satisfecho que el registro esta
               complete, incluyendo los expedientes que hay an sido
               presentados con su penniso despu6s de Ia audiencia.

I
               e) drbitro deberA declarar el cierre del proceso.

            B. Se podr8 reabrir el proceso por iniciativa del arbitro o
               mediante Ia solicitud de una de las Partes en cualquier
I              memento anterior al fallo del arbitro.
        22. Renuncia al Derecbo de Objetar en el Proceso de
            Arbitraje
I          Despues de haber tenido conocimiento de que no se
           hubiera cumplido con las disposiciones o requerimientos

I          relacionados con estos procesos y reglas de arbitraje.
           cualquiera de las Partes que no se oponga por escrito sere.
           consideruda como que hubiera renunciado a1 derecbo de

I t..      objetar.




 I                                                                         J89

 I
I
I·   23. Notifk.ac:iones

I        Cualquier comunicado, notificaciones o procesos necesar·
         ios o apropiados pam la iniciacion o Ia continuaci6n de
         cualquier proceso de arbitraje efcctuado de acuerdo con

I        estas Reglas (incluyendo el fallo del Srbitro, cualquicr
         demanda judicial en relaci6n con el mismo, o Ia adjudi·
         caci6n de una indemnizaci6n efectuada de acucrdo con
         estos procesos) puede scr enviado por correo dirigido a Ia
I        Parte o su representante a Ia direcci6n mas reciente de la
         cual se tuviera conocimiento o entregado mediante un ser-
         vicio de mcnsajeria. AAAo JAMS. las Partes, y el arbitro

I        tambien podn\n usar la b'ansmisi6n par facsfmile, telex,
         telegrams. u cualquier otra fonna escrita de comunicaci6n
         electronica con el fin de entregar cualquier notificaci6n
         requerida por esta Reglas.
I    24. La Com unicaclon con AAA, JAMS y Ia Compaftfa


I        A. Cualquicra de las Partes podri notificar o comuni-
             carse con AAA, comunicandose con:

                      Regional Administrador
I                     (Administrador Regional)
                      American Arbitration Association
                      (Asociacion Americana de Arbitraje)
                      1001 Fannin St. Suite I005
I                     Houston, Texas 77002
                      (713) 739-13022
                      Fax: (713) 739-1702

 I       B. Cualquiera de las Partes podn\ notificar o comuni-
            carse con JAMS, comunicAndosc con:


 I                    JAMS
                      345 Park Avenue, 8th Floor
                      New York, NY 10154
                      (212) 751-2700

 I                    Fax: (212) 751-4099

        C. Cualquier notificaci6n        o comunicado con Ja
             Compa.flfa debera ser dirigido a:
 I                    Legal Department (Departamento Legal)
                      Nabors Industries, Inc.

 I                    515 West Greens         Suite 1200
                      Houston, Texas 77067-4525
                      (281) 874-0035
                      Fax: (281) 775-8431

 I

I                                                                     390

I
I
I     25. Comunlcacloo con el Arbltro


I         No babn\ ninguna comunicaci6n con las Partes y el arbi-
          tro aparte de Ia comunicaci6n en las audicncias o juntas de
          arbitraje. Cualquier otra forma de comwticaci6n ya sea
          ora) o escrita de las partes al 8rbitro debenin ser dirigidas
I         a AAA o JAMS (y su copia enviada a las Partes) para ser
          tnmsmitidas al amitro, salvo que las Partes y el arbitro
          acuerden lo contrario.

I     26. Plazo para efectuar el FaUo de Arbitraje

          El fallo se efectuara               por el 8rbitro, salvo que
I         se hubicra acordado lo contrario por las Partes o que estu-
          viera estipulado por las leyes aplicables, en un plaz.o no
          mayor de treinta (30) dfas a partir de Ja fecba del cierre de

 I        los procesos o, si fucra aplicable, del cierre de Wl proceso
          de arbitraje que haya sido reabierto.

      27. El Formato del Fallo de Arbitraje

 I        E1 fallo del arbitraje deben\ ser por escrito y debeni ser flr-
          mado por el Arbitro. EJ Arbitro debenl redacta:r una

 I        declaracl6n de las razones para el fallo, si fuera requerido
          en Ia solicitud para iniciar los procesos o en 1a declaraci6n
          de respuesta que se hubicran prcsentado. EJ fallo del Srbi •
          tro deben\ ser ejecutado de la manera requerida por las

 I        leyes aplicables.

      28. Modificaciones del Fallo del Arbitro

  I       Como consecuencia de un mandato de un tribunal de
          dicci6n competente, o por com\\n acuerdo entre las Partes,
          el Brbitro debeni modificar cuaJquier fallo que se hubiera

  I       clictado. El 6ibitro podni modificar un fallo mediante la
          mocion de alguna de las Partes si el 8rbi1ro considera que
          el fallo fuera ambiguo o presentara algOn defecto, o si eJ
          fallo requiriera un acto llegaJ 0 imposible de reruizar.
  I       Estas son las Onicas circunstancias par medio de las cuales
          un arbitro tendn\ jurisdicci6n para retirar o modificar un
          dictamen o fallo.

  I   29. Resoludon

          Si las Partes resuelven su Dispute. durante eJ transcurso deJ
  I       arbitraje, el arbitro podn1 describir los tenninos de la
          oluci6n en un fallo de consentimiento.



  I   30. Alcance de Ia Autorldad del Arbltro

          La autoridad del arbitro debera estar limitada a Ia resolu·
          ci6n de Conflictos legales entre las Partes. Como tal, el




                                                                            391

 I
I
                   Arbitro debeti estar obligado por y debera aplicar las Ieyes
                   aplicables, incluyendo la! que esten relacionadas con Ja

I                  detenninaei6n del peso de Ia prueba,. as1 como las !eyes
                   fundamentales. E1 arbitro tendr8 Ia autoridad para limitar
                   o extender los derechos fundamentales protcgidos por Iss
                   leyes apHcab1es. EJ arbitro podri tambien conceder un
I                  recurso de cmc:rgencia o provisional que este o que podrla
                   estar autorizado por las leycs aplicabJes. EJ arbitro debera
                   estar obligado a cumplir con las disposiciones del

I                  Prognuna y las Rcglas.

               31. Los Procesos Judiciales            y   Ia                  de
                   Responsabllidad

I                  A. Ni AAA, JAMS o ning(m Brbitro deberan constituir
                      ninguna de Jas Partes de ningUn proceso judicial en
                      reiaci6n con los procesos de arbitraje efectuados de
I                     acuerdo con estas Reglas.

                   B. Ni AAA, JAMS o ning'Un lirbitro sera responsable

 I                    ante ninguna de las Partes por ningU.n acto de omision
                      en relaci6n con cualquier proceso que se encuentre
                      dentro del alcance de estas Reg)as.

 I                 C. Cualquicr tribunal con jurisdicci6n sobre las Partes
                      podr8 obligar a alguna de las Partes a proceder de

 I.                   acuerdo con estas Reglas en cualquier Iugar y podrA
                      hacer cumplir cualquier falJo que se haya dictado.

                   D. Se considerara que las Partes bajo estas Reglas con-
                      sienten en que el fallo del arbitro podni ser admitido
 I                    y que dicho fallo se poctra hacer cumplir en cualquier
                      tribunal federal o estatal que tuviera jurisdicci6n
                      sobre las Partes.

 I                 E. La iniciaci6n de, Ia participaci6n   o Ia eJiminacilm
                      de un proceso legal no constituinl una renuncia aJ
                      derecho a proceder de a.cuerdo con estas Reglas.

    I              F.   Cualquier tribunal con jurisdicci6n sabre las Partes
                        podn1 presentar 6rdcnes judiciales (incluyendo
                        6rdenes preliminares) si se cumplieran los requisites
    I                   legales necesarios y equitativos de acuerdo con las
                        leyes aplicables, en espera de la instituci6n de los pro-
                        cesos de arbitraje efectua.dos de acuerdo con estas

    I                   Reglas.

               32. Honorarios y Gastos

    I             A. Los gastos de los testigos deberin ser paga.dos por Ia
                           que presenta dichos testigos. salvo se indique lo
                     contrario en las leyes aplicab1es o en e] fallo deJ &rbi-
                     tro.
    1--.\ ..
    I                                                                               J92

    I
I
         B. Todos los honorarios de los abogados debenin ser
            pagados por la Parte que los conttato, salvo se indique
            lo contrario en las leyes aplicables. en e) Programa o
            en el fallo del arbitro.


I        C. Los costos de las juntas a reaUzarso (por ejemplo: los
             honorarios del relatDr para Ia transcripci6n original)
             deberan ser pagados por Ia Parte que inicia Ia junta. El
             costo de las copias de la transcripci6n de Ia
I            declaraci6n jurada y cualquier otro costo debera ser
             pagado por Ia Parte que solicite 1a copia.


I        D. Los bonorarios y los gastos de los peritos, asesores y
            demas que fueren presentados o consultados por una
            de las Partes, debenm ser pagados por la Parte que
            utilice dichos servicios.
I        E. El Empleado o Aspirante deben1 pagar un cargo de
            $150 si el o ella inicia cl arbitraje o mediaci6n. Aparte

I           de dicbo cargo, cl Emplcado I Aspirante no sen\
            responsable de pagar los honorarios y gastos del pro-
            ceso efectuado de acuerdo a estas Reglas, incluyendo
            los viaticos requeridos de un arbitro o mediador, AAA
I           o JAMS, y eJ costo de cualquier evidencia que fuere
            presentada a Ia discrecion del Brbitro.


 I       F. Si la demanda para mediacion o arbitraje es iniciada
            por la Compatiia, dichos honorarios senm pagados
            por Ia Comparua.

 I       G. Salvo se indique lo contrario en las Ieyes vigentes o
            en el fiillo del &bitro, todos los otros ga.stos, honorar-
            ios y costos del proceso efectUado de acuerdo a estas

 I          Rcglas serin pagados de manera equitativa por las
            Partes que no son Empleados/Aspirantes.


 I   33. Interpretad6n y Aplicad6n de Esta.s ReglM

         El arbitro deben\ interpretar y aplicar estas RegJas en Jo
         que respccta a los podcres y deberes del arbitro. Todas las
 I       otras reglas deben1n ser interpretadas y aplicadas por AM
         oJAMS.


 I   34. Ley Aplicable

         A. Los Procesos efectuados de acuerdo a estas Reglas y
            Ja revisi6n judicial de los fallos debertm ser regidos
 I          por la Ley.

         B. Salvo se indique lo contrario de fonna expresa en
            estas Reglas, las loyes fundamentales aplicadas




                                                                         .]93
I
I r
      r··
                    deberan ser leyes estata1es o leyes federates funda·
                    mentales que serian aplicada.s por un Tribunal de
I                   Distrito de los Estados Unidos que tomara ellugar del
                    proceso de arbitraje.


I           35. Mediaci6n

                En cualquier memento despues de que el proceso de arbi-
                traje haya concluido, las Partes podrin acordar la
I               mediacion de su disputa por medio de Ia notificaci6n de
                AAAo JAMS. AAAo JAMS deber4n determinar que pro--
                cesos se aplican a dicha mediru:i6n.

I           36. Espatlol


 I
                Este Programa de Resoluci6n de Conflictos se encuentra
                disponible en ingles y en espaftol



 I
 I
 I
 I
 I
 I
 I
 I
  I

                                                                            J94

 I
I
lr . -
I
I
I
 I
 I
 I
 I
 I
  I
  I
  I
  I
  I
  I
         Nabors Industries. Inc.

 1-.
   \·
              April 2001



  I                                395

  I
I
1,·.·
  {       :                                    NABORS DISPUTE RESOLUflON PROGRAM

                                                            NOTICE TO ErvtPLOYEES
I             Effective April 15, 2001. Nabors Industries. Inc. and its subsidiaries implemented a Dispute Resolution Program for the
              detennination of aU disputes between employees and Nabors Industries, Inc. or one of its subsidiaries. The Program

I             provides the most effective and efficient means of resolving disputes through a process that            resolution at the
              earliest possible opportunity. The Program Administrator is the Vice President Administration ofNabors Industries, Inc.

              It is important for you to know that employees do not waive any substantive legal rights under this Program. Rather, the
 I            Program provides that any substantive legal issues you may have will be resolved in mediation or before a neutral
              arbitrator, whose decision will be final and binding on you and the Company. Th.is does mean, however. that under the
              Program you waive any procedural rights you have to bring a court action and to a jury trial concerning any dispute you

 I            may have with be Company and any Electing Entity (as defined in the Program), including claims of discrimination
              under any federal or state civil rights statute and personal injury claims. Such claims are among those that must be
              submitted to arbitration under the Program.

 I            A copy of the Program has been provided to all employees. In addition, copies are available in English Btld Spanish upon
              request from the Human Resources Department of your employer. Continued employment after the date you receive
              notice of the Program constitutes your acceptance of the Program.

 I            If you have any questions about the Program or any other tenn of your employment, please do not hesitate to contact the
              Human Resources Department of your employer or the Program Administrator.

  I
  I.                                PROGRAMA DE RESOLUCION DE CONFLICfOS DE NABORS


  I                                                          AVISO A LOS EMPLEADQS

              A partir del 15 de abril de 2001, Nabors Industries, Inc. y sus empresas filia1es implementaron Wl Programa de Resoluci6n
              de Conflictos para Ia soluci6n de todo conflicto entre los empleados y Nabors Industries, Inc. o una de sus em.presas

  I           filiales. El Programa Ie proporciona el medio mas cfectivo y eficiente para resolver cualquier contlicto que Usted pueda
              tener a traves de un proceso que promueve la resoluci6n del caso en Ia maxima brevedad posible. El Administrador del
              programa es el Vicepresidente de Ia Administraci6n de Nabors Industries, Inc.

  I           Es importante que Ustcd sq>a que ·los empleados no estAn renunciando a ningUn derecho legal fundamental bajo este
              Programa, sino que el Programa pennite que todo asunto legal substancial que Usted pueda tener sea resuelto por media
              de mediaci6n o ante un arnhro neutral, cuya decisi6n sera inapelabJe y obligatoria para Usted y para Ia Compafiia. Lo

  I           anterionnente mencionado significani, sin embargo, que bajo el Prognuna Usted renuncia a cualquier derecho de
              procedimiento que Usted pudiera tener para presentar tma demanda ante un tribunal o un juicio por jurado respecto a
              cualquier conflicto que Usted pudiera tcner con la Compaftfa y cualquier Entidad (tal como eslA definido en el Programa),
              incluyendo las demandas por concepto de discriminacfon bajo cualquier derecho civil federal o estatal escrito y los
  I           reclamos por concepto de daftos y perjuicios personales. Dichos reclamaciones deberan ser sometidos a1 arbitraje de
              acuerdo con cstablecido por el Programa de Resolucion de Conflictos.


   I          Se ha proporcionado Wl8 copia del Programa a todos los empleados. Ademas, puede solicitar copias del Programa en
              ingles y en         en el Departamento de Recursos Humanos de su comparua. El hecho que Usted continue empleado
              despues de la fecha en que recibi6 el aviso del Programa constituini su aceptacion del Programa Si tuviem preguntas en      397
   I. I
      \
              cuanto a1 Programa o en relaci6n con cua1quier otra condici6n de su empleo, por favor cammiquese con el Departamentci_,.
              de Recursos Humanos de su compafU.a o el Administrador del Prognnna



   I
   I
I
I  I
   {




I                                 NABORS DISPUTE RESOLUTION PROGRAM



I                                           QUESTIONS AND ANSWERS


            QI.    Why does the Company have the Dispute Resolution Program (DRP)?
I                  A 1.    Mainly, the Company uses the DRP because it provides a cost-effective and
                           timely process for maintaining employment relationships. This process is good
 I                         for employees and the Company. The more traditional approach of a lawsuit is
                           expensive, time consuming, adversarial and destructive. Typically, lawsuits take
                           years to run their course, and they may create unwanted publicity that

 I                         embarrasses everyone. The DRP saves everyone time and money, and is more
                           likely to respect everyone• s privacy.

            Q2.    Who uses the DRP and for what kinds of problems?
 I                 A2.    Field personnel, clerical workers, professionals, toolpushers, floorhands, and
                          senior executives alike may use the DRP. The Program is designed for use by
 I                        employees at every level of the Company, for almost any workplace·related legal
                          dispute, including termination, retaliation for raising a concern or complaint,

  I.                      disciplinary or supervisory issues, discrimination, ·racial or sexual
                          personal injuries.
                                                                                                       or


            Q3.    Does having this Program mean I can't sue Nabors in court?

 I                 A3.    Yes. If you're covered by the Program and you file a lawsuit, Nabors attorneys
                          will go before the judge, tel1 the judge of the Nabors Dispute Resolution Program,
                          and the case will be sent to arbitration.
 I          Q4.    What if my dispute concerns a benefit plan? Can I use the Program then?


 I                 A4.    You can use the DRP for concerns about benefit plans. However, there are
                          methods in place within each benefit plan to address your concerns, and you
                          should use those methods prior to using the DRP.

 I          Q5.    Will I still be able to go to the Equal Employment Opportunity Commissions (EEOC) of
                   the National Labor Relations Board?

 I                 A5.    Yes. You are still free to consult the appropriate state Human Rights
                          Commission, the EEOC, the National Labor Relations Board or any other
                          government regulatory agency regarding your workplace problem.
 I          Q6..   What can I do to seek relief if I believe my legally protected rights have been violated?
                                                                                                                     J98
  I    \.
                                                                                                           EXHIBrT
  I                                                                                                  I   A#. "t)'
  I
I
                    A6.       Jf you believe your legally protected rights have been violated. you may serve a

I                             written request to the Company's Dispute Resolution Program's Administrator or
                              to The American Arbitration Association (AAA) or the Judicial Arbitration and
                              Mediation Services (JAMS). The arbitrator will determine if a Jegal1y protected
                              right has been violated, and if so, the amount you'll recover.
I        Q7.        Who is the Dispute Resolution Program Administrator?

I                   A7.       The Vice President-Administration of Nabors Industries, Inc..

         QS.        Nabors has some employees in organized bargaining units. Does the DRP apply to them?

I                   A8.       The DRP doesn't automatically apply to unionized employees; they're covered by
                              dispute resolution or grievance procedures agreed to during the collective
                              bargaining process.
I        Q9.        Why has Nabors implemented the DRP in every newly acquired company?

                    A9.       We want a program that operates for the benefit of all - the employees and the
                              Company. We want a program that reflects best practices in dispute resolution as
                              well as the needs of our employees.

         Q 10.      What are Electing Entities?

                    AIO.      For the most part, Electing Entities are customers of Nabors who, through their
                              contracts with Nabors, elect to be bound by the DRP for any legaJ disputes they
                              may have with Nabors employees.

    I    Q l l.     Where wilJ proceedings under the DRP take place?

                   A 11.      Under the DRP, arbitration proceedings are to be held as close as possibJe to the

    I                         worksite where the events in dispute occurred or at the place most convenient for
                              a majority of the witnesses.

         Ql2.       How does the DRP interface with existing complaint procedures, such as the one in place
    I               under the Equal Employment and sexual harassment policies?

                   Al2.       The DRP is in addition to those complaint procedures. Your complaint should
    I                         first be made through existing procedures. If your complaint is not resolved to
                              your satisfaction through those procedures and involves a legally protected right,
                              you should then submit it to the DRP.

    I
    I
     I
                                                             -2-
         d ispute_rewl uti on_quest-answer.DOC

     I                                                                                                         J99

     I
I

                             PROGRAMA DE RESOLUCI6N DE DISPUTAS DE NABORS



I                                                   PREGUNTAS Y REPUESTAS


         Pl.        lPor que Ia Compaftfa tiene el Programa de Resoluci6n de Disputas (PRD)?
I                   R 1.      La Compaftfa utiliza el programa PRO, principalmente, porque este provee un
                              proceso efectivo en costos y tiempo para mantener Ia relaci6n con los empleados.
I                             Este proceso es buena para los empleados y para Ia Compaftfa. La vfa mas
                              tradicional de una controversia judicial es costosa, lleva tiempo, crea adversarios
                              y es destructiva. Por lo general, los litigios judiciales II evan aftos para resolverse y

I                             pueden crear publicidad no deseada que avergUcnza a todos los invo1ucrados. El
                              PRD le ahorra a todos dinero y tiempo y hay mayores probabilidades que de que
                              se respete Ia privacidad de todos.

I        P2.       lQuienes usan el PRD y para que tipo de problemas?

                   R2.        El personal de campo, los trabajadores de Ia oficina, los profesionales, los jefes de
I                             taladros, los ayudantes de limpieza y los ejecutivos mayores, todos pueden usar
                              PRD de Ia rnisma rrianera. El programa est! diseftado para ser usado por todos los
                              empleado a todos los niveles de la Compaflfa, para casi todas las disputas legales
                              relacionadas con el sitio de trabajo. incluyendo terminaci6n, represalia por dar a
                              conocer una preocupaci6n o una queja, asuntos de supervisi6n o de disciplina,
                              discriminaci6n, hostigamiento racial o sexual o accidentes personates.

         P3.       (.Teniendo este Programa significa que no puedo llevar a Nabors a corte?

                   R3.        Sf. Si Ud. esta amparado por el Programa y Ud. demanda a Nabors, los abogados
I                             de Ia Comparua se presentara.n al juez y le explicaran al juez el Programa de
                              Resoluci6n de Disputas de Nabors y el caso sera pasado a arbitraje.

I        P4.       lQue pasa si Ia disputa es por un plan de beneficio? I

     P6.          puedo hacer para solicitar ayuda si creo se han violado mis derechos legales de
I           protecci6n?

            R6.     Si Ud. considers que se han violado sus derechos legales de protecci6n, Ud. puede

I                   someter una requisici6n por escrito al Administrador del Programa de Resoluci6n
                    de Disputas de la Compaftfa o a la Asociaci6n de Arbitraje Americana (AAA) o a
                    los Servicios Judiciales de Administraci6n y Mediaci6n (JAMS). El arbitro

I                   determinan\ si sus derechos legales protegidos han sido violados y si es asf, Ia
                    cantidad que Ud. recibira.

     P7.    lQuien es el Administrador deJ Programa de Resolud6n de Disputas?
I           R7.     El ViI
lr   17 de eoero de 2007

I    A:     Todos los Empleados de Nabors Industries, Inc. y Subsidiarias

     REF: Prograrna de Resoluci6n de Disputa de Nabors
I    Estimado Empleado:

     A partir de diez (10) dfas despues de la fecha de este aviso, de conformidad con Ia Secci6n 6 deJ
I    Programa de Resoluci6n de Disputa de Nabors de Nabors Industries, Inc.
     estan enmendando el Progra.ma y Reglamentos de Resoluci6n de Disputa de Nabors para la
                                                                                           y sus subsidiarias

     determinaci6n de todas las disputas entre los empleados y Nabors o una de sus subsidiarias.
I    Las enmiendas a1 Programa y Reglamentos estan anexas en Ia parte posterior de esta pagina. Nabors
     est as enmendando una ( 1) secci6n del Programa de Resoluci6n de Disputa de Nabors y una ( 1) secci6n
I    de los Reglamentos de Resoluci6n de Disputa de Nabors. Usted debe ya tener una copia del programa y
     Jos reglamentos actuales o pueden encontrarse en la Intranet de Nabors, de acuerdo ala polftica numero
     200.80.1, en http://sharepoint.nabors.com/Cl O!Human%20Resources/default.asnx.

I    Como antes, e) Progrania de Resoluci6n de Disputa de Nabors, incluyendo sus enmiendas, le da los
     medics mas efectivos y eficientes para resolver cualquier disputa que ·pueda tener, a traves del proceso
     que estimu1a Ia resoluci6n a Ia oportunidad mas inmediata. Los empleados no renuncian a a1g(m derecho
 I   legal sustantivo de acuerdo al Programa. En su Iugar, el programa, incluyendo sus enmiendas, estipula
     que cua1quier asunto legal sustantivo que pueda tener, sea resuelto sobre una base individual por
     mediaci6n o ante un arbitro neutral, cuya decisi6n sen\ final y que Jo obliga a usted y ala CompaiUa. De
     acuerdo al programa. incluyendo sus enmiendas, sin embargo, usted renuncia a todo derecho de
     procedimiento que pueda tener para iniciar una acci6n judicial en base individual, colectiva, de c]ase o
     representativa; y usted renuncia a1 derecho de un juicio ante jurado en relaci6n con alguna disputa que
I    pueda tener con Ia Compatlfa o aJguna Entidad Electora (como es definida en el Prograrna), que incluye
     alguna reclamaci6n de Jesi6n o reclamaci6n de discritninaci6n en base a raza, origen naciona1, genera,
     religi6n, edad o discapacidad ,de acuerdo con cuaJquier estatuto de derechos civiles federa1es o estatales.

I    Carla individuo que trabaja para Nabors Industries, Inc. o una subsidiaria esta sujeto al Programa,
     incluyendo sus enmiendas, excepto que las disposiciones enmendadas afec1en solamente a ]as disputas

I    iniciadas despues de la fecha efectiva de Ia enmiendas y sin asuntos pendientes antes de Ia fecha
     efectiva. Su empleo continuado despues de Ia fecha en que reciba este aviso constituira su aceptaci6n de
     las enmiendas al Programa, tanto durante y despues de su empleo con la CompaiUa.

I    Esperamos continuar trabajando juntos. Si tiene alguna pregunta acerca de estas enmiendas al Programa
     y a los Reglamentos o a cualquier otro tennino de su empleo, por favor, no dude en comunicarse con el
     Departamento de Recursos Humanos de su empleador.
I    Atentamente,


I    NABORS INDUSTRIES, INC.


                                         *Una cop/a dt este aviso est4 dJsponJ.blt en                        402
                    sl Ill so/Jd:ta aJ DqmrtamenJo th Recursos Humanos de cualquln subsldJarl.a dt Nabors.
                                                                                                                             \.




I
                   Enmlenda al PROGRAMA DE RESOLUCI6N DE DISPUTA DE NABORS:

       4. Resoluci6n de dbputas

           A. Todas ]as disputas que no sean de otro modo establecidas por las Partes seran finales y resueltas de

I             manera concluyente. de acuerdo a este Programa y a los Reglamentos. Las partes renuncian a todo
              derecho que puedan tener a un juicio ante jurado sabre reclamaciones relacionadas de alguns manera a
              cualquier disputa.

I          B. Carla disputa sent arbitrada sabre una base individual. Las Partes preceden y renuncian a cualquier
              derecho para unirse o consolidar reclamaciones en arbitraje cono otros o para hacer recJamaciones al
              arbitraje como un representante o como un micmbro de una clase o en capacidad de abogado particular o

I             similar, a menos que tales procedimientos sean convenidos por todas las partes. Ni la Compaiifa ni alglln
              Empleado o SoJicitante puede continuar alguna Disputa sobre una base de accion de c1ase, de acci6n
              colectiva o consolidada o en capacidad de representaci6n de otras personas o entidades que hayan
              recJamado estar situados similannente o participado como un miembro de c1ase en tal demanda. El arbitro
I             en alguna demanda de acuerdo a este Progmma no tendti autoridad para conducir el as unto como una
              acci6n consolidada, de clase colectiva o de reprcsentaci6n.


I         C. Si la 1imitaci6n del procedimiento en el PB.rrafo B de esta Secci6n no puede hacerse cumplir por un
             tribunal en una demanda en Ia cual una parte busca ejercer una acci6n consolidada, de clase o colectiva, o
             actuar de otra manera en una capacidad de representaci6n, entonces este programa aplicara a tal demanda
             s61o al siguiente alcance. El tribuna] decidira si Ia Disputa debe proceder sobre una base consolidada, de
I            ctase, colectiva u otra de representaci6n si es asf, definini el alcance de Ia clase. Ninguna de las
             detenninaciones anteriores sera remitida a1 arbitro y en ning(m caso el arbitro tendti el poder para
             determinar Ia certificaci6n de scci6n de clase, colectiva o de representaci6n. Las decisiones del tribuna]
I'           estaran sujetas a apelaci6n en confonnidad a las reglas de procedimiento apiicables. Si el tribunal certifica
             una acci6n de clase, colectiva u otra representaci6n, entonces todas las otras determln.aciones, dentro o
             relacionadas con Ia Disputa, seran hechas por el arbitro. El arbitro determinarillas preguntas de
             responsabilidad para, o de Ia clase, como un todo y los remedies disponibles para o de Ia clase, como un
I            todo. En arbitro tam bien decidira el desa.gravio, si 1o hay, al cual una parte o miembro de clase puede
             tener derecho individualmente. Si el tribunal, no obstante, niega en Ultima instancia una solicitud de una
             parte para proceder sobre una base consolidada, de clase, colectiva ode representaci6n, entonces esa

I            rec1amaci6n individual de Ja parte estani todavfa sujeta a este Programa y referible al arbitraje en
             confonnidad a sus tenninos.


I      Enmienda a los REGLAMENTOS DE RESOLUCION DE DISPUTA DE NABORS:
       30. Alcance de Ia Autoridad del Arbitro

I         A. La autoridad del arbitro sera limitada a Ja reso1uci6n de Disputas IegaJes entre las Partes. Como tal, el
             Arbitro estani obligado y aplicara la Jey pertinente, que incluye aquello relacionado con la ubicaci6n de Ia
             carga de Ia prueba, asf como Ia ley sustantiva. El 8.rbitro no tendni Ia autoridad, ya sea de abreviar o
I            aumentar, los derechos sustantivos disponibles de acuerdo con Ia ley aplicable. El arbitro tambien puede
             otorgar desagravio de crnergencia o temporal que sea o serla autoriza.do porIa ley aplicable. Elarbitro
             estan1 obligado y cumplim con las disposiciones del Programs y Jos Reglamentos.

I         B. El arbitro no tendra el poder de escuchar reclama.ciones en el arbitraje como una acci6n de clase o
             colectiva, o en capacidad de abogado particular o similar o sobre otra base de capacidad de

I,.\         representaci6n, o ausente eJ consentimiento de todas las partes, sobre una base consolidada. El Arbitro
             estara autorizado a decidir solamente las rcclamaciones disputadas entre las partes individuales.



I
                                                                                                                  4(J.3
I
I       eet22/20e7     12:24     3616689977                          PC.X:L CO TX LTD                            PAGE    e3/Hl



1. .                                            APPLICATION FOR
                                          HOURLY AND DAILY EMPLOYMENT

I
I          I declare that the etatementa contafn&d In tnie applleatlon tw oorr.ct and undtrate.nd that wHhhordJng Information
           or making a false statement fn this appfloatton and fnfcrma1lon submitted therewith or at any time during the
           application and pre--employment procut will be the basis for my appUoatlon not to be oonsldared and/or

I          dismissal. I authorlze all employem, educators and other flrme or pereon named hereln tc provide the Company
           with Information regarding my education, employment and mediad history and release aU such lndMduals or
                            afl llablUty for any damagee that may result from fumfahlng Information regardtn; me.
                         __ ·INITIALS
I          J understand that this appflcatJon does not obRgats ths company to offer me employment or to      me. I further
           understand that Jf J am employed by the company, my emplOyment wnt be on an '"at wllr WI! and may be
           terminated by the Company at any tJme with or without cauae or notloe. ft l am employecf I unden;tand that I will
I          wear the preaerlbed personal protec:We equipment and wtll abk:le by an FedemJ, State and Company procedures
           and regule.tfons white working for the Company. (/. 4             - INITIAlS

I          r acknowledge that e. copy of the Oompany'u Dispute Resolution Program was avaUabfe for my review at the
           location       I aubmtttad thUl appUcatlon. I acknoWledge end               that I am          to adhere to the
           Dispute Resolution Program and Its requltemente for eubmf&afon of all clafme to a prooas& 'that may fnofude
           mediation and/or arbltratfon and that If I refuse to ;Jgn beJow that my epplfce.tlon wtU not be conslderad for

I          employment. I furthor underatand that my employment appUoatlon submtaaron with the COmpany oonatltutea my
           acceptance of the terms of thls
               1j ,4           • INITIALS
                                                     as a condltlon of employment conllderaUon.


           tf I em hJred, hereby agree to partfetpate In the CompanY! Payroll Direct Deposit symem for payment of
           eararied employees and oomplete the Payroll Dlrsot Deposh AuthonzatJon for me to Jmplomont the Payrolr Direct
           Deposit System tor my pay.       VA=          -
                                                        fNmALS

I          Thfa eppncetlon wUI be oonsldered actlve for thirty (30) days.



I                                                                      ()b-ZJ-oI      B8/22/2B87        12:24      3616689977                           POOL aJ TX LTD                                       PAG£   B7/ll3




I ..                                                               ACKNOWLEDGEMENT
                                  CONCERNING NABO}tS DISPUTE RESOLUTION PROGRAM
                  I have rcooived a copy afthc NabOll Dispum I«1olutiou Program.

I                 1 aebowle6ao 1hat 1hc .Bmployco               Resolution Prognm i5 n.ot 11 colltrACt ot employment between the
                  Company and me fat rasy spcdile time period and doe4 DOt altot the om.ploywJ1t..4l-wi11 reJation!hip. The
                  crnploymtmt                bctweon Chc Cotnpany mui all employoeB is bu«L on mntual oonstnt and can t:cnninat:M
I                 at &TJY ttmo, cithcT by myttM orthf2          'Witht)Utnotice ot           ofe&UP.

               I 'ltldcrahwd tbU" noth.fna COllbtfned fD the Bmployee Dfaputc Rclolution Program is intt.zft.ded tc violato
               any right! of                         by Jtatc or fcdDI laM.
I            ' .Dy my JipaturD below, I acmowledie llUi                    dat t      tequirod to adhere to  D1aputc Resolution
               Program and itl               fbr mb:miAJ.on of displltN to 1 proceaa tha! may inchu!o               atbitntion. I
               1\lrther ttndcotmd Chat my employment or                employment with 'd1o Ccmpmy comtitlrtc! rrtJ
I              tbe term! ofthl! ptoViaion If a conditlcm of my cmploymcmt or continued employmmt.


                                            /}rJ.(.,e
I
 I            Date

                             FORMULARIO ACUSANPO RECi:BO POR )Ml!,11k J>ltL EMPLFJJ)O
 I                                 PR.OGRA.MA DE RESOLUCiNJ>E DISPUTAS DE NABORS

 I            Por la JUmU!rltB doclmo qua ha mc!.bido un.& cop!a del W:iD del
              Yo cnticndo qn.c cl :PmgtanlA & Rt.so!aciOD. de Disputu de Nabon no
                                                                                        de Rel0lo.d6n     Dlsputu de Nabors.

                                                                                            nn contrato de mq>leo cm.1rc h
              Qimpsi!Ia y mi             par un pcrlodo do tiempo elpOCfB..oo y no     Ia        de cmploo 4 volunb!.d. La
 I                       de e:mp1eo entrcJ hL Co:rpil{l y todol    empl.eadol d Pua4a en un OCIIW""thmento mutuo y pnddo
              qGCdat ccu.uta on cualquicl mom.ccto, Y' let po: ml ptutt o por parte de lA
              p.roscmta.ciOtt do OI.UJa.
                                                                                                       dn nill> prevlo o



 I            Yo                 quo ninpma parte del oontAaJda dd Progmna de .Bualuot6n de l>itpuw tia:l!l h inte».Q6n exprco
                           o Um.i1u loa &mdl.ot de los          prurtizad.oll pore) O!tadtJ o bwlcyes                  ·.

              Om mi tin:u.1l         y emiendo·quo to                  yo oumpla oon. eJ Proanma de ROJ.Oluci6n & Dilpu1al y e1
  I           requisite do aamttor cualqttier
              Adk:ion•lx:Dtmm, comprcndo que mi cmplco
              6Xpt'CM     dolo! t6rm!c.oa
                                                      aw                   qw, puc!ic:ra inclulr 1a modiacl6n y/o o1
                                                                       o 1\.ttmo eon la CompaA£a.
                                                           como condici6n da mi emp!CQ prqen!e
                                                                                                             mi reeoiWCimie:nto


  I
  I
              F      a

  I
 I.
 I                                                                                                                                     405
 I
I                                                                                 l.·

                                                                                  1:·
                                                                                  '.'·
                                                                                  {,.



I                                        NOTICE TO APPLICANTS R$ARDING
                                            DISPUfE                            Pf¢lGRAM

I         e or.a n uatnea, nc. an       au a   aave 1 apute Reao ut on
                                                   •                                  n e ect to han a 11putes between
     applfeants or employeea and the Compilny. Thia program give a app.lla:n ·and employees the moat effective and efficient
     means of resolving any dtaputes they may h1ve through a proceu that :i:ouragea e reaolution at the eanlest possfble
     opportunity.                                                            -:·· '.·

I    A copy of the Dispute Resolution Program is being provided for your
     to the Program, they will not be considered for employment. The
                                                                                                     faUa to acknowledge and agree
                                                                                             Is provided below for your signature.

     1. I nave bean allowed the opportunity to review the Nabors Dispute
I
                                                                                          Prog1am.                         .
                                                                                  ·'
     2.     By my elgnature below, I acknowledge end underetand that I am requfrf_d tQ adhere to the Oiapute Resolution Program
            and Us requirement for submission of aU ctalms to a process that               medla1lon and/or arbitration. I further
            understand that my employment applloatlon aubmlsalon with tho Cotniany eonstltutea my ecceptance of the tf'Jrms of

I           this provision aa a condJUon of employment consideration.




I
I
I    AVISO PARA ASPIRA,NTES DE EMfLEO RESPECIO AL PROGBAMA DE RESOLUCI6N
                                 DE CQNPLICfOS
I
 I   Junto con el presents a vlao ao le eata proporcionando una del Programa de Reaoludon de            para au revisl6n. Sl un
     aaplrante a un puesto de trabaJo no acuaa reclbo y no eatA de ecuerdo oon el Programa, no aer4 conslderado para           el
     empleo. Se le proporclona este formulano de ecuao de rec!bo de eats nollfteacl6n con respecto al programs de re&olucl6n

 I   de conflfctoa para que uated lo flrme en conforrnldad a eontinuacl6n. ·

     3.     Sa me ha permiUdo revisar el Programs de Resolucl6n de ConfUctos de Nabors.
                                                                                                                           ·




 I   4.    Con ml flnne a contlnuacl6n, ecueo reolbo de Ia lnformact6n anterkmnente mencionada y oomprendo que ae me
           requlere cumpllr con el Programa de Resolucion de Contl1ctos y au requlallo de aometer todos los reclamos a un
           proceao que puede lndulr mcdlaciOn ylo arbltraje. Tambl6n comprondo que la presentacl6n de ml aollcltud para
           empleo eon Ia Comp etUa et>natltuye mf aceptacf6n de loa t6nnlnos de etta dl3poslc16n como una condlcf6n para eer

I                      para el empleo.




 I                      Nombra del Aiplrante                                             Firma d&i 1\iplrante

                                               -·-----····· ----- ----                           ---·                                     -- .. -
 I                              Fichi
                                                                                                             ----··----·------· -··- ..




 I
 I
                                                                                                                                     406
 I
I
I                                 EMPLOYEE ACKNOWLEDGEMENT            ....
                         CONCERNJNG NABORS DISPUTE fiiSOLtJTION PROGRAM:

I        J have rocelved a copy of the Nabors Dbpute·Rcsolutlon P:rogrm.

        I aoknowledgo that the Employee Dispute Relolution Program Is not a contract of employment between the .
                                                                 doc:3 noa alter the employment-at-will rclatiOJUhip. The
I
        Ccmpen.y and me for aiJ)l specific time period
        employment rclatlonJhfp between the Comprm:r and all omployeea 11 bued on mutua.l conaent and can be terminated
        at eny lime. either by myself or the Compeny, without ootlcc 01 requirement of cau!c. ·



I
        I undctstand th1tt nothing contaimd in the Employee Diaputc Reaolution Program b bucu.dcd to vlolllte or restrict
        any rlghta of employees guaranteed by atate or fcdtnl laws.

        By my signature below. 1 acltnowledge &nd undentand that Jam required 'to adhere to the Dilp\rtc Rc3olution
        Program and Ita requirement for submlulon of disputes to a procea tbat may include Jnedlation and/or vbitntlon. I
I       funb« undcnrt&nd that my employment or oontinued employment with             Company constitute& my acccptBnce of
        the tonn.a ofthla provision 8.!1 n oondltion of my cmptoymeot or continued employment



I           d>@t        · Del deS
                                                                       /f'Bl -
I       Date

                    FORMULARIQ ACUS,oo>O RECIBO PORPARTE DEL EMfLEADO
I                                          ..
                                                DE RESOLUCINDE DI8PU]'AS DE NABORS

I       Por Ia presentc dcc1aro     bo rcclbido una cople dot tcxto del Proaruna do R.esofucl6n de Diapuw de Na.bon.

        Yo enticndo quo e1 Programa de R.clol\d6n de D.isputu de Naborl no repr:aenta un contreto do emplDrt entre 1a
        Compa!Ua. y ml pmona per .un pcrl.odo de ticmpo espocl1ico y no modlfica Ia rolaoi6n de cmpleo a voluntad. La

I       rclaci6n de cmploo
        quedu
                                 le pomp8Ma y todoa loa emplcadoa est! N.sada en un conacntimJcnto mutuo y puede
                       co. cualquicr mome:nto, ya sea por ml parte o pot pam de la CompatUa. !in aviao prcvio o
                                       .


I       Yo compn:ndo que nJngmm pertc del oontenido dol Programa de R=oluclOn de Dlapuw tfeno h iotonci6o c:xprca
        de vlolar o limltu kn        los emplcado! garantizados por cl estado·o 1aJ leyes fcdere.lcs. ·

        Con mJ finna rCICODOzoo y mUendo ·qll¢     rcquiero quo yo cumpla con el Proarama de Res&lucl6n de- Dicputu y eJ

I       requWto de tomete:r cua.lquler disputa a un praoc.'SO que pud.tera lnclulr hl · mcdUlciltn y/o cl
                          oom.prendo que ml cmpleo preacme o futuro con Ia Compattia reprcstnta ml rcoonooimiento
        expreao de los t6rminoa de eata "disposlcl6n como oondlcl6n de mi cmplco prescntc o fUturo.


I       Norobrc del Empleedo (Lctra. de llqmmWMolde)                 Firma del Emplcado


I
I
I   \

I
                                                                                                                            40'7
I
I
I                                      EMPLOYEE ACKNOWLEDGEMENT
                     CONCERNING NABORS DISpYI'E RESOLUTION PROGRAM
I    I haw received a copy of the Nabors Dispute Relolution Program.

     I                th8t the Employee Dispute Rcsohrti.on Program is not a eo:ntmct of omploymcnt             the
     Company and me for any IJ>CCific time period and does not alter the cmploymem-et-will relationship. Tbe

I    employmcat rclAtiom.bip between tho Company and all employees is baaed on mutual consent and can be terminated
     at any time, either by myd or tbf, Co:mpany, without ootice or mquirement of cauae.

     I \llld.crmmd that nothing contained in 1bc Employee             Resolution Program iJ intended to violate or mtrict
I    any rights of taployees gumntccd by state or f'tdcrullaM.

     By my aignature below. I 8Clmowiodge                       that I am required to adhere to the Diapw Rtlsolution
     Pmgnun and its                for submiuion of diBputcs to a process that may include modizltion and/or arbitration. I

I    furtbet underltand that my employment or contimltld employment with the CMipany con.stitutel my eoocpUm&e of
     the tams of thiJ provision as a oonditioc of my employment or cantinnod employment.



I    Name o!Employcc (Print)                                         Signature ofEmployee



I
                FOllMJJLAJuo ACUSANDO MCIBO POR PABTE DEL EMrLEADO
 I                    tBOGRAMA DE                                                              DE

 I   Por Ia presetrtc decliuo que he tecl.bido 11na copia del texto del Progrmna de Relolucido de Di"Putu de Nabors.

     Yo cm.ticMo que el Progr.am.a de RaoluciOn de Dilputu de Nabon no                un oontrato do emplco c:ntrc Ia
     Compdl{a y mi pe.r80n8. per un periodo de ticmpo OJpeCffioo y no modifice Ia rclaci6n de empleo a vob.xlt8d. La

 I   relacl6n de ompleo entre la CompetUa y todo! los emptcados csta baRda eo un cooteotfmimto mumo y pucde
     qucdar cmantc eo cnalquicr momen.to. ya aea por mi parte o por parte do Ia
                  do causa.
                                                                                                 sin aviso pmrio o



 I   Yo comptcndo que ninguna pm:te del            del Progrmna do               de .DisputaJ titma Ia infl::rlci6n cxp:retA
     de violar o limiw loa dmd:lDa de loa empleadoa ganmtimdo.a P'X' el esmdo o lai Joyea federales.

     Con mi firm.a rccono2:e0 y c:ntimxlo que ee roquiae quo yo cumpl8 coo el Programa de R.clo1uei6n do Di.spuW y eJ

 I   requiaito de 50l1leW CUIUquicr diaputa a un
     Adicinmtmm:tn. comprCDCio que mi empko
                                                                 que pudicm incluir Ja medi!ci6n y/o e1 arbitmjc.
                                                             o futuro con la CompzdUa
                loa tmm.iMs de oata dilpoa.ici6n oomo cond:id6n de mi empleo         o futuro.
                                                                                                   mi rcoonocimiento



 I       Jf, roll /J{(r,e
                  (Ldm do lmprenta.IMolde)                          Firma
                                                                                .....-:-.._.
                                                                        ..}'fl Bmpleado
                                                                                               __...L--------

 I     8-/-0f
     Fecha



 I
 I
 I                                                                                                                             4{}8

 I
            ,   ..,..
      ...
I
I                                                        NABORS
                                                         WELL SERVICES LTD.
I                                                                         MEMO
                        TO:                                                                 DAT&: August 21 • 2007
I                       FROM:           Roy D. Cole

                        SUBJECT:        Cu:stomm- Buffto Produc1ion Inc. .. Rig 721
I
I                           New information from the field indicates 1bat we ba'VC not J:llOVed to 1bc Timbcdake #S well
                        for Buffco Production Ine. of which a copy cftbe IADC Daywork: Drllli.Da Comract was
                        pnMoualy delivered to you this morning.


I                          Pleuc find cmclceed the cumm IADC Daywmt Dril1iDg Contact betweal Nabora Well
                        Services Ltd. and Buffi:o Prodaction Inc. utili7ina Rig 121 which W8! in effect on August 20.
                        2007.


 I
 I                      Roy
                        /BttDchrDentl

 I
 I
 I
 I
 I
  I                                                              .    :



                                                             I   •·   •




  I                                                              ..   '


                                                                                                                                     409
 I.
                                                                                                                           EXHI&rr
 I
 I
             ..   I




I                                                                                      )   .

I     .: .



I
I
I
I
 I
 I
 I
 I
  I
  I
                                             .
                                        'c
                                                 .
  I                                                                                   ...

  I
  I                                                  .   .·
                                                                ..
                                                              ·.-
                                                                       ..
                                                                    ..... ·,. :· ·.


                                   ..

  I                   .. ·.
                        . . . .•    .
                                                                           . •t·




  I
  I
                                                                                               410
  I
I                                          NAJIOJIS
                                                             .. }                                         )
                                                                                                                           'I!S WllllltOa:ad,oed
                                                                                                                                       Szlbll70


1-·                                        Jf'ELL SEII.YICES LTD.                                                    Hoai&DD.         '770674m
                                                                                                                           l'!lcml: 211.fH.003.$
                                                                                                                                .....
I                                 May 10,2007



I                                 BVDCO moDUcnON.JNC.
                                  ·P.O. Box 2l43
                                               TeDI 75606

I                                 Attmdbls Mr.

                                  U:     NaborlltfK 1'721
                                                                                                                                        .




                                         Bowen"    wen
I                                        IADC Dll)'wozt DtilliaaCO&tbct- tJS.·datrd April 13, 2001
                                         hnoJa County, Texal                                .
                                                                                                                Cartnd')




I                                 Dear Mr. Bu1kin:
                                  nd.a 1c1etm- ap:amtllt wbea CIDCW:Id by )'00 tha1l        a ApoemeDt .-red Into by aDd
                                  bctwem Bu.ftCo             I2)o.               Nabon WeD Servlcct Ud.,          ClODeotJvely

I                                 rdlrt.t to bcnm1 u 1be             npdina tho proridoD ot &ilZl:as IDd .odw wcU laVkel by
                                  Nahan to &m:o, for the Bowell 116 well md 3 l4ditkml woDI fa PmoJa Coamy, Tcx.u u ad 1brth
                                                                                                   .


                                  rn COOikkntk:m ottba inumd pro:miJel, cmditb:IIIDCI qret'Dladl bcrcfn
I
                                                                                                                     the
                                  c!whk:h fa hel-eby                    prioe JDUblaDy agRIO u folJowl:

                                         1be Pattb bcnb)' ISRIO that tho wm.s and ocaditicw CXIEitlfDed ID Oripl Ccatrlet w01

I.                                       apply to    an         cumeoted with KrVicot provJdod by Nabcn on tbo Browu 13
                                         driUcd cr ea:viocd utiDJ Nlborl JUs mt.
                                                                                                                                 wen

                                         Tbe           beroby agroo to tartbor amead tbeOrip.J            foiiowl:


I
I
I                                        Bxoept u modified badn. all mbcr mea. 1mm1 and oonctltima of the Original Cootract
                                         nsmain undwnpl IDd fu 1UJJ forco and dfclct.       .


I
I            .
                 . .. ..
                   ,   . .
                             ..
                                                                    .
                                                                        *.
                                                                             .
                                                                                 ····;,
                                                                                  :

             '·

I
1..  l._..

I                                                                                                                                                  411
 I
I                                               )



                       P1oue coaflrm ygur              rLb fcnsDI.nl by .tcuma bdow. PJeue ream ODO copy md nan
                       tho otbcl' to tbo l1tCIDtkm a! Rgy Colo, DIRdar - Coot:rUI Mudafllrltkm at the ldlba as tbil

I                                   Shoul4 )'01.1 have           )"0\l may ccat.lot Roy Colo. (211) 77S.S121.




I
                      . NJobolu PetroniO

I                       Preadcm

                        AGlWDANDACCEFI'EDtWI             /?"'      dftyol   Au-
I                       BIJJI'CO PllODtJCnONINC.




I
I
I
                                                                                                                      ,./




I
I
I
I
I        ,:
              .....
                                                                             ...
                                                                                     ..
I
                                                                                   . '




I
I                                                                                                                           412
    I.
                                                                                .-
I
                                                                    INJ'IIMATICifiAL AIIOQA'nON OF aaLLIIO
                                                                                           DALUNG Bm PROPOSAl.
                                                                                            AND
I                                                                              DA'YWORK DU.UMG CONTRACT· UA




I             ....
                                                                      ...
                                                                                                                  ...
                                                                            Yc&.rbliiililliitbil!lllllldotd161MIIIItiiW1Mil           _           P'M.cn                            .z:n:

                                                     llHS CONTJitACT CONTAINS PROVJ8K)HI RI!LATIHG TO JHDIIIHrTY,
I             ,...
                                                            REt..I.A.R OP LIABVTY, AND AU..OCATIOH OF RJIK-
                                                                 SEE PARAORAPHI 4.1, U(c).10, 12,
                                 ...... .., ....... 7..........CIIIIaa,..........
                                           ......,,..,.,..
                                           _.,


I                    .....,._


                     AMIIOI:
                                           PtO.II!!IICI


                                           ==-=-=1!7!
                                           . . . ...,....U!!.
                                                             M!lj . . . . .   "ft51P

                                                                                       .l!ln;   llr.!ft'P,.C!t!


I             ..
              ... ..a.a.d........,. . . . . . . . , . ....,(1111 "CCOIIIItt').           a.-a -.o-
                                                                                                                         ...                               ......... falt'l.ll:INIIt•A"we.M
                                                                                                                                ................................................


                                                                     ..
              a.llftflolfiTQIIGrl.                  ......




I             pw..,
              .,...,.,.      ...........
                        \81111' . .
                                        ..



              ...... .,.,. .......... , ............ -
                                                                               .........
                                                                11'111 CCIIMII fl

                                                                                           ......
                                                                                                 ..... -,_. ..............
                                                                                                                   ...                                 ......
                                                                                                                                               ar........,.,.
                                                                                                                                                            .,...cltlr ()pMD-11>
                                                                                                                                                                                .............
                                                                                                                                               OJMilw ........... .,........... . . . . . _

              ...............
              ...., . . . .                        .,.,......                             .......                  ...... ........, ..... ,     . . . . . . . . .,......, ....,... 8 . , . . , . , •



I             '·     LOCAlDNOP'fliiiiU:
                                    BowtntS
                     c.-tr;      Panola CO!!!I;y
                     'WIIIIoaiiCinll'lll
                                                                               -....: TUM
                                             .AIIoodonl ....... tt. ,.....,,..., oil .......
                                             .,.,
                                                                                                                        ,.._
                                                               oonb'!Dt ................. .,. !?O¥!!!!d by. !!O!I'!!!..oullildwrttlln ....,..m.
                                                                                                                                                                 .....        ...
                                      . . .....-. ...                  5              Wlii 5I e.t 1--. IU iDCiiiCiW nwtd floGp;;,;.... 01..,._ br
                                                                       ........ lltlg • TJ1 - acMMd bJ Opei:Mof . . . . . thl tllm of tHat eontrM.t euch
                                                                       !I!!'Y!C!! .. 05!W!!d br·,l!p!!'!1! mczyt!d !l!t!!!n """"'*"-
I             Ul&&tw&tLIEiGfi&WUHWIWt&&&iliitiWWAZ . . . . iti . . . U                                                                    W&la.U\Wti'WIWMQW&iaa:




I             a.     CIJI"''te
                                                        ..
                     .......-IIOIIIC*", Mh Ccd'lelrlrlflllllllCteiiCP'Id
                                                                                   10,!00     IMt. otiDO.
                                                                                                                                                                                    •
              Ct:l!hcDn                                             - ..... ...,._...,cfdl•.....,...oahll;......,....-.. ,._,

I
I
I
                     U .....                                                                                                                                HtA                   ,(lpwlibft!IPIJ
                                                                                                     ,____.c.-
I
                                                               ,........,_ ... IIC3 .........                     ofttudra,                                                     C1CMn lilnlfol&.
                                           !8,500-W ALI08D                                               AHD J:J'.I.

                                      .,.... ...........       To
                         "*
    1.. \.    Li1*v os--n cd ... $                  17,000.00:              per .... AI.IO-
             • lJie
               __   . ._      ""*' .......        • ....,
                       ,_.. . _ .. ,..,1DbtrtQIIdelhli:lallal.. ll'a                                                    OI'Wh iccllllbl       ...,._ ...::ft..lnlf , . D                   .     '1111   1



    I                                                                                                                                                                                                        413
    I
- ------------------
          I         . J { i c fli
                   cl
                                        .
                               r . !: f 1
                                                                      •i
                                                                      1f           ll JJ.. l c IIIs c I                       fc
                                                                                                                              If       tll.lflrlr
                                                                                                                                                             II fl
      Ijj                              Iui Ih ll·iiU·a. II .i, it IPI il, i"!rr l,l !h
          J• c                                                                                                            t            f l         c;                  i


 B
 . i Jf
 i
                        II
                        l
                             ,I iII:
                               I
                             I:I i ti
                                        a• .,
                                           r
                                                       I
                                                       •
                                                               IIIJ
                                                                      iii
                                                                            Ii
                                                                            ! I
                                                                                     II
                                                                                      f
                                                                                        H,,:!
                                                                                          I
                                                                                              i
                                                                                              f
                                                                                               ;111
                                                                                                  !
                                                                                                      J
                                                                                                          a
                                                                                                          l
                                                                                                                    IJ!

                                                                                                                111 I I I •            I
                                                                                                                                       r
                                                                                                                                                   ;r
                                                                                                                                                   I I
                                                                                                                                                        lr
                                                                                                                                                                   f       i



  · ·I                  ,.             rl1   1                  1             I • r                       !I'    1 I          a                !"J                     I


              !         I      •fa••         I;,               ·t i1   ILJ!Jif l•p j i;d 1
              I         '                    th                IJ . I! Hlt!li!!- i!d JLHIH
              I
              '
   ,. III IrJJill
                    ;: ;kr i H t
                                             II II '
                                                               · t. n p ui n Hu l i P p 1             u
                                                                             ni ! lrllI I f Iilf lrJ I dI HI!
                                                                 II !I rt !( Ill
                                                                                                                                       I

                                                                                                                                                             ,lr
 IJ                     8
                               f Jl               l                                                   r
                                                                                                                                           1
                                                                                                                                               I
                                                                                                                                                                   1   1


 n ! ·i l;iij1                                                  ! ii i1=1idt.!t Ill
                                                                                                                                                   ct


                                                                                                                                                                           ·
 ni                     i iu                 lsi                  I! ' I!Ucl J
                                                                  u
                                                                l                                                                  I       ,,


      -
              1
              I
                  --- - -
                               ptH
                                         -
                                             Pri
                                             •    1
                                                           -    - -
                                                                           hlf.t
                                                                                i f               •                                    1       1             sla
                                                                                                                                                                           h
I           C11J
                                                                                                                                                                                                                         ,....,.,..ao
        MrktD t. ,.,.._.,                                                          • .., ... !*rtD                    tw ...,_, . - n..,                                           ._ m8dl noctsfiUII'III!Nidlt.ID IIICifiiMIIII.
                                                                                                     ... lwlar.
                   ._,                                                        ...                                                                                               . . ._.OpeqD: ....
                                                                                        ....


I       ,...,.._.IIOWDf ........
        O;llaD'IIIIIilh bt
        ...,.,..__....,rn•·r
                                                     .. -.. d •
                                                                                          ...
                                                                                                             or,.._.. 11w ....,_., pn:r .a. llalbl tD 0pa1cr r Clpen:D . _
                                                                                                                                                                                                               ... wn"-
                 ....                                                                                                                                                                                 .. ,..I:¥c,..-""*"

I       ...........
        .. ..,.......... ., ........ ,...._ .........
                                                                        ........, ....... 8CIW ... ...,_. .. .,..c., OpMDm:f . . . . . . . . - - . ...........

        . . . . . . . . . . . . . . . . . . . . . . . o/JIIIIillt..tlictldlv .. CIIItl
                                                                                                                                    ...... ........., ......,..,.. .,.._,""*-*tyc:.ar.-..-. _,
                                                                                                                                                                                                                                  ..


                                                                                                                                                                                                  . . . . . . . . .}llilltCIIIMr.l,•

        .,.,...,..,..fll.......tw.........,ttl,__......,.,
I                  U
                   Cl)      P'IW .. Cr
                                                            I           I      ·
                                                                    tIn . . ...n                    ....... till coanct &ltiOt »
                                                                                                                                WAP•tMfMU!tnr

                                                                                                                                                   wttillWWW.          d                       • . . . , ... r-t CcrllMr:ir •
        lqi.DIIIclp;illlcttllhala.
                            Ocllhcilr lfiiii'DIHIIIn Will CIIWnl                                  fiiiiQOI$ CCidllln It Ill 11m. n             INI _ . I l l _ . . . _.11>                                  hllnd


                                                                                                                            onv ""
I       n ,. aarv
                   u .... • •
          u 1!!11:1\
                                             muet   a.
                                                          tine( •
                                                         o1 •        we _, ,_.
                                                                               .. 0p1ran-. • ..
                                                                                           bl ......_, 11r   a         •
                                             bnD . . - . " UIIJf#l 'IIIII 111 ....., MM. m:t ,....._ C'l II'¥ tldoAI. ...,. or II:IDfll ..,.,.....
                                                                                                                                                     « ...... ()pMb' . . . . . . . . . . ,.,. to CICtlllcl . . •
                                                                                                                                                                                  "'*" ,.                   llhl:loowl     llldelt "A•.
                                                                                                                                                                                                                     ... , . .   or
        llla;n            IIPPbiJII 1D . .                  aprllli:lnt                     bt •             cu d       ..el . . Ccdrld. v.taen        tilt - · ... linN C'l bNbl "'ii" ....
                                                                                                                                                                                                           *· ,. •
I                   tD til
        ..rd ,........_-.. 11a
        . . , . . _ h .. .._lnd . . .
                                              In . . Mit lltfl                    Cd1ltt                   lllllill Cl' CldiiiY D WW JA'Ibblt tlldnl. lllillllt or kal
                                              . . . _ , tD be ltXdlld ID . . . . , . - - . , tD COIIW 111111         IIIII. Mol •               • to IIWIIIIO dllld            till

              · 1.4                      . . . liMp .,., ll'rllllll            tD ClpiQicr ., . , . . . MCIIrd cl ._                                      llld brrilltN diiiN       en .,.    W)CNI     Dlllt Dl1lne ""-"" Foml


I       ........
                   u       If   e....-s .tJr Opilab',                                      lmlfl                 .e •
                                                                                                                            ..
                                                                                                                                ClllpJ' t1 *Ml')'      "**                  ..,. IIIIIIIW cr _,...                   t¥   Opntcr lind


        J.        ....._....._Aa.)LOCA'I'X:*r
                                                     .,                                                                                                                                            be._.._
I       .,
        COI'Itllal, lnf h
                                   ..
                                   IDIII¥
                                                          Ccrlnr*r .. ......., ..... d


                                                                •
                                                                        w.. OcfRct CICdd
                                                                      a....,.      fl Mil .... 11b11 tie
                                                                                                                       .,., . . . . '111411


                                                                                                               P1*t tw et        W.....,.,
                                                                                                                                               .....-:t to .. tiled a'l ,..., . . 'Mil .. .,
                                                                                                                                            ....   a.., .. lDolton .. qo
                                                                                                                                                                                  at II laW tD
                                                                                                                                                                                                               tlr I'll
                                                                                                                                                                                                                 .....
                                                                                                                                                                                                                   ftlld and irlelllcln
        h l&ldl.           OCifdlan,.. ............ ..s..,...... " ......... eBrll ... In. Clnlllldr                                                                             ...._- . . . . .                           ..


I       ar
        tD    q
                                OIW .._..                 fit
                                                          bNIIIIII:
                                                                    01 , . dllliiO li:alan,
                                                                            .tor                 ., Ill
                                                                                                              .... ...,.., b
                                                                                                          .....- ......., •
                                                                                                                                        -
                                                                                                                                            a _. d
                                                                                                                                                   • at
                                                                                                                                                                           ..
                                                                                                                                                                    w --- I:IDIIIIo Clarilllc*w. 1M .._ Clllll d
                                                                                                                                                                           ......._. - -      "*' 01 talb'l -
                                                                                                                                                                                                                                 11P1ft
                                                                                                                                                                                                                           bt cNrJid
        10 ap.tr. Oplrla ._.                                          eon..a l:lf                                                           t'1              b' nplllra 11111itr                    t:1 ada,   llrti:fDM


I   f
        ;r .....
        ..e
        10.
                                    (piMo and pMfll)
                            .. ._,..._CIIIacd:lll.-,g.
                  80UND I.OCAlJON:
                                                                                   • a dlrldt_,. cta t'fl IIIOW                       'Q                                   ClpiRitw lhll ba               h- 111r1




I                                   ID              eollrld .act              ...an OUL I                      ... o,..lr:w ,_ . . . . . IIJICMIIIO rt/h lbalib!AS 1C1C1eM                               tD f»ll:lcalkln. and INa



                                                                                                                                                                                                                                          415
I
- - - -· - - - - - - - - - - - -
        •tel!!;: file                 !l! !I !!!II£ I ieii !el!                             I!   0




       ! : ! ' : : I i ! I ; ! i I ! I ! i ! i I i I I ! I : t I i 1 ! I ! II i ; ! i i I ! : I I    I i i



       liil !ii!ljli!iliffi! !ij',!jili !li !iiJiiifiiii!                                                   ii
       lt!i li't ..                     ' f' l!j                                                            tl
                              n. t, t ut: 11,e 1•! 1·:r!1 '· i ;t •t;
                             ltiJ
       ,.•••h 1,t P}, 11 1q 1l!t!              ,_!
                                                                                                       t'



       il!i                     ii i!!i !ii li II II! !i                                             i!!
 1-'
 OJ
I      .....                         ............. - - - , . . . . , .....
                          .. ......,.t:t.,   ...                    .................. fl.....,....,. ...........,..........
                                                                                                                      .....
                                                                                                                             .....,__,...,
          1 11      :·"-0 ....
                    0 I                                                                   tvfiii'W 118' N . , . , . ....              oiiMIIillllllt ..._. ...__ ..... lllllt* . . ,__ ,_ • , _ fll
       ..................                   .. ........, .......... ,.,.,Of ... ..., .. ---.... ,__...,.......,. .... .,.. ...
       ................. F.,....,....,.                                 I        0    ,    ...........      ,.,.,....,.-*.-
                                                                                                                      . . . . . . . . .. . . . . . . , . . . .
                                                                                                                                                                                                                           tllllil




I      ..........,.........,.,......
       ..........


                 U.fr                ..- er     t      r         '
                                                                                           .... flli'IICJIIIIdliftlllllftllll..,..., .............. ,,.,..,.fl...........,,..,

                                                                               · r s _,..,.. • ,.. ,.,..,., ............, ..-. _,., .. ,.,._ fll
                                                                                                                                                                                                  l


                                                                                                                                                                                                            ,. _,      n. 1t a.

I                #ttl
       . . _ . , . , _ f l __ fl...,ttlll ................ f10/llllllltt.,
                                                                             PIC-.........
                        c:...w ... _.,...........,_ .bll:ldiiW'*IIfiiMII,_.,..C
                             ......
                                                                                _,..,
                                                                                               .......
                                                                                                        .. 0 I


      . . ............,..,. . . . . ,....., ....... tlllllll _ _ .....,...., ....... ,..... .... ,....,..,.... .....,,
                                                                                                                                                                           --rl. . . . . . . . .                              fl




I      llt/-*'tllllt/......,..,.. . .
                 ttiQINRIIIr... _               ..
       ------..............,................. ., ...... .,.,.lltid ........
                                                                                            ----,..,..c--...,......,.,..
                                                                                     ................
                                                                               ........                                                                                                   .... ........ ......
      ,..,.._........Of...,...,..... ....... ...., ....... .,................
                                 ............
                                                                                                                                                             a...tl-.., ....... ...,,... ... .._ .....
I                                                                           fl . . . . . . .tJI' . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ,• . . . , . . . IIIIII:fiW.Mt""'a..tl*-11



           ..............,,_,,.,...__.... e.,.........,..........              --- ..............__ ,_
                        ...... .,__....,.,., ....... ........,c-..                                          •.vllllll& ................ _.., ........ .., ......
       0

      ,...,.,...,
                    f .._.....,.... .......... 1
                                                                  ,.,...     J-.:afl..-...flllt'.......... . . . .
                                                                            _,.,....._
                                                           ...................
I     ..................., ................,......
      lfllll"¥., ............ ,.,.,... """,.,.. ... - - ............ ,........ ,.,....... ........................ ,,..........

                 MG C'               I                ....                                .........   ,.,.,.._fl!*c..e.,..._.. JIIIIIIIMC,._W......_tJ/. . ,_.. rflt,_
I     fiiMI,,..... . ........,,.....,........ d . .,..., . . . ,.,..,.,.,...... ,......,.....,,., ........


      ......._ ..                                                                                   .....
                                                                                                                                                                                                   .......,..... . . .


                                                                                                                                                                                                      • .,.....,. • .,
                                                                                                                         ..
I     ..........
      ...
                                                -.................                    ....... ------fl..,.lltiW.at/....,....................
                                                                       ................................... ,.....,..__
                                                                                                                                                                .....




             f.oC.O ...........
      -..w. ......
      I     J ....
                                                            .........                                   ...
                                                      ,.,.,.,., ..... .,. CiiNIIIwlr, . . . . . . . . . . . . .
                                                                                                                              ..
                                                                                                                                       ... ......_,_,,.._,....._ .. ........,......_,.......,_
                                                                                                                                                    111;1 • • • " ' . . , . . _ , . , . . , .               fO- _,
                                           at,.....,... •                                                                                                                                                     r .._,.

                                                                                      ..
                                                                                                                                        iiiMIO'. , . - . .
      ,.._ ..
                                                                                          -*:1
                                                            ............. ....,.r:I..............
I     ......... ,....._.,.. ___..                                ,_,. fi..,IJIIfl.,,.,... ......,.. ,.,...,._,..._..
      ................... .....;.......,., ......................_.....,,... ........., ,.,..                    wpott/14
                                                                                                                                                                                                .. .......   fl""



      ,...
      _____  .........._.., ......,         .., .........
                             ___ .........____                      , ... ................... .......................
                                                          ..---.__._.,,,..
                                                   ,.,.,......,                                                                    ...
                                                                                                    ... .......,.,... ........... .......                             .
I     1D)tct            Sat ...     ..,.,__r....,_,•fiiii'I¥• ...
      .., ..,........,..laii......,.....,MIIO'••                                                 ... CIIMIM.
                                                                                                                 ...

I     "' JoUICtr

      lr> Ufl                            IIQINie
      lnl:l...wt,..._. ....... bO,..U ....
                                                    lr> .._., uil
                                                                     ..... ., ....                                                      .....
                                                                                             JICICinlt t:lr a .-ted tiM Cl) .,_.tal t» dllll &dl Cllllll-. ...._                                      lr>
                                                                                                                                                                                                                       ....
                                                                                                                                                                                                                  Mt! b:xD




I
             NO WAlY'Dlll:llli::PT .. WftmNG
                                          and IQNIIId tt.t -                                                                                                 .-.a                            unlla fll ..,. II dent In
                                                                                                                        Qr.,.......
             I II Uy                                                          fll . .                 f1l M   CCritiiCt eMI ba                           M          II)' . . _

      1i8'JO, ll'ld     '*...,brIll paniCinl                            CclniNd. Otehr._ .....s llglft                                        ct.......
                          ......



I
             .....                                                                                               ..........
      lhll ba                to.\                              ct . .
                                                    _, ,_ tlriiW             ..,_ tlr . .                                     ct IIICII'IIII "'-'ca., I tnC1 tit eo        li:lne a       Mt!                II tftiMid 0t
      ,......_ br •                 .........          H 1-.d In . . ecn.., ..,_ .,..._.                                   lnc:t.ldM: lCD fll 000, tcllon        oltW .,_,                       (..alnd Q'

                   l'lltiCUICII\     ......_til eM..., raw. ct.t w cr                                 aor..               •        -.--.                                              •      tt J:d* . - - . .....
      .-. iiiiP&. ...,                                                                                                                                                     enr ,._
I
                                            ClillpaiiiiiQ Cll'   Clldlla ol tllf                      _.....                                       . . j:II'Jirial or t1                                          Ot

                         """"*
      lilb:r;r . . . . .
      _. b
                               01'



                        _.to _.lilt/
                                                                      ..
                                                ............ OI'._.tiH/Ia&lllt . . . .
                                          lllbCr or..,....-.-
                                                                                                       to piOCIIIM

                                                                              ...,c.,--.,. ..m _..... ... In b                          11111111
                                                                                                                                                   ...
                                                                                                                     . . . . . . . . CICI'llolfll . . . .
                                                                                                                                                   IIIIi....,
                                                                                                                                                                ......
                                                                                                                                                                            lllnlnel u--.llfll:llt orb pvt,
                                                                                                                                                                                                            ...   tlt,...,
                                                                                                                                                                                          ell* IIWtllt, . . . llld ........




1.\
                                                                                                  ...... blu:tlrarfi'ltllltMI'IIlloltnci . . . .                                ....... b . . . .
                               ......                      b _ , - . . . CJtl;ilfl:n rllbt- sM'V ..                             "'*' .....                                 ..                    dq....., 10 ca.-l

      11. OOWJUIING LAW:
                                                                                                                                                                                                             ........
I
             "DiaCI:IIIIIIIat . . . bt . . . . . .                                                                            . . . . . ......., . .




                                                                                                                                                                                                                                     41'7
I
----------------
       .--.




       I•     Iifii ·•   nn tr:t i'rt; lij           •JiiPti1PU ii! H'li.
                                                                       1


       r,I
       I


       ..i

       r      lf!li !i iUnd 1t!f{l i4tl
                             Jt did fr J
                                        ·I i 'J II             ll   lii' !tt!i 111 h
                                                                                 i       f:
                                                (l JJ 1 .. I( fr ;I ··
                     r   'IIi •t"             •i I I I ! I       I a (. 'J'
              tlil'tl•irJl.rfx
                   r l 1Jl J '''I 1...J
                                             If hi                      •HH
                                              fl '!,;r• i1 .!I! I t ' 11.!
       )f
       II
              IIJJf I ,,}l"ll IIJ'fI Iti fI't
               t

                                              I
                                                J •Hi• • ( "II I t·1iI i II flJ•
       I      t•!Ih1f IJ·!ihtnI fI1!JiI UlfJ• tJId it!1 ifHi
                                  I
                                                               iI IHf Idi! · •
                                                                            r
                                                                                         !I
                         rt J tl' J r
               r.
              1111                                     lJ      I        ;   ft       t    •
               lid
                     1
                     i   n. r . rJr .. tH !             hi ! I i        I; i         i I

,_.
rt:-
(XJ
I

I
           to•Aeaft 1 so..-'f4.f......,.'U.f&ltael                     t••••..,...,.,..,.....,_,.,c::..n.w.._.___..,                             A«f          Jf..Jl...,


I          . . . . . . . ..,....,. ... fit!lilt


           ..-., .,.,m _.ot..
           ..........
                                             lillfw ...
                                                          ...,..,,.,

                                                              ........... -
                                                                              . . ....,_ . . . d ........... ,.,...,....,. . . . . &111111AIIIll. . . . . . . . . . . . . . .

                                                                               .............. I
                                                                                              • ....,.,._.,
                                                                                                                     .....                     ...




I                                                                                                                                          ........
I
                      REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT

I
I
 I
 I
 I
 I
 I
 I
 I
 I
    1-\:
    I                                                                                                                                                                           41_9

    I
-                         - - - - - - - ------
               iiJIII!1 i
               fl1 ., ,,,
               l 'u 1fiiHth. 1.1
                                             J ,.
                                              til
                                            ; 'I·
                                                          tlit,·hil
                                                           all !t•ff I
                                                                                  i
                                                                                  I
                                                                                      i         I iJ Ill                           I
        I•     J 11Hru
                   1 " ' " II' ;I!                                                                         S
                                                          1 H11J
                                                                                                                      =t      li I

                l'l I I
                          1
                          I
                               I 5
                              ftt   1
                                        I hi
                                        4
                                                              1                       i1        't                                 I
         (I
        III!
                                        . I
                                        i. t• I
                                                    I
                                                          tl !rh                                J:
                                                                                                           t          &=•I

                                                          ,,. P111It
                                                                                                -    :r:s:s,-:r:rlf'
                P.
                r                                                                     i         i                     I        I
                                                          I

        I                               f
                                        r It
                                             tli          '            II I•                         BU!U

                P"
                                        I ;I                  I
                                                              1t
                                                              i
                                                                       I    st
                                                                                       II l1111111                             r
                                        I If
                                        II I•              i I' J
                                                          .1 11 I                          II ,,
        II
                p


                                               t          ar
                                                          I&    I                                    ,. ,. 1'1 "   .. .. ,.



                                                                   ItrJ
                                                                            .ll




        Jl
                                              I                    J
                                                                       I
                                                                                           xl
                                                                                                                               I
                                                                                                                              r•
                                              irt
                                                              It   fl                       i                                  I
                                                              I    I rr                              i!JS'if!
                                               I                       ..
                                                        ----       -        -
    "l'J
    0
- ... - - - - - - - -1 - - - - - -
        ,--                             --




                                                    !!   Ir i   aaaBct!ltU:CC


   {            tGJJfl !•' IJ raf Jql I 1"111 J r15
              l.rlti'!JI
                                                         ih            IIHIH
                                                                        liJJI
    •
                         1 1 rltJti•IIIP•riJ'fl II        'I               ·t
   II         lfhiil h          I I IBiiil!i ; ! t if=
                                                                        1i i
   II         j p! ill I            1 !1i'1 1tl•! f1!ftl
                                          1 1                               I
   J!
   I
              , 1   I   i
                I I ; i• I
                    l i tl
                                I
                                      I . I IJ 1
                                                     1;i

                                          i. IIf i I I'1
                                                          I.
                    .. I I                   . I    It
                       I    I                       [     j
                    f       I                    I
   11
   II
                        I

                        iJ Ia                       J
                                                    r
                                                          I
                                                          !



                        I   t                       JI
                        I ·                         I i
                        i   i                       J
                                                          8'




 l'J
 f-.\
----------------
            .........""""":'                                                                                            ..




                               5 ; ; Si i i SG.; ; ; ; S; ' k EE; ; &G6 EG GS ; &&G; G; &&; & ; E


                                                                                                                                                                   1•11
    I•
                                         l
                                         lf               I
                                                     I , I ! I I jll i !I i
                                                    IIIII t 1i .1, 1I 'II                 1
                                                                                                      HI I I I      J        It
                                                                                                                             I  Jjlijl
                                                                                                                    'I Ii tilJI Iiifl I
                                                                                                                                         qtI
     (I                                  J Ill Ill i ll .I ! 1 ! I Ij II I II J 1fdI.                   Hil P'i
                                                     ,,,          I



    tl11,                                            IIi!
                                           I III'I. IIi
                                                     . . I!
                                                      l   I   II
                                                              I   I        II t
                                                                                  I . J  I' ''I
                                                                         II' I!i J i ,.I I Ill! I· II,J'
                                                                         l                                                       I IJ        J

                                                         I ! .I                               I                     I            i


    J!                                   .       I
                                                                                                .,l 1 1IIIJ
                                                                                                                                         I                i •




    I                                    I I I t II l I I I ! . II
                                         ! I
                                                 i
                                               ! J
                                                                 . I ..I I IIIIII II I ! l·
                                                                  !   1
                                                                          l   !
                                                                                  l   !   i i
                                                                                                 Ill I: I' I I .
                                                                                                  I i I! I II'
                                                                                                      !
                                                                                                          j   I I   ! i ! f I                         1   l         !i       I
                                                                                                                                                                                       j
                                                                                                                                                                                             I   l




                               1111111          rrrrrn1 1rnrrrn 111 rrrrrrrrrrrrrrr n11r
    II
                               I I I I I I I)C I I I I I I lw I" I)( I I (toe f I I I I" lx'" I)C I I I lt•e 111                         t 1 1 1 1 11 1   1111 1    !ill 1   1 1 1 1 1 1 1"1 1 •




                                        ___________________________________ __ - -- ----- ----------                                             ._




    ..

N
N
                   ..-.
I     ·7,



lr          THIS PAGE IS INTENnONALLY LEFT BLANK.


I
I
I
I
I
I
I
I
I
 I
 I
 I
 I
 I
 I(
I                                                   423

I
I
                       ,.,._.l:ir._...
                  'b
            (1)
                                            OM...._.....,....,...,.,,...tJt,."'*'--
                                JNCIIII*SID4t C'RIO-tA.




I                                                           C1ilt1UO.



            THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.
I
I
I
I
I
I

I
I
I
I
I
I
    I.  (
        \


    I                                                                                 424

    I
                                                 ....
I
                                             ,


                                                                        m1FV

                                                        CQHTBACTQBI 1"9&' Pft9YIIKM

lr        1.     Coril'lc:b' . . . Urilh Hall ..._, ..u.r
                 elln'ltnta           toh              ar
                                                                                                        .e.m.nr •
                                                                                         tiiPrnn. lf thlt       dlm&lold- 1o
                                                                                                tht Opldlz:lr..-lolmlh •

          z.                 Adlllhw to tiMI nut        adclldcr'l d tt. dril lima bf                                              . . _ ._,.,QkiG
                 c:t*'**ll 1D bit . . nwd or maro .....                                                                H::a8
I
                                                                   1o nlmC:Ne . . t:rw:M d                                     lr1d ., CCII'Ilrd
                 OCirnlldon fD be bnllhld blfb Opal«.
         a.                   lhd bnlltl d                                lnd              dRn       dlr usa t:A oll:lae trud andlor
                 tuld.


I         4.


         5.
                 E)ch
                 dNnn.
                          coat to rfg up b"           wlh ci baM nuf h:lludlng. belt not lmlllld to. I'll COlt of plt COYIII,
                                             nuf wcalnd dllriQ mltldalllihlll be It Opntar'•

                 lnldat lnlpdan of .. dril pipe. ct.- CCIIiMt'l. bly, kll1 jclnta, Vllfwll. IUbt and tfNDP . . . be It
                                                                                                                                               -.m

                           M ntplllra. r'III*IIC*•*dl               fat rtpllra wll be Ill             apena (1bl                 wt1

I                llkMc1 u..
                 pnMdlld 1:11
                                      be-...
                 be toT.H. HI. 081, Clitlgaly I or II
                                            ct ..-,g           n •
                                                                      Prlwt Plpt ,_ bMn
                                                                                              • MW
                                                                                                              Cilia II. N. 8TrJ 15rM.
                                                                                                          ct .. w
                                          Shadd u. IXIItlrlD Cilllll driPPt be dowtCtlldld to a..m, 1o11t i'l hole.« dlmlgod
                              tt wll bt dwged to Bub at tto. 00 pw /ft.
                                                                                                                              w11 be


         ..
I                .u. n
                 Opn:P'•
                 tt. ca.-11
                                                                 ...
                                           .,.. be •.,. Opeflltw'a
                                                 (The hlpldcn w1 be to
                                             w11 be • h                    otthe
                                                                                     blind d h )cb). drll collin. klly. bit )oJra. VIMI.
                                                                                     AJ ,._., .......,... •..,._ n tdlQ • I'IPIItl w1 be at
                                                                                T.H. HI, 081. Cllllgory 3 otb
                                                                                               1w,.. erq
                                                                                                                              fniC**n d
                                                                                                                      orm-. brfusact. 0p1mor
                 Ia   iMpOII . . . . fer   ... lll;llldlll ..            tndlnO c:I'*;M. *- Alto, a1lhe .-.! ot . .                   It I'MIW dttJplpt


I
                 t\a bMnu.d.

         7.      OpwaiDr lf*!llmllh .. .,_tot .....

         8.      Openllor.,..lnnllh .a                      war       fat"'**'     a)d



I        I.

         . 10.
                 Ccnhcb' .,_ av- toUnllh. a..ilfed
                 "'"Gil ooGitllnd lll'ltllllld hlndlng
                        Opendat'a •...,....au,. n ()pM!to(a a.tb-contrac!r: lhll
                                                                                     and
                                                                                 b". nUulltt *Gr'Md
                                                                                                        rtqUMt. ant
                                                                                                       r..w .....
                                                                                                                                      W drtl pipe, 4

                                                                                                                                      a.ty
                 and Pnadurellln gnnllrld ., paf1b411r, wll comply wtth ..

I        11.                          bl                         pnMibn

         12.             wt1 pnMde odl one            d tnJd    a                    lnefl. My llddllic:NI tfzel '*1Uir'ld by        "'*'* d         be

I        u.
                 ptMcW by OplrtltoJ Ill Oplnllcl'a cat.
                 AJ ft*d f*1Y oqulpmlnt                          to         upWpplt down BOP                  wil bt                 lrld paid for   b1J

                 'The rm.                     mfhil Cordrlct .-.billed m the rt; tnwmof'y                   hlll'llllc. Ant mocal"aCCcn or addll:kln

 I
         14.
                 to1he                             OptAb"wll be Ill Opator't

         18.     09'f1ltor lhll tall BOP
                 Rilooi1"'*1ded        cr fiWilY
                                                                       lilt .,..._. • tpldled In tldlcal.
                                                                               (21) daya           lr1tww,t il
                                                                                                               "* or klc::el         rwgUdonl. APt
                                                                                                                                               wil be
                 ptllbmed by an                                                 ptOWfdlld Md pM1 b by OpWitDr.

 I       ta..    b"l e1             wt..
                                 . . CCMnd by thllt:dltlna WcnW'I
                 ContracD IIQf'lll ht .. work .nd
                                                                             Ccntrectote diNd. borroi!Md,                   or
                                                                                        All.. L.a. R. 8. 23:1cr.t1 et Mq.. OpltiiCcr lind
                                                                               b)' Cortnct=t Met                 "*    puiiUIII1I tel He
                 l(,ftltl'lllll .... . , ...... pM of and . . .....-dill to              ow
                                                                                 lblllty cf             tl:)          OplrMor't goode,

 I               ecnnoto(l
                             ..t
                                                   b
                             . . . . . , . , 011 ll)ldll
                                                                   .cf Carllnldcr . . . . thlt
                                                             La. R. 8. 22:10$1
                                                                         caa
                                                                          tn L.a. R.
                                                                                              w s.
                                                                                       (3). ...,.,., ...
                                                                                           23:1oat (C)) o4
                                                                                                             ... ......,.
                                                                                                                 ()pntofa . . . . .
                                                                                                                          eor.......
                 eontra=r lhlll , _ . pri\Wttt r-..Jdllt for thl PI')'I'J'ft Of Loulana Wcltbfa Compecllliltiuft beMita IP Ita
                                                                                                                                       ot


                                .rJd Mill not be onlllld towek             foratrt adl                hm Opetlmr.

 I                                                                                                                       wxt..,..
                                                                                              =
                                                       ancJ alllilad GOfpctlllb . . . . Will . . . .             Olbr'llnd chctDn of
                                                                :=
         17.     Op«ater,      1111
                 each                               ia            clthl N8borl                        Progrwn                1o become ...
                 EJeCing         . . . dMtnld In N1                              ()pN1dDf lnd N.bcn                                 hlnby
                 lgi'M thl1 ep.atDt • . ,                          .. to .. D6llpuM                Oplrltar .net the ........,: lnd bmw
                               Met

 I
                                                 o4 ...... pu-IUW4 to the Nlllx:n Dl8pua Raeolufton Progrlm . . . C\MIW1tfy cdftJ
                 lnd .. rtWJ be........., frgm tine to fme.. fn 1he w.nt . .                    illn'IMdld,          . . . . tel pnMde.
                 f:J091 of the .....            to Openltor. ep.rMor miiY \III'QhdQiw        eleclaon 1o           In tn. ProQrnlll
                 arne b'J Slfdll nocsc:. of IUI:h                 Nlbora. -...iliWOCalkln to be dllcOte Will ,..,.a 1o wry             net
                 y.t            M ofbt CW. of lWWOCIIIIon. Openillof tridM. . Idl hie                      ... W1n1 ofO. Pnv1m wllh
                           to             wlb Nlbcn                  , . , . _ C71wt.chlr IUCh             JJ         bybt..,.,... or

 I       us.
                 by Opera1gr. ()paldat a Nllbcn

                 Should 0p4waw
                                 and

                                        •tud
                                                                        a.t tnt
                                                                cbM not .... the tMMef lin)'

                                                           adler* wtthod
                                                                                            doet na1

                                                                         a. ... of • mud mccor, Conhctot n
                                                                                                                       beMin
                                                                                               ••••JIIIoodb•...,..,., between thwn.
                                                                                                                            •
                 Jn goad fall\ 1n nc:r- 1ft h                      RD to ClClqllll....., Contr8CCDr tlr the edl:tbllil . . , lind tear en

 I               ...,ICII       •"""'0•• ottwldc:Ecnll._.. piadat.o
                              eqUpmlr1l eontr.cb'
                                tn
                                                                                   mgood tatlh          n e. dg di:Mnl!me
                                                                                                                 1n


         1t.     In 1M . - i Opntor Meta to cHiall1llftUe Will• ehal be ()peniU:Ir'a obiQidon 1o edYtM Conhctor In wrt11ng
    '·           of -.u:tl c:twlge. NoWIIJ&tatldtiiQ ()pMdcr't flllk.n 1o na!ttt ContrllcliDt IIJCI1     ..,.. Wme
                                                                                                            0(         thla                    (If
                 CcnCr1ICt lhd apply to suc:n IUbd:lb Willa r u:h                             w.u wwt the Wll
I
                                                                                                                                In            1 of the
                 Contrlct.
                                                                       Bn1fDo ProI
     20.   All                          trlnlptdllllcu.              Wl1 be pat c5bdi to 1M vendor by the Openaecr.

     21.   AnJ dtlmlge lnCI.mld cU1rc t.                    ptOCMB    to   the dill   co1a1t   ot    IICCIIICftM wl b&           or
                     boJ the Clplnllor.
     D.    ,.. 8cp ndlbw gcodl thltfll                    dstl!nQ pnaa. be                          dfhe Opemcr.

I    U.
     J4.
           The rig wl be tllcMed M hour pwbz b' rfg
           AJthl:lugt\ 1M rfg II              wlh 8 min CI'IW, e o4 mll1'l CRW wffl not be           lhoft hlndlcf.


I    28.   M cdln _..,.
                        ..

           Connl:tDr will net be
                                                                      tf.rthn
                                                  bllrlddndty ID U. C>pendot.

                                                  mc:ommenoe wcR d
                                                                                                      II worn


                                                                                                              ot 1nu1noe MlldendriO


I    %1.                 Wll          ocntli'ltid In PI'IQI'IIPft 14. OpenltrJr wiJ --.mt . . . , . . . lnl end ....
           ..mbr.ne CcrinldCr tlr Wlf dlml;e to 01'                 of CO.IIrllcb'l
           normal Opetd1; Day rita duM; I'IIPih of wet\ damagM, Incurred cbtr1l              frcm.
                                                                                                               of . .
                                                                                                            Wilt.

           Thii%J wtll be pnwldld .e l.o tl1p&. n'IJd                            PrtnwrY lftd one** up). tf
I
                                                                           (OM
           ou1                     rv wiJ •       ccnaldnd,., bllllly bdoMI.
           Openltl:lf .. ftiiPCMIIIbll fer lnerllnd piAonl thlt . . replaced cU lo Mlilf cNrino               opllllona.



I
           OPERATOR SHAU Rel.EA8E COH'1"RACTTR OF ANY UABlJTY FOR NfiJ 8HAU. PROTECT, DEFEHO,
           AND INceMHlPY CONTlW:TOR. rT8 OfflCER8. DIRECTtlRS, EMPl..CNEES. AND JOfHT OWNERS FROf.t
           AND AOAlNST AU. ClAlMS. OEMNC)S, JMO CAUSES OF ACTlON OF EVERY KINO ANO CHARACTER.
           THAT DtRECTLY OR INDIIUECTLY ARtse FROM THE FACT niA.T WORK BmiHG AND ACCEa80R!ES
           WERE NOT JHSPeCTEJ) DURING          OF 1HENJRE£MENT.


I
I
I
I
I
 I
 I
 I
 I

                                                                                                                                      42G

I
I
I(
I
                                  DBAWWQBKS:
I                                 Franks Cabot 900 Series, model 2341, with en input rating of 900 horsepower,
                                  Pannae       bydromatic brake, crown o matic and Foster catbeads, 1-1/8" drill
                                  line
I                                 PRIMARY POWER;
                                  Two Catezpi11ar 3408 engines rated at 450 HP each. equipped with two Allison
                                  CLBT 5860 power shift transmissions
I                                 MASii
                                  Fnmks Cabot D350-117 telescoping, 117 ft. clear height x 1S ft. base at floor, API

I                                 static hook load of350,000 lbs. on 10 lines

                                  SJlBSTRUCTURE:
                                  Franb Cabot, telescoping, with 17 ft. floor height and 13 ft. clear height under the
I                                 rotary beams - Substructure is designed for 8 350.000 lbs. casing load
                                  simultaneous with a act beck load of200.000 lbs.

I                                 CARRIER:
                                  FnmkD Explorer ill six axle carrier w/ain8Ie man cab, rcWy drive assembly,
                                  air/fuel/hydraulic temb, drill line w/spool, bradeo hydraulic winch, folding
I.                                walkways, 18 x 22.5 front & 11 x 24.5 rear tires wJbudd wheels
                                  Mud pumw;
                                  Two- National F-1000 horsepower mud pumps powered by D-398 catmpillar on

I                                 each.

                                  Mud tylg;
                                  700 Bbl system coD8iating of one 400 Bbl and one 300 Bbl tank with 8 50 Bbl
I                                 slugging compartment in the auction tank, clean out gates, two QC1ltrifbgal pumps
                                  for mud mixing {twoS" x 6" with a 60 H.P. motor) motor),            10 H.P. mud
                                                                                                        .

I                                 SOT riDS CONTROL;
                                  1,000 gpm capacity deaander & one 800 gpm desi1tcr

I                                 Shale Sltaker- Hatrlsburg D-235



I                .   .   .
                             ..

I                                                                                                                        .. .   ..




I\.
 ...   •   uJ'




I
                                                                                                                                     42'7
I
I
I(                   WATER S'[QRAGE;
                     One 350 Bbl tank
I                    FUEL STORAGE;
                     One 7,770 gal tank (185 Bbl)

I                    ELECTRICAL POWER;
                     Two Caterpillar DR4 generators rated at 320 KW each powered by Caterpillar D-
                     3408 engines
I                    HOOK/BLOCK;
                     Gardner Denver- 200 Ton

I                    National Oilwell P-300

I                    ROTARY:
                     Ideco 17
                                 '   .
                     ACCUMULATOR;
I                    80 gallon. six station. wi1h an electric triplex pump. one air operated pump,
                     regulating valves and six station remote control


I                    BLOW OUT PBEVENTERS;
                     11" SMI Dbl Hydraulic Shaffer B.O.P.
                     11 tt 5M# Shaflfer Annular Preventcr (no outlets)

I·                   One 3" to 2" IOMJ# choke manifuld with H2S Trim
                     QRUd, PIPE;
                     4-1!2" Drill Pipe 10,000'
I                    6-1/2" Spiral Drill Collars 30 BACH
                     MISC. EQUIPMENT:
                     .Automatic Driller                        One Hydraulic Hoist
I                     Wirelinc Unit
                      Full opening Safety Valve
                                                               5--114" X 40' Square Kelly
                                                               0 -1 Degroe Drift Indi          . ..
I                 Page3
                 . lb:blbft "»-



lr ....                                             National F-1000
                                                     Triplex Pump
I                 Platoa Diameter       'Ma.x ........   w
                                                             MaxGPM          Mu:BPM
                          43/8"                  4900           206          . 4.92
I                         4%"                    4700           246           5.86
                          51/8"                  4000           289           6.88
I                            6"
                                                 3457
                                                 3014
                                                                335
                                                                385
                                                                              7.97
                                                                               9.17
                                                                438
I                         6%"
                          6%"
                                                 2643
                                                 2343           494
                                                                              10.43
                                                                              11.76

I                 Calcvlated at 1381trobl per mbnate



I
I
I
I
 I
 I
 I
 I                                                : . : .;        . . , ·.



 I
 I('

 I
                                                                                      129
 I
       05/08/2009 PRI llt05     FAX 903 988 8608             Production




                                                    CAUSE NO.lOOS-386

               BREND.A AVILES, Jndtvtdually and                 §              IN THE DISTRICT COURT
               OD behalt orRedacted              ,a             §
               minor child, and on behall of the                §
               Estate of VICI'OR FILOMENO                       §              PANOLA COUNTY, TEXAS
               AVILES                                           §
                                                                §
               v.                                               §
                                                                §
               NABORS WELL SERVICES CO.                         §              123RD JUDICIAL DISTRICI'

                                             AFFIDAVIT OF FRANK BUFKIN

               STATE OF TEXAS                §
                                             §
               COUNTY OF GREGG               §

                       Before me, the undersigned notary, on this day personally appeared         Bufkin, a person

               whose identity is known to me. After I administered an oath to        be stated:

                       1.     I am over 18 years old, ofso1md mind, and capable ofmaking this affidavit The facts

               stated in this affidavit are within my personal knowledge and are true and C?trect

                      2.      I am President ofBuffco Production. Inc.


I                      3.     On Apri113, 2007, Buffco entered into an International Association of Drilling

               Contractors Drilling Bid Proposal and Daywork Drilling Contract ("Contractj with Nabors for the

I              purpose of drilling operations. The Contract contains various sections outlining the parties'

               relationship, including Paragraph 17 ofExhibit "C" entitled «Con:tractors Special Provisions." This
I              paragrap};l provides that Buffco is aware ofNfibors Industries, Inc.'s Dispute Resolution Program

I              ('•DRP") and wishes to become an "Electing Entity» as defined in the DRP. The "Special

               Provisions" addendum to the Cont:ract was executed by a Buffco representative at the time the
I             contract was entered.


I                     4.      As an "Electing Entity," Buffco was required to resolve disputes with any past or

              present employec(s) or related entities of Nabors in accordance with the DRP.

 1,
  \.
                                                                                                               EXHIBrr
 I                                                                                                       I           3

 I
I                   05/08/2009 PRI 13t06     FAX 903       8608           Production                                              &l.J003/003




I c. .       . ,·
                                   5.      On August      2007, the Contract between the parties was in full force and effect and

I                           has not been, nor has ever been, found to be unenforceable or sevetable in whole or in part.

                                                                         FURTilER AFFIANT SAYETH NOT.
I
I
                                   Swom to and subscribed bcforema                        the   5L day of                ,2009.
I
I                                                                          otary Public m and for
                                                                         The State of TEXAS


I
                                                                         My commission expires on:

I
 II
I
I
I
I
I
 I
                                                                            2

 1.  (
     \
         .




 I
                                                                                                                                    131
 I
I
I.,·.
                                              CAUSE NO. 2008-386
I       BRENDA AVILES, ludlvldually and                  §               IN THE DISTRICf COURT
        on behBlfofRedacted               ,a             §

I       minor child, and on behalf of the
        Estate of VICTOR FILO:MENO
        AVILES
                                                         §
                                                         §
                                                         §.
                                                                         PANOLA COUNTY, TEXAS


I       v.
                                                         §
                                                         §
                                                         §
                                                                         123Jt.D JUDICIAL DISTRICT
I       NABORS WELL SERVICES CO.                         §

                                    AFFIDAVIT OF LAURA w. DOERM

 I      STATE OF TEXAS                 §
                                       §
        COUNTY OF HARRIS               §
 I             Before me, the undersigned notary, on this day perscnally appeared Laura W. Doerrc, a

 I      person whose identity is known to me. After I administered an oath to her, she stated:

               1.      '1 am over 18 years old, of sound mind, and capable of making this affidavit. The
 I      facts stated in this affidavit are within my personal knowledge and are true and correct.

 I             2.      I am Vice President and General Counsel of Nabors                 Inc.

               3.      In that capacity, I am required to be familiar with Nabors Industries. Inc. corpomte
  I     strocture and the relationship of its various subsidiaries and affiliated companies.

  I            4.      Nabors Well Services Ltd. is a subsidiary ofNabors lndustries, Inc.


  I            5.      On April13t 2007, Buffco Production, Inc. entered into an International Association

        of Drilling Contractors Drilling Bid Proposal and Dayworlc Drilling Contract ("Contracf) with

  I     Nabors Well Services Ltd. for the purpose of drilling operations. A true and correct copy of the


  I     original of the Contract is attached as Exln'bit 1 to Buffco"s Motion to Compel Arbitration. This

        record is kept by Nabors Well Services Ltd. in the regular collr80 ofbusiness. The COOlract contains




                                                                                                               432
I
             various sections outlining the parties' relationship, including Pamgraph 17 of Exhibit "C" entitled
I            "Contractors Special Provisions ..... This paragraph provides that Buffco is aware of the DRP and


I            wishes to become an •'Electing Entity'' as defined in the DRP. The •'Special Provisions" addendum

             to the Contract was executed by a Buffco representative at the timo the contract Wl18 entered. This

I            section further states that as a result ofBuffco 's election, Buffco is rendered an •'EJecting Entity'' and


I            that all disputes between Buffco and past or present employees ofNabors and its related entities

             would be subject to binding arbitration.

I                    6.       Nabors Industries, Inc. is the "Sponsor" of the Nabors Dispute Resolution Program


I            {''DRP'1 as that term is defined by the DRP. The DRP applies to all         .........   ·-··----·--···---------------------------------------
I

                        Acknowledgment Concerning Nabors Dispute Resolution Program," which agreements are attached

                        as Exhibits 4 and 5 to Buffco's Motion to Compel Atbitration. These records are kept by Nabors

                        Well Services Ltd. in the regular course of business, and it was the regular course of business of

                        Nabors Well Services Ltd. for an emplo)"'C or representative of Nabors Well Services Ltd., with

                        lmow1edge of the act or event that was recorded, to make these records or to transmit the information

                        to be included in these records. These records were made at or near the time or reasonably soon after

                        the act or event that was recorded. The records attached as Exhibits 4 and 5 are 1rue and correct

                        copies of the originals.

                                11.    Attached as Exhibits 6a and 6b to Buffco's Motion to Compel Arbitration is Nabors
I                       Industries, Inc.'s DRP booklet (in English and Spanish, respectively). These records are kept by

I                       Nabors Industries, Inc. in the regular course ofbusiness. Exhibits 6a and 6b accurately reflect the

                        terms of the DRP, which was in full force and effect on August 20,2007. The records attached as
I                       Exhibits 6a and 6b are true and correct copies of the originals."'

I                                                                      FURTHER AFFIANT SAYETH NOT.


I
I                       STATE OF TEXAS                 §
                                                       §
I                       COUNTY OF HARRIS               §



I
I
                                                                      My con:unission expires on:
I.THE STATE OF.TEXAS

COUNTY OF BOWIE




       I, DEBRA K. AUTREY, Clerk of the Court of Appeals for the Sixth Judicial District of

Texas, do hereby certify that the above and foregoing is a true and correct copy of the Brief of

Appellants as filed herein on the lOth dayofMay, 2010, in Cause No. 06-10-00018-CV, styled

Nabors Well Services Co., a/k/a Nabors Well Services, Ltd., and Buffco Production, Inc. v.

Brenda Aviles, Individually and on behalf ofRedacted         , a Minor Child, and on behalf of the

Estate of Victor Filomeno Aviles, as the same now appear on file in my office.


       IN TESTIMONY WHEREOF, witness my hand and official seal of office in the City of

Texarkana, Texas, this the 22nd day of October, 2015.




                                                     DEBRA K. AUTREY, Clerk
                                                     SIXTH COURT OF APPEALS
                                                     Texarkana, Texas



                                                     By
                                                     Deputy Clerk
                                        CAUSE NO. 14,542

PERRY MOLETT                                     §                          IN THE DISTRICT COURT
           Plaimiff                              §
                                                 §
V.                                               §
                                                 §
COT OIL TOOL, INC., CINTAS                       §
CORPORATE SERVICES, INC., CITAS                  §                             21st JUDICIAL DISTRICT
CORPORATION NO. 2,                               §
CINTAS CORPORATION NO. 8, and                    §
ENERYEST OPERATING, L.L.C.                       §
                Defendants                       §                                   LEE COUNTY, TEXAS

        DEFENDANT. EI\f£RVEST OPERATING. L.L.C.' S NOTICE O F AP PEAL

       Pursuant to Texas Rule of Appellate Procedure 25, Defendant, E. fER VEST

OPERATING, L.L. C. ("EnerYest"), files its Notice of Appeal of tllis Court's appealab le Order

on Defendant, EnerVest's Motion to Compel Arbitration ("Order") signed by the Honorable Dan

R. Beck on November 15, 20 II (Exhibit" I"), and respectfully would show:

       1.      This case is pending in the 2 1) I Judicial District Court of Lee County, Texas under
               Cause Number 14,542;

       2.      The Order denying EnerYest's Motion to Compel Arbitration was signed on
               November 15, 20 ll;

       "'
       .).     EnerVest desires to appeal from the referenced Order;                                       FILED
       4.      EnerYest appeals to the Third Court of Appeals, Austin, Texas;

       5.      EnerYest Operating, L.L.C. is filing this notice;

       6.      This is an accelerated appea l pursuant to TEX. R. APP. P. 28.

       EnerYest respectfully requests that thi s Court take notice of EnerVest's desire and

intention to appeal. EnerYest further requests that this notice be forwarded to the Sixth Court of

Appeals as required by the. ru les and/or local procedure so                                                    tender the
                                                                      COUNTY OF LEE                    This Is tD ceruly thJt thi•
                                                                      IU ll\le Clll7f o! thP C1i rr'
appropriate fee to the appellate clerk and proceed with its appeal.
                                                                                     OCT               2015
                                                                         .....,
                                     EXHIBIT I
                                                     Respectfu lly submitted,




                                                     Alexis M. B tier
                                                     State Bar No. 24072807
                                                     GALLOWAY, JOHNSON, TOMPKJNS
                                                     B URR&SM ITH
                                                     1301 McKinney, Suite 1400
                                                     Houston, Texas 77010
                                                     (713) 599-0700- telephone
                                                     (713) 599-0777- facsimile

                                                     ATTORNEYS FOR DEFENDANT, ENERVEST
                                                                   L.L.C.

                                CERTIFICATE OF SERVICE

       I hereby certify !hat a true and correct copy of the foregoing has been served upon the
following counsel via certified mai l return receipt requested on this 29 1h day of November, 20 11.

Gaines West and Jennifer Jasper
WEST, WEBB, ALLBRITTON & GENTRY,        P.C.
1515 Emerald Plaza
College Station, Texas 77845
Auomeys for Plaintiff. Perry Mo letr

Bret A. Sanders
FEE, S.\il!TH, SHARP & VITULLO, L.L.P.
816 Congress Ave., Suite 1265
Austin, Texas 78701
Attorneys for Defendam COT Oil Tool. Inc.

R. Andrew Schulz
MARTIN, DISIERE, J EFFERSON & WISDOM,     LLP
900 South Capital of Texas Highway, Suite 425
Austin, Texas 78746
Auorneys for Defendant Cintas Corporate Services
& Ci111as Corporation No.619
.   • 11/21/2811       11: 36      9795·    44                 LEE CO DIST        ..                           PAGE             02/02



                                            '·
                                                    CAUSE NO. 14,542

           PERRY MOLETT                                    §                 IN THE DISTRICT COURT
                                Plaintiff                  §
                                                           §
           vs                                              §
                                                           §
                                                           §                   21st JUDICIAL DISTRlCf
           COT OIL TOOL, INC., CINTAS                      §
           CORPORL\TE SERVICES, INC.,                      §
           CINTAS CORPORA.TION NO.2,                       §
           CINTAS CORPORATION NO.8, and                    §
           ENERVEST OPERATING, L.L.C.                      §
                      Defendants                           §                       LEE COUNTY, TEXAS

                                ORDER DENYING MOTION TO COMPEL ARBITRATION

                   On November 15, 2011 this Court considered Defendant EnerVest Operating, L.L.C.'s

           Motion to Compel Arbitration and to Abate, Plaintiffs Opposition thereto, EnerVest's Reply, the

           pleadings in this case, arguments of counsel, and any evidence. The Motion is DENIED in its

           enrirety.




                                FILED




                                                                             THE STATE OF TEXAS}               .
                                                                             COUNTY OF LEI:.     Thls Is to        that tills

                                                 EXHIBIT
          ·C,"".,.tered
               .t1 -
                                                                 VOLUME      o/l
                                                  1                                                           ..._t
                                                                                                 OISTrliCT
                                                                                               LEE COUNTY, lEXAS
ENERVEST OPERATING, L.L.C.! Appellant., v. Perry ... , 2012 WL 1106881 ...




                                                   2012 WL 1106881 (Tex.App.-Austin) (Appellate Brief)
                                                           Court of Appeals of Texas, Austin.

                                                          ENERVEST OPERATING, L.L.C., Appellant.,
                                                                                               v.
                                                                           Perry MOLETT, Appellee.

                                                                              No. 03-11-00823-CV.
                                                                                 March 8, 2012.

                        On Appeal from the 21st Judicial District Court, Lee County, Texas Cause No. 14,542
                                                    Oral Argument Requested


                                                                                 Brief of Appellants


Galloway, Johnson, Tompkins Burr & Smith, Thomas J. Smith, State Bar No. 00788934, Kelly C. Hartmann, State Bar No.
24055631, Alexis M. Butler, State Bar No. 24072807, 1301 McKinney, Suite 1400, Houston, Texas 77010, Telephone: (713)
599-0700, Facsimile: (713) 599-0777.

                                                                       *iv TABLE OF CONTENTS
IDENTITY OF PARTIES AND COUNSEL ................................................................................................. .                                         11
TABLE OF CONTENTS ............................................................................................................................... .                        IV
INDEX OF AUTHORITIES .......................................................................................................................... .                          vi
STATEMENT OF THE CASE ...................................................................................................................... .                              X
STATEMENT REGARDING ORAL ARGUMENT .................................................................................... .                                                   xi
STATEMENT OF THE ISSUE .................................................................................................................... ..                              1
STATEMENT OF FACTS ............................................................................................................................. .                          2
1. Underlying lawsuit ..................................................................................................................................... .               2
2. The DRP ..................................................................................................................................................... .          2
3. Appellee's Agreement ................................................................................................................................ .                  4
4. Appellant's Motion to Compel Arbitration ............................................................................................... ..                              4
SUMMARY OF THE ARGUMENT ............................................................................................................. .                                     5
ARGUMENT .................................................................................................................................................. .               6
I. This Court has Jurisdiction over this Appeal pursuant to the Texas Arbitration Act ................................ ..                                                   6
II. Standard of Review ................................................................................................................................... .                6
III. The trial court committed a clear abuse of discretion when it denied Appellant's Motion to Compel                                                                      7
Arbitration ....................................................................................................................................................... .
A. Valid Agreement to Arbitrate ................................................................................................................... .                       9
B. The Dispute Falls Within the Scope of the Agreement ............................................................................ .                                      11
IV. There is No factual or Legal Basis to Substantiate any of Appellees' Alleged Defenses to the                                                                           13
Arbitration Agreement .................................................................................................................................... .
A. Appellant is a Party to Nabors Dispute Resolution Plan .......................................................................... .                                     13
B. Appellant is a Third-Party Beneficiary to the Contract between Nabors and Appellee ............................ .                                                       17
i. Evidence of Intent ...................................................................................................................................... ..            17
ii. No Requirement of Specific Identification by Name ................................................................................ .                                   19
iii. "Electing Entity" is Sufficiently Designated to Identify the Parties Benefitted ...................................... ..                                             21
iv. Appellee's Reliance Upon In re Bayer Materialscience ignores Factual Distinctions and *V Applicable                                                                    24
Law .................................................................................................................................................................. .
C. Appellant May Enforce the DRP Pursuant to the Doctrine of Incorporation by Reference ...................... .                                                           27
D. The DRP Is Not Illusory, Unconscionable, or Lacking Mutual Assent ................................................... ..                                                29
CONCLUSION ............................................................................................................................................... .               32
PRAYER ......................................................................................................................................................... .         33
CERTIFICATE OF SERVICE ....................................................................................................................... .                           34

                                                                                    EXHIBIT J
ENERVEST                               LLC., Appellant, v. Perry ..., 2012 WL 1106881 ...


APPENDIX ..................................................................................................................................................... .            35

                                                                *vi INDEX OF AUTHORITIES
CASES
Alex Shes hun off Mgmt. Servs., v. Johnson, 50 Tex. Sup.Ct. J.                                                                                                              28
44, 2006 WL 2997287 (Tex. 2006) ........................................ .
ANCO Ins. Services of Houston, Inc. v. Romero, 27 S.W.3d I                                                                                                                   6
(Tex.App.-San Antonio, 2000) ............................................... .
Associated Glass, Ltd. v. Eye Ten Oaks lnvs., Ltd., 147                                                                                                                      8
S.W.3d 507 (Tex. App- San Antonio 2004, no pet.) ............. .
Beaumont Bank, N.A. v. Buller, 806 S.W.2d 223 (Tex. 1991).                                                                                                                   6
Black & Vernooy Architects v. Smith, 2011 WL 3435679                                                                                                                        17
(Tex. App.- Austin Aug. 5, 2011, no pet. h.) ........................ .
Bridas S.A.P.l.C. v. Gov't of Turkmenistan, 345 F.3d 347,                                                                                                                   13
355, 358 (5th Cir.2003) .......................................................... .
Cantella & Co. v. Goodwin, 924 S.W.2d 943 (Tex. 1996) .... ..                                                                                                                7
Cappadonna Elec. Management v. Cameron County, 180                                                                                                                          27
S.W.3d 364, 373 (Tex. App.- Corpus Christi 2005, no pet.) .. .
Circuit City Stores, Inc. v. Adams, 121 U.S. 1302 (2001) ..... ..                                                                                                          2, 7
City ofAlamo v. Garcia, 878 S.W.2d 664 (Tex. App.-                                                                                                                            2
Corpus Christi 1994, no writ) ................................................. .
City ofPort Isabel v. Shiba, 976 S.W.2d 856, 858 (Tex. App.                                                                                                                 27
- Corpus Christi 1998, pet. denied) ........................................ .
Dallas Cardiology Assoc, P.A. v. Mallick, 978 S.W.2d 209                                                                                                                     8
(Tex. App. - Dallas, 1998, pet. denied) ................................. ..
D.R. Horton, Inc. v. Brooks, 207 S.W.3d 862, 867 (Tex.App.                                                                                                                  29
- Houston [14 Dist], 2006) ..................................................... .
EZ Pawn Corp. v. Mancias, 934 S.W.2d 87 (Tex. 1996) ....... .                                                                                                                8
Folse v. Richard Wolf Medical Instruments Corp., 56 F.3d 8
603 (5th Cir.l995) ................................................................. ..
Grigson v. Creative Artists Agency, L.L.C., 210 F.3d 524, 528                                                                                                               13
(5th Cir.2000) ......................................................................... .
Ikon Office Solutions, Inc. v. Eifert, 2 S.W.3d 688 (Tex. App.                                                                                                              11
- Houston [14th Dist.] 1999, orig. proceeding) ....................... .
In re 24R, Inc., 324 S.W.3d 564 (Tex., 2010) ........................ .                                                                                                  29,31
In re AdvancePCS Health L.P., 172 S.W.3d 603 (Tex. 2005)                                                                                                                    28
(orig. proceeding) .................................................................... .
In re American Homestar of Lancaster, Inc., 50 S.W.3d 480                                                                                                                    6
(Tex. 2001) ............................................................................. .
 *vii In re Bayer Materialscience LLC, 265 S.W.3d 452                                                                                                                 23,24,25
(Tex. App.-Houston [1st Dist.] 2007, orig. proceeding) ..........
In re Bunzl USA, 155 S.W.3d 202 (Tex. App.-E1 Paso 2004,                                                                                                                    10
orig. proceeding) ..................................................................... .
In re C & H News Co., 133 S.W.3d 642, 645 (Tex. App.-                                                                                                              26,27,29,30
Corpus Christi 2003, orig. proceeding) .................................. .
In re Citgo Petroleum Corp., 248 S.W.3d 769 (Tex. App.-                                                                                                        19,20,21,22,25
Beaumont 2008, orig. proceeding) ......................................... .
In reD. Wilson Constr. Co., 196 S.W.3d at 781 .................... .                                                                                                         8
In re Dallas Peterbilt, Ltd., L.L.P., 196 S.W.3d 161 (Tex.                                                                                                                   9
2006) ························································································
In re Halliburton, 80 S.W.3d 566 (Tex. 2002) ...................... ..                                                                                                    9,29
In re Jim Walter Homes, Inc., 207 S.W.3d 888 (Tex. App.---                                                                                                                   8
Houston [14th Dist.] 2006) ..................................................... .
In re Labatt Food Service, L.P., 279 S.W.3d 640 (Tex. 2009)                                                                                                                13

In re Oakwood Mobile Homes, Inc., 987 S.W.2d 571 (Tex.                                                                                                                       7
1999) (orig. proceeding) ........................................................ ..
ENERVEST OPERATING, LL.C., Ap:pe!lt:urt., v. Perry ... , 2012 WL 1106881 ...


In re Raymond James & Associates, Inc., 196 S.W.3d 311,                                                     27,28
319 (Tex. App.---Houston [1 Dist.] 2006, no pet.) ................. .
In re Rolland, 96 S.W.3d 339 (Tex. App.---Austin 2001, orig.                                                    13
proceeding) ............................................................................. ..
In re RRGT, Inc., 2006 WL 622736 (Tex. App.-San Antonio                                                          9
2006, orig. proceeding) ........................................................... .
In re Rubiola, 334 S.W.3d 220, 226 (Tex., 2011) ................. ..                             13, 14, 15, 16, 17
In re: Kellogg Brown & Root, Inc., 166 S.W.3d 732 (Tex.                                                      13,26
2005) ························································································
J.M. Davidson, Inc. v. Webster, 49 S.W.3d 507 (Tex.App.-                                                         6
Corpus Christi, 2001) ............................................................. .
Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266 (Tex. 1992)                                                          7
(orig. proceeding) .................................................................... .
Jackson v. Van Winkle, 660 S.W.2d 807 (Tex. 1983) ............ ..                                                6
Knox v. Ball, 191 S.W.2d 17,23 (Tex. 1945) ....................... ..                                           24
Light v. Centel Cellular Co. a._( Tex., 883 S.W.2d 642                                                          28
(Tex.l994) .............................................................................. ..
Loyd v. ECO Res., Inc., 956 S.W.2d 110 (Tex. App.---                                                            18
Houston [14th Dist.] 1997, no pet.) ........................................ .
Maddox v. Vantage Energy, LLC,---.W.3d ---, 2012 WL 17, 18, 19, 20
407269 (Tex. App.--Fort Worth Feb. 09, 2012, no pet. h.) ......
MCI Telecomms. Cmp. v. Tex. Uti!. Elec. Co., 995 S.W.2d 18
647 (Tex. 1999) ..................................................................... ..
Mitsubishi Motors Corp. v. Soler Cluysler-Plymouth, Inc.,                                                        8
473 u.s. 614 (1985) .............................................................. ..
 *Viii MJR Corp. v. B & B Vending Co., 760 S.W.2d 4                                                             25
(Tex.App.-Dallas 1988, writ denied) ...................................... .
Moritz v. Preiss, 121 S.W.3d 715 (Tex. 2003) ...................... ..                                           6
Nabors Drilling USA, LP v. Carpenter, 198 S.W.3d 240 (Tex.                                                       9
App. - San Antonio 2006, orig. proceeding) ......................... ..
Nelson v. Louisiana Electric Rig Service, 2006 WL 5671234                                                       21
(C.D. Cal. Feb. 22, 2006) ....................................................... .
Owen v. Hendricks, 433 S.W.2d 164, 166 (Tex. 1968) .......... .                                                 26
Palm Harbor Homes v. McCoy, 944 S.W.2d 716 (Tex.App.-                                                            2
Ft. Worth 1997) ...................................................................... .
Prudential Sees., Inc. v. Marshall, 909 S.W.2d 896                                                              11
(Tex.1995) ............................................................................... .
Prudential-Bache Sees., Inc. v. Garza, 848 S.W.2d 803 (Tex.                                                     11
App.-Corpus Christi 1993) ..................................................... .
R.lvf. Perez & Assocs., Inc. v. Welch, 960 F.2d 534 (5th                                                         8
Cir.1992) ................................................................................ ..
Shearson Lehman Bros., Inc. l'. Kilgore, 871 S.W.2d 925                                                          7
(Tex.App. - Corpus Christi, 1994, orig. proceeding) ............. ..
Sherer v. Green Tree Servicing LLC, 548 F.3d 379, 382 (5th                                                      16
Cir., 2008) ............................................................................... .
Southland Corp v. Keating, 465 U.S. 1 (1984) ...................... ..                                           2
Stine v. Stewart, 80 S.W.3d 586 (Tex. 2002) ......................... .                                         17
Tmves v. Barnes, 340 S.W.3d 419, 425 (Tex. 2011) ............. ..                                               19
Teal Constr. Co./Hillside Villas Ltd. v. Darren Casey                                                           26
Interests, Inc., 46 S.W.3d 417, 420 (Tex. App. -Austin 2001
pet. denied) ............................................................................. .
Tenet Healthcare Ltd. v. Cooper, 960 S.W.2d 386 (Tex. App.                                                       7
-Houston [14th Dist.] 1998, pet. dism'd w.o.j.) ..................... .
Walker v. Packer, 827 S.W.2d 833 (Tex. 1992) .................... ..                                             7
Wolfe v. Speed Fab-Crete Cmp. Int'l, 507 S.W.2d 276, 278                                                        27
(Tex. Civ. App. -Fort Worth 1974, no writ) ......................... ..
In re Palm Harbor Homes, Inc., 195 S.W.3d 672 (Tex., 2006)                                              10,29,31
ENERVEST OPERATING,                               Appellant., v. Perry ... , 2012 Wl1106881 ...


 STATUTES, RULES & REGULATIONS
 Civil Practice & Remedies Code§ 171.001 et seq ................. .                                                           8
 Civil Practice & Remedies Code§ 171.098(a)(l) .................. .                                                           6
 Restatement (Second) Of Contracts § 308 (1981) .................. .                                                   20,24,31
  *ix Texas Rule Of Appellate Procedure 28(a) ..................... .                                                         6
 9 U.S.C. § 1 et seq ................................................................. .                                      8
 9 U.S.C. § 2 ............................................................................ .                                  2

                                                                 *x STATEMENT OF THE CASE

Pursuant to Rule 38.1(d), Appellant, EnerVest Operating, L.L.C. submits the following statement of the case. Appellee, Perry
Molett, filed a personal injury lawsuit against Appellant and several other entities for injuries sustained while in the course and
scope of his employment with Nabors Wells Services, Ltd. ("NWS"). 1 Simultaneously, with its answer, Appellant sought an
order from the Trial Court compelling arbitration. After oral argument, the Trial Court denied Appellant's Motion to Compel
                 2
Arbitration.




Appellant brings this instant appeal of the Trial Court's Order ofNovember 15, 2011 denying Appellant's Motion to Compel
Arbitration and stay the underlying case. 3




                                                *xi STATEMENT REGARDING ORAL ARGUMENT

Appellant believes that oral argument is necessary and will aid the court significantly in deciding this matter. Oral argument will
allow the Court to analyze the legal issues presented in this appeal more thoroughly by permitting counsel to answer questions
regarding the contractual issues and the underlying arbitration agreement that is at the heart of this appeal.


                                                                *1 STATEMENT OF THE ISSUE

1. Whether the Trial Court committed a clear abuse of its discretion when it denied Appellant's Motion to Compel Arbitration
and refused to stay the underlying case, in the absence of any factual or legal basis to do so.


                                                                    *2 STATEMENT OF FACTS

1. Underlying lawsuit


Appellee, Perry Molett, was injured on May 2, 2010 in Washington County, Texas. 1 The accident occurred while Appellee was
working as a crew worker on a land based drilling rig in the course and scope of his employment with Nabors Well Services,
Ltd. ("NWS"). 2




2. TheDRP

At the time of the accident, Nabors Industries, Inc. ("Nabors") and its subsidiaries, including NWS, had in effect with Appellee a
valid arbitration agreement known as the Dispute Resolution Program ("DRP"). 3 The DRP is subject to the Federal Arbitration
Act ("FAA") and, 4 by its terms, is designed to provide a means for the resolution of disputes between the Company and the
Company's present and former Employees related to or arising out of a current or former employment relationship with the
ENERVEST OPERATING, LL.C., Appellant., v. Perry ... , 2012 WL 1106881 ...



Company. 5 The DRP defines "Dispute" to include a personal injury that is incurred at the workplace or in the course and
scope of employment. 6



*3 The DRP defines "Company" as "Sponsor and every direct and indirect subsidiary ... of Sponsor, (and) any Electing
Entity." 7 Nabors is the "Sponsor" of the DRP, as that term is defined by the DRP. 8 NWS is a subsidiary of Nabors. 9 The
                                                           °
DRP extends to and includes the employees ofNWS. 1 Further, Appellant is an "Electing Entity" that agreed to be bound
                           11
by the terms of the DRP.        As an "Electing Entity", Appellant is also required to resolve disputes with any past or present
employee(s) or applicant ofNWS in accordance with the DRP. 12



3. Appellee's Agreement


On April 21, 2003, Appellee executed a document entitled "Application For Hourly And Daily Employment." 13 Appellee
affixed his signature to the Application, acknowledging and agreeing that he is "required to adhere to the Dispute Resolution
Program and its requirement for submission of all claims to ... arbitration." 14



On July 14, 2003, Appellee executed another document entitled "Employee Acknowledgement Concerning Nabors Dispute
Resolution Program." 15 The document specifically states, "I have received a copy of the Nabors Dispute Resolution
Program." 16 Appellee again signed and acknowledged and agreed that he was "required to adhere to           *4   the Dispute Resolution
                                                                                17
Program and its requirement for submission of all claims to ... arbitration."        Appellee has never denied that he executed either
            18
document.



4. Appellant's Motion to Compel Arbitration

On October 25, 2011, Appellant filed its Motion to Compel Arbitration and to Abate, and the matter was set for hearing on
November 15, 2011. 19 Counsel appeared and the trial court conducted the hearing on Appellant's motion. No live testimony
was taken at the hearing. Immediately after the hearing, on November 15, 2011, the Court entered an Order denying EnerVest's
Motion, which is the subject of this proceeding. 20 This expedited appeal was timely perfected on December 1, 2011. 21



                                            *5 SUMMARY OF THE ARGUMENT

The Trial Court abused its discretion when it denied Appellant's Motion to Compel Arbitration because there was no factual
or legal basis to deny the Motion to Compel Arbitration. Nabors Industries, Inc. and its subsidiaries have a valid arbitration
program, the DRP, that requires disputes involving injuries to employees which are incurred at the workplace or during the
course and scope of employment to be submitted to final and binding arbitration. The DRP applies to all direct and indirect
subsidiaries of Nabors, all current and former employees of the aforementioned subsidiaries, and any "Electing Entity" that
has agreed to be bound by the terms of the DRP. Appellant is an electing entity and agreed to be bound by the terms of the
DRP. Further, Appellee acknowledged and accepted the terms of the DRP, thereby entering into a valid arbitration agreement.
Appellee's claims against Appellant fall within the scope of the DRP. Therefore, Appellant's Motion to Compel Arbitration
ENERVEST OPERATING, LL.C., Appellant, v. Perry ..., 2012 WL 1106881 ...


should have been granted and the underlying case should have been abated or dismissed and compelled to final and binding
arbitration.


                                                         *6 ARGUMENT

I. This Court has Jurisdiction over this Appeal pursuant to the Texas Arbitration Act.

This Court has jurisdiction under Texas Rule of Appellate Procedure 28 and Texas Civil Practice and Remedies Code Section
171.098(a)(l). Section 171 provides that a party may appeal an order "denying an application to compel arbitration made under
Section 171.021." 22 Rule 28 provides for the acceleration of "appeals required by law to be filed or perfected within less than
30 days after the date of the order or judgment being appealed." 23


II. Standard of Review

Appellate courts review a trial court's determination concerning the existence of an arbitration agreement under an abuse of
discretion standard. 24 The determination of whether a trial court abused its discretion is a question of law. 25 A trial court
abuses its discretion when it acts arbitrarily and unreasonably, without reference to guiding rules or principles, or when it
misapplies the law to the established facts of the case. 26 "A trial court has no discretion to determine what the law is or in
applying the law to the facts and, consequently, the trial court's failure to analyze or apply the law correctly is an abuse of
discretion." 27 Legal conclusions, however, are reviewed de novo. 28 Whether an *7 agreement imposes a duty on the parties
to arbitrate a dispute is a matter of contract interpretation and a question of law for the court. 29

A party seeking to compel arbitration must establish the existence of an arbitration agreement and show that the claims raised
in the particular lawsuit fall within the scope of that agreement. 30 If one of the parties denies that there is a binding arbitration
agreement, the trial court may decide whether to compel arbitration on the basis of uncontroverted affidavits, pleadings,
discovery, and stipulations. 31


III. The trial court committed a clear abuse of discretion when it denied Appellant's Motion to Compel Arbitration.

When the trial court denied Appellant's motion to compel arbitration, it misapplied state law thereby committing a clear abuse of
discretion that warrants reversal. There is a strong presumption in Texas favoring arbitration. 32 If a valid arbitration agreement
exists, and the claims are within the scope of the agreement, a trial court has no discretion and must compel arbitration. 33


The clear language of the DRP states that the Federal Arbitration Act, 9 U.S.C. § 1, et. seq. ("FAA") is controlling. 34 Further,
Nabors and Appellant are both engaged in interstate commerce as they are in the business of drilling for oil and gas resources that
*8 are placed into commerce in both Texas and other states of the United States. 35 The Texas Supreme Court has held that in
cases where the FAA is stated in the agreement as the controlling law, the FAA prevails. 36 In adjudicating a motion to compel
arbitration under the FAA, courts generally try to determine whether the parties agreed to arbitrate the dispute in question. 37

Under the FAA, the court applies ordinary state contract law principles in order to decide whether a valid arbitration agreement
exists. 38 Once the existence of an arbitration agreement has been established, a presumption attaches favoring arbitration. 39
ENERVEST OPERATING, L.LC., Appellant, v. Perry ... , 2012 WL 1106881 ...


Once the movant establishes an agreement to arbitrate, the court must then determine whether the arbitration agreement covers
the non-movant's claims. 40 To determine whether an existing arbitration agreement covers a party's claims, a court must focus
on the complaint's factual allegations rather than the legal causes of action asserted. 41

Thus, two questions guide the determination: 1) is there a valid agreement to arbitrate; and 2) does the dispute in question fall
within the scope of the agreement? 42


*9 A. Valid Agreement to Arbitrate

An "at-will" employee who receives notice of an employer's arbitration policy and continues or commences employment accepts
the terms of the agreement as a matter oflaw. 43 In In re Halliburton, the employer created a dispute resolution program which
obligated both employees and the employer to arbitrate all disputes between them. 44 The Texas Supreme Court held that the
employer was justified in giving notice to all employees of the program and informing them that by continuing to work after
the adoption of the program, employees would be considered to have accepted the program. 45

The Fourth Court of Appeals has extended Halliburton even further. Relying on Halliburton, the Fourth Court of Appeals
compelled arbitration where the employee expressly refused to sign an arbitration agreement, but continued to work after
receiving notice of the arbitration requirement. 46

It should also be noted that at least one Court of Appeals has already considered the Nabors DRP specifically and held that
the DRP is valid and enforceable. 47


In this case, Appellee executed documents that clearly express Appellee's agreement to the terms of the DRP. 48 The documents
specifically state that Appellee acknowledged receiving, reviewing, understanding, and accepting the DRP's requirement *10
to submit disputes to arbitration. 49 Further, even though Halliburton and other decisions make it clear that a signature is not
required to create an acceptance of an arbitration agreement, Appellee's signature on the aforementioned documents provides
strong evidence of his acknowledgment and agreement that he is required to adhere to the DRP. 50

Additionally, Appellee acknowledged receiving the DRP which specifically references the types of claims applicable to the
dispute resolution process and the entities potentially subject to the DRP. 51 The DRP defines an "Electing Entity" as "any legal
entity that has agreed to be bound by the Program as provided herein." 52 The DRP further provides that corporations or other
legal entities can elect to be bound by the DRP by written agreement with Nabors. 53 As noted above, Appellant was an Electing
Entity at all times relevant. 54 Accordingly, at the time Appellee executed the forms and commenced or continued employment,
he had been provided with the DRP for his review and accepted its terms as a matter of law; thus, a valid and enforceable
agreement to arbitrate claims within the scope of the DRP including all claims against an Electing Entity such as Appellant. 55


*11 B. The Dispute Falls Within the Scope of the Agreement

Appellee's claims fall within the scope of the DRP. The DRP requires that Disputes, including personal injuries sustained in the
course and scope of employment, between the Company (defined as Nabors, its subsidiaries, and any "Electing Entity") and
its current or former employees be submitted to arbitration. According to Appellee's Second Amended Petition, Appellee was
an employee of a Nabors' subsidiary when he was injured while in the course and scope of his employment and is asserting
claims against Appellant as a result of these personal injuries. 56 Consequently, this Dispute, which is between Appellee and
Appellant (an "Electing Entity"), falls within the scope of the DRP. 57
ENERVEST OPERATING,                 Appellant, v. Perry ... , 2012 WL 1106881 ...




Whether a claim falls within the scope of an arbitration agreement depends on the factual allegations of the complaint, rather
than the legal cause of action asserted. 58 Based on the factual allegations of Appellee's Petition, Appellee's claims fall squarely
within the scope of the DRP.


It is undisputed that Appellee was employed by NWS, which is a Nabors' subsidiary. 59 It is undisputed that Appellee alleges
he was injured at the workplace and/or in the course and scope of his employment. 60

 *12 Appellee signed an acknowledgement that specifically states, "I have received a copy of the Nabors Dispute Resolution
Program ... and understand that I am required to adhere to the Dispute Resolution Program and its requirement for submission of
disputes to ... arbitration". 61 All of these terms are clearly defined in the DRP. 62 Further, the DRP clearly and unequivocally
states that it "applies to and binds the Company, each Employee and Applicant." 63 The DRP defines "Dispute" to include
any personal injury that is incurred at the workplace or in the course and scope of employment. 64 According to the DRP,
"Company" means "Sponsor and every direct and indirect subsidiary ... of Sponsor, (and) any Electing Entity." 65

Nabors is the "Sponsor" of the DRP, NWS is a subsidiary ofNabors, and Appellant is an "Electing Entity" that agreed to be
bound by the terms of the DRP. 66 Therefore, Appellant is included in the definition of"Company."

As a result, Appellee's claims fall within the scope of the arbitration agreement. Consequently, Appellant's Motion to Compel
Arbitration should be granted and this case should be abated or dismissed and compelled to final and binding arbitration.


IV. There is No factual or Legal Basis to Substantiate any of Appellees' Alleged Defenses to the Arbitration
Agreement.

A. Appellant is a Party to Nabors Dispute Resolution Plan

 *13 Despite Appellee's argument to the contrary, Appellant qualifies as a party to the Nabors DRP and is, therefore, entitled
to enforce the agreement against Appellee. An obligation to arbitrate not only attaches to one who has personally signed the
written arbitration agreement but may also bind a non-signatory under principles of contract law and agency. While parties
must sign arbitration agreements before being bound by them, 67 the Texas Supreme Court has recognized six general theories
that can bind a non-signatory to an arbitration agreement: (1) incorporation by reference; (2) assumption; (3) agency; (4) alter
ego; (5) equitable estoppel; and (6) third-party beneficiary. 68 By extension, "if parties to a contract agree to confer certain
contractual benefits on a third party, that third party may invoke the contract's arbitration clause." 69 Although "[a]rbitration
agreements apply to nonsignatories only in rare circumstances [,]" the question of"[w ]ho is actually bound by an arbitration
agreement is [ultimately] a function of the intent of the parties, as expressed in the terms of the agreement." 70

The Texas Supreme Court recently held in In re Rubiola that "signatories to an arbitration agreement may identify other parties
in their agreement who may enforce arbitration as though they signed the agreement themselves." 71 The underlying arbitration
agreement that was the center of the dispute in In re Rubiola was similar to the *14 DRP. Further, just as in the present matter,
in that case the issue was not whether a non-signatory may be compelled to arbitrate but rather whether a non-signatory may
compel arbitration. 72

In re Rubiola involved the purchase of a home by Brian and Christina Salmon from Greg and Catherine Rubiola, with J.C.
Rubiola acting as listing broker for the transaction. 73 Brothers Greg and J. C. Rubiola jointly operated a number of real estate
and mortgage companies in San Antonio, including Rubiola Management, L.L.C. and Rubiola Mortgage Company. 74 The
ENERVEST OPERATING, LLC., AppeUant., v. Perry ... , 2012 WL 1106881 ...



Rubiola's various business entities operated at the same location under the name Rubiola Mortgage and Realty. 75 The parties'
purchase agreement was a standard Texas real estate sales contract and did not contain an arbitration clause. 76 However, the
Salmons obtained mortgage financing from Rubiola Mortgage Company and signed an arbitration agreement as part of the
mortgage process. 77 Although the only signatories to the arbitration agreement were the Salmons and J.C. Rubiola, in dual
capacity as real estate agent and mortgage broker, the agreement had a broad definition of the parties. 78

Several months later, the Salmons sued the Rubiola brothers in their individual capacity along with other business entities
involved in repairing the home. 79 The *15 Rubio las moved to compel arbitration pursuant to the mortgage finance agreement
arguing that the agreement included both the brothers. 80 The trial court denied the Rubiolas' motion and the court of appeals
likewise refused to compel arbitration during a mandamus proceeding. 81 The Rubiolas then sought mandamus review before
the Supreme Court of Texas. 82

The Salmons argued that because none of the Rubio las signed the arbitration agreement, except J.C., who signed only as the
representative ofRubiola Mortgage Company, then none of them were entitled to compel the Salmons to arbitrate. 83 The Texas
Supreme Court held however, that the arbitration agreement expressly provided that certain non-signatories were to be parties to
the agreement. 84 The agreement defined parties to include "Rubiola Mortgage Company, and each and all persons and entities
that sign this agreement or any other agreements between or among any of the parties as part of this transaction." 85 Parties
further included "individual partners, affiliates, officers, directors, employees, agents, and/or representatives of any party to
such documents." 86

The Court found that the arbitration agreement's broad definition of parties, at a minimum, made J.C. and Greg Rubiola parties
to the arbitration agreement because Rubiola Mortgage Company signed the arbitration agreement, and the Rubiola brothers
as officers and representatives of the mortgage company were non-signatory parties to the *16 arbitration agreement under
the agreement's terms. 87 Because the arbitration agreement expressly provided that certain non-signatories were considered
parties, the Court held that such parties may compel arbitration under the agreement. 88

In this matter the intent of the parties with respect are parties to the DRP is clearly expressed in the document. "Cpmpany" is
defines to include "Electing Entities." 89 "Electing Entities" is defined to included entities which have agreed to resolve disputes
with any past or present employee(s) or applicant ofNWS in accordance with the DRP. 90 The definition of"Electing Entity"
encompasses and includes Appellant. 91 Because the DRP expressly provides that certain non-signatories called "Electing
Entities" are considered parties, Appellant is a party to and may compel arbitration under the agreement. 92


B. Appellant is a Third-Party Beneficiary to the Contract between Nabors and Appellee

To the extent this Court does not find that Appellant qualifies as a party to the DRP, Appellant is alternatively entitled to enforce
the arbitration agreement against *17 Appellee as a third-party beneficiary of the DRP. It is well settled that in order to be a
third-party beneficiary to a contract, the original contracting parties must have "intended to secure a benefit to the third party"
and must have entered the contract "directly for the third party's benefit." 93 This should not, however, be misconstrued to
mean that the sole purpose of the underlying contract must have been for the third-party's benefit, or that the third-party must
be specifically named or expressly identified in the underlying contract. 94


i. Evidence of Intent
ENERVEST                     LLC. 1 Appellant, v. Perry ... , 2012 WL 1106881 ...


Instead, courts require a showing of intent to ensure that those parties who receive a mere incidental benefit to the contract do
not then gain the right to enforce the contract against the original parties. 95 The often discussed presumption against a finding
of third-party beneficiary status is in place to safeguard against an unintended party from deriving a benefit from the contract
or enforcing it. 96 However, when intent to confer a benefit upon a third party is "clearly and fully" expressed in the underlying
contract, the presumption against third-party beneficiaries may be overcome. 97

 *18 In the present matter, the arbitration agreement clearly and fully expresses intent to confer the benefit of arbitration upon
Electing Entities. The Nabors DRP states, under the provision specifically titled "11. Electing Entities," that "Corporations
or other Electing Entities not otherwise Parties, may elect to be bound by this Program by written agreement with Sponsor"
so that "[a]ll Disputes not otherwise settled by the Parties shall be ... resolved under this Program." 98 In other words, when
a legal entity contracts with Nabors and elects into the DRP, it becomes both benefitted and bound to arbitrate disputes with
Nabors' employees. Because there is clear, full, and express intent to benefit Electing Entities, those Electing Entities can not
be considered unintended or incidental to the contract so that they are precluded from qualifying as third-party beneficiaries.


ii. No Requirement of Specific Identification by N arne

Clear and full expression of intent does not, however, require that third-party beneficiaries be specifically indentified by name.
In citing Texas Supreme Court case law regarding this issue, the Fort Worth Court of Appeals recently stated in Maddox v.
Vantage Energy, LLC that a "third-party beneficiary need not be specifically named in the contract but must be otherwise
sufficiently described or designated." 99 In other words, the original parties to a contract may agree to benefit a group of entities
by designating that group, and need only to clearly and fully express their intent to do so. 100

 *19 The Maddox court, which dealt with homeowners seeking to enforce a purported contract between a neighborhood
association and an oil and gas company, ultimately held that the homeowners could not show that they were part of an "identified,
discrete, limited group" that was "intended to be third-party beneficiaries" to the contract. 101 The court took no issue with
the fact that intended third-party beneficiaries were not specifically named within the agreement between the association and
the oil and gas company, but rather with the homeowners' inability to show that they somehow belonged to the group of
beneficiaries. 102 Nonetheless, the court noted that when a group of beneficiaries is properly designated and identified under
the language of the contract, members of that group or class qualify as third-party beneficiaries. 103

If it was, in fact, required that each and every Electing Entity be expressly named, Nabors would be forced to revise its arbitration
agreement every time its rig crews began working on a new project for a new exploration and production company. By extension,
this means Appellee, specifically, would have been required to re-sign his employer's DRP agreement every time his assignment
changed over the course of his seventeen year employment. One can imagine the inefficiencies of such a system.

In oral argument at the trial court level, Appellee went so far as to acknowledge this fact, actually referencing "a little statement in
the restatement of torts that says that *20 you don't necessarily have to name the third-party beneficiary in your agreement." 104
Nonetheless, Appellee went on to claim that despite this "little statement in the restatement of torts," the arbitration agreement
must identify the third-party beneficiary so that "both parties know who it is." 105

This position is incorrect. Both parties must intend that a third-party benefit from the agreement, but the third party need not be
expressly identified by name. 106 Express intent to create a benefit for a third party is not the same as expressly identifying the
party itself. The former is required to establish third-party beneficiary status; the latter is not. While it is true that third-party
beneficiary status may be conferred when the party is specifically named in the agreement, express identification is not required
to confer that status. 107 Further, to argue that the two concepts are one in the same is an over simplification of the law and a
stretch of logic. There is no requirement that the parties intended that Appellant be a third-party beneficiary, only that Nabors
                             L.LC., Appellant, v.            2012 WL 1106881 ...



and Appellee intended that Electing Entities be given the direct benefit of arbitration. In other words, a meeting of the minds
must exist as to the decision to benefit a third party, but not as to whom specifically that third party will be. 108

A plain reading of the DRP for which Appellee signed an acknowledgment of receipt would have allowed Appellee to become
aware that he was obliging himself to *21 arbirate claims against Electing Entities (and that Electing Entities were obliged
to arbitrate disputes against Appellee). For this reason, Appellee's argument as to whether Appellee knew that Appellant,
specifically, was a third-party beneficiary is immaterial to the analysis of Appellant's status.


iii. "Electing Entity" is Sufficiently Designated to Identify the Parties Benefitted

Appellee' s exaggerated claim that any entity, anywhere in the entire world could be an electing entity fails both factually and
logically. 109 As a matter of practicality, it would be far fetched and inappropriate to construe the terms of the DRP to cast such
a wide net. Factually speaking, it would be impossible for an electing entity to include any entity in the entire world, as the
DRP specifically defines "Electing Entity" in the arbitration agreement as a "legal entity who has agreed to be bound by the
Program as provided herein." 110 This definition necessitates that a contractual relationship exist with Nabors, thus narrowing
the scope of possible players to a discrete and limited group of legal entities who could foreseeably become elect to be bound
by the DRP. 111

A 2008 opinion from Beaumont Court of Appeals involves a set of facts similar to those of the present matter. In re Citgo
Petroleum Corporation discussed a dispute resolution agreement between an employee and his employer which intended to
confer *22 the benefit of arbitration upon third parties to the contract. 112 Also similar to the Nabors DRP, the agreement
did not specifically name those third parties and instead described and designated a group of intended beneficiaries. 113 The
agreement governed the resolution of all claims and disputes between (1) the employer and its employees; (2) employees
and "customer[s] and clients" of the employer; and (3) employees and "the owner of any property upon which Employee
had performed service[s] on behalf of Employer." 114 Ultimately, the Beaumont Court of Appeals held that, "[a]lthough the
contract [did] not name Citgo specifically," it was "sufficiently clear to establish that the parties intended to cover entities in
this category" of "customer or client," and because Citgo was a customer or client of the employer, Citgo was a third-party
               115
beneficiary.

While the agreement did not expressly identify every customer or client, it sufficiently identified and designated the group
of intended third-party beneficiaries by referring to "customers and clients generally." 116 Appellant argues that the language
contained in the Nabors DRP does no more than "generally" "refer to" the intended group of third-party beneficiaries when
designating the group. Contrary to Appellee's statements, the DRP provides a definition of "Electing Entity" and in doing so
provides a narrow and limited class of parties who benefit from the arbitration agreement with Nabors employees.

 *23 Furthermore, the Citgo court looked directly to the indemnification agreement between Citgo and the employer, stating
that this "contractual duty to indemnify Citgo suggests one reason [Employer] would intend to give Citgo the right to enforce
the arbitration agreement" that employees signed with their employer. 117 This supported the argument that the employer, Pat
Tank, intended to confer the right to arbitrate to the refinery owner, Citgo, because a claim made by an employee against
the refinery owner may ultimately, though indirectly, be paid by the employer under the indemnity contract. 118 Because this
matter has been undertaken pursuant to a similar indemnity provision in the contract between Nabors and EnerVest, this same
rationale applies.


iv. Appellee's Reliance Upon In re Bayer Materialscience, LLC Ignores Factual Distinctions and Applicable Law.
ENERVEST OPERATING,                 Appellant., v. Perry ... , 2012 WL 1106881 ...


While Appellant urges this Court to incorporate the Citgo holding, Appellee refers this Court instead to an earlier decision by
the Houston First Court of Appeals. At the trial level, Appellee argued that In re Bayer Materia/science LLC supported his
argument that Appellant was not a proper third-party beneficiary to the DRP. 119 In Bayer, employees of Brock Services, a
scaffolding company, entered into a dispute resolution agreement as a condition to their employment and agreed to arbitrate any
and all claims against their employer, as well as against Brock's "customers, clients and/or any other person(s) under contract"
with Brock. 120

*24 The Bayer court ultimately decided that Bayer, as a Brock customer and non-signatory seeking third-party beneficiary
status, could not enforce the arbitration agreement against Brock employees. 121 In reaching its conclusion, the Court
commented on three delinquencies in Bayer's argument: (1) the arbitration agreement failed to specifically name Bayer; (2)
the arbitration agreement did not confer upon Bayer the right to enforce the agreement; and (3) Bayer was neither a creditor
nor donee beneficiary. 122

As to issue one, it is important to note that in applying the facts of Bayer against available case law, the Bayer court ignored
precedent which permits a party not expressly named to qualify as a third-party beneficiary. 123 As discussed previously,
evidence of intent may be shown by express identification, but need not be, so long as the party benefitted is sufficiently
designated in the agreement. 124 As a factual matter, Bayer also did not show that a definitions portion to the arbitration
agreement described or designated "customers" so that it was included in the class benefitted. 125 In contrast, the Nabors DRP
does define "Electing Entity" so that Appellant is included. 126

Regarding issue two, Appellee's reliance upon Bayer in showing that a party must intend to confer the right to enforce an
arbitration agreement ignores another factual *25 distinction between Bayer and the present matter. 127 As the Beaumont court
noted in Citgo, which paid distinct attention to Bayer due to the factual similarities between the two cases, an indemnification
agreement is sufficient evidence intent of intent "to give Citgo the right to enforce the arbitration agreement." 128 No such
indemnification agreement existed in Bayer. However, because an indemnification agreement exists between Nabors and
EnerVest, a sufficient showing of intent to confer the right to enforce the arbitration agreement is present. 129

Lastly, the Bayer court found that Bayer could not be a third party beneficiary to the contract between Brock and its employees
because it was not a creditor beneficiary. 130 However, in doing so, the Bayer court looked to a vital fact which is again distinct
from the present matter. 131 In Bayer, the agreement to arbitrate was essentially a one-way street in that Brock employees
were required to arbitrate their disputes against Bayer, but Bayer was not required to arbitrate its disputes against Brock
employees. 132

By contrast, the Nabors DRP requires that Appellant, as an Electing Entity, arbitrate claims against Nabors employees just as
it binds employees to arbitrate claims against Appellant. 133 This means that employees may enforce the arbitration agreement
against an Electing Entity just as readily as an Electing Entity may enforce the agreement *26 against an employee. 134 Due
to this discrepancy, Appellant qualifies as a creditor beneficiary where Bayer did not.

In essence, Bayer and Citgo examined strikingly similar factual scenarios. Because the facts of the present matter align more
closely with the facts of Citgo, and because Bayer failed to incorporate case law allowing a party to be designated as a third
party without specific identification of that party by name, Appellant urges this Court to adopt the rationale utilized in Citgo
and, ultimately, the holding.


C. Appellant May Enforce DRP Pursuant to the Doctrine of Incorporation by Reference




                                                                                                                                2
ENERVEST OPERATING, Ll.C., Appellant, v. Perry ... , 2012 WL 1106881 ...


To the extent this Court does not find that Appellant qualifies as a third-party beneficiary, Appellant is alternatively entitled to
                                                                                                              135
enforce the arbitration agreement against Appellee under the doctrine of incorporation by reference.


"An unsigned paper may be incorporated by reference in a contract signed by a party sought to be charged. 136 "The specific
language used is not important so long as the contract signed ... plainly refers to another writing." 137 "When a document is
incorporated into another by reference, both instruments must be read and construed together." 138 In other words, "under the
doctrine of incorporation by reference, where one contract refers *27 to another contract or instrument, the second document
                                                         139
may properly constitute part of the original contract.

Because the DRP between Appellee and Nabors plainly refers to a separate writing, specifically, the contract between Nabors
                                                                                       140
and Appellant, the DRP should be read with the Nabors-Appellant contract.                    The Nabors-Appellant contract contains a
                                                          141
provision designating Appellant as an Electing Entity.          Thus, when the DRP and the contract between Nabors and Appellant
is read together, Appellant is incorporated by reference into the DRP between Nabors and Appellee. 142 As a result, Appellant,
despite it being a non-signatory to the contract between Appellee and Nabors, may enforce the arbitration agreement as an
Electing Entity under the DRP.

A plain reading of the DRP would have made Appellee aware that contracts exist between Appellee's employer, Nabors, and
                                                                  143
third-party companies for whom Nabors performs services.                As can be seen from the DRP, these companies are entitled to
                                                  144
elect into Nabors's dispute resolution program.    Even if documentation indicating which companies are Electing Entities is
not attached to the DRP, and even if Appellee never saw the contract between Appellant and Nabors, and even if Appellee was
not a party to that contract, Appellee was nevertheless on notice that a contract existed between Nabors *28 and Appellant
so that it was incorporated by reference into the DRP. ("Even if the Client Agreement was not attached to the New Account
Form, and even if the Account Holders never saw the Agreement, and even if the Client Agreement was not signed, the Account
Holders were nevertheless on notice that there was a Client Agreement.") 145

Because the contract designating Appellant as an Electing Entity is incorporated into the DRP, "specifically advising" Appellee
that those contracts designate Electing Entities, the contract was sufficiently incorporated by reference so that Appellant is, under
an alternative theory allowing non-signatories to enforce arbitration agreements, entitled to bind Appellee to his agreement
under the DRP. 146


D. The DRP Is Not Illusory, Unconscionable, or Lacking Mutual Assent.

An illusory promise of performance invalidates a bilateral contract. 147 A promise is illusory when it fails to bind the promisor
                                                         148
who retains the option of discontinuing performance.           In the context of a stand-alone arbitration agreement, binding promises
to arbitrate are required of both parties in order for the requirement of consideration to be met. 149 An arbitration agreement
                                                                                     150
may be illusory if a party can unilaterally avoid the agreement to arbitrate.              Stated otherwise, an arbitration clause is not
                                                                                                                                   151
illusory unless one *29 party can avoid its promise to arbitrate by amending the provision or terminating it altogether.

Appellee argued in his opposition to Appellant's Motion to Compel Arbitration and at the hearing on Appellant's Motion to
Compel Arbitration that the DRP was illusory because an electing entity can unilaterally decide whether it wants to arbitrate
                                                         152
any particular dispute with any particular individual.         Appellee further argued that the DRP allows Appellant, as an electing
                                                                153
entity, to pick and choose the claims it wants to arbitrate.          Appellee goes so far as to argue that the electing entity language
allows Appellant to unilaterally reserve the right to make changes to the arbitration agreement at any time. 154 In support
                                                                                                                            155
of this argument, Appellee cites to In Re: C&H News Company out of the Corpus Christi Court of Appeals.                           In C&H
ENERVEST OPERATING, LLC., Appellant, v. Perry ... , 2012 WL 1106881 ...



the dispute involved an arbitration agreement that required employees to arbitrate all claims against the company. 156 The
arbitration agreement referenced the employee handbook by stating that "arbitration would be provided in the handbook" and
the handbook provided that the content therein "may and likely will be changed, modified, deleted or amended from time to time
as the employer deems appropriate, with or without prior notification to employees." 157 The Court of Appeals held that this
language, in essence, reserved the *30 right of the employer to unilaterally change the scope of the arbitration agreement. 158
Appellee would have this court believe that the circumstances in this case are essentially the same as in C&H. Stated another
way, Appellee alleges that allowing the Electing Entity to decide what disputes it will arbitrate at the time it contracts to be
bound by the DRP, in essence, reserves the right to Appellant to unilaterally change the scope of the arbitration agreement. 159
Such an argument is neither supported by the facts or the law.


The DRP defines "electing entity" as "any legal entity that has agreed to be bound by the program as provided herein." 160
Thus, a contracting entity such as Appellant becomes an electing entity when it agrees that it is bound by the program and its
provisions. The DRP goes on to state that "election may be made only as to some types of disputes, or only as to some persons,
in the discretion of the electing entity." 161 Thus, when a company such as Appellant becomes an electing entity it determines
at that time to what extent it will be bound by the DRP. Thereafter, the contracting entity is bound to arbitrate all disputes it
has so agreed to arbitrate.

Further, as noted above, this is a third party beneficiary contract, thus it is "not essential to the creation of a right and an intended
beneficiary that he be identified when a contract containing a promise is made." 162 In this matter, Appellant did not agree to
be bound by the DRP until it became an electing entity. On that date, Appellant agreed to be *31 bound by the DRP and to
arbitrate all disputes within its provisions. Thereafter, any amendment and/or change to the DRP and/or Appellant's status as
an electing entity would have to be made pursuant to the amendment provision found in the DRP (i.e. ten days notice would
have to be given and the amendment would not have any effect on current proceedings). 163 This fact is important because
the underlying rule of law in In re C&H News Company and its line of cases is founded in one party's retention of the right
to change the agreement after all parties are bound by the agreement without notice, and as to even existing claims. Thus,
contrary to Appellee' s allegations, Appellant did not retain the right to unilaterally change or amend the arbitration agreement
going forward. 164 In fact, after agreeing to be bound by the provision to whatever extent the agreement was made, Appellant's
position was "locked in".


The Texas Supreme Court upheld a similar arbitration agreement in In Re Palm Harbor. 165 In that case, the Court analyzed
an arbitration agreement between a buyer of a manufactured home on the one hand, and the retailer and manufacturer on
the other. 166 The agreement contained an arbitration provision, which provision permitted the manufacturer to opt out of
the arbitration agreement within twenty days. 167 When the buyer sued the manufacturer, the manufacturer sought to enforce
the arbitration provision. 168 The plaintiffs sought to avoid arbitration by arguing that the manufacturer *32 could freely
avoid the arbitration provision, the provision was illusory, and hence, unenforceable. 169 The Court held that by its own terms,
the agreement the parties entered into was directly for the manufacturer's benefit and, while it recognized that an arbitration
agreement may be illusory if a party can unilaterally avoid the agreement to arbitrate, it held that even in light of the opt out
provision the agreement in that case was not illusory as to the manufacturer. 170

In this matter, Appellant had no opportunity to opt out after agreeing to be bound by the DRP. In fact, Appellant could not
by itself opt out, amend or change the arbitration agreement after agreeing to be bound by it. 171 Of great significance, no
termination, alteration, or amendment of the DRP was effective or would apply to any proceeding already initiated. 172 Thus,
it is clear that the promise made by Appellant when it agreed to be bound by the DRP was not illusory.
                                                                 2012 Wl1106881 ...



                                                            CONCLUSION

As noted above, a valid agreement to arbitrate exists in this matter. Further, Appellee's claims fall within the scope of the DRP.
The DRP requires that disputes between the Company (defined as Nabors, its subsidiaries, and any "Electing Entity") and its
current or former employees be submitted to arbitration. According to Appellee's Second                  Petition, Appellee was an
employee of a Nabors' subsidiary and was injured while in the course and scope of his employment. Appellee has not disputed
that *33 he was employed by NWS, which is a Nabors' subsidiary. Nor has he disputed that he alleges he was injured at the
workplace and/or in the course and scope of his employment. Further, Appellant is a proper third party beneficiary of the DRP
and its promise to be bound by the DRP is not illusory. Based on the factual allegations of Appellee's Petition, this dispute
between Appellee and Appellant (an "Electing Entity"), falls squarely within the scope of the DRP. Consequently, Appellant's
Motion to Compel Arbitration should have been granted and this case should have been abated or dismissed and compelled
to final and binding arbitration. The court below abused its discretion in the absence of any basis in law to deny the Motion
to Compel Arbitration.


                                                                PRAYER

Appellant respectfully prays that this Court vacate the trial court's November 15, 2011 order, grant Appellant's Motion to
Compel Arbitration, and compel the parties to arbitration. Appellant requests all further relief to which it is entitled.


Appendix not available.


Footnotes
       Supplemental CR.
2      CR 99.
3      Id.
       See Plaintiffs Second Amended Petition.
2      See id.
3      CR20-39.
4      CR 21 and 24          2(C) and 8. The Federal Arbitration Act, 9 U.S.C. § 2, applies in state courts and preempts state anti-arbitration
       laws to the contrary. See Circuit City Stores, Inc. v. Adams, 121 S. Ct. 1302 (2001); Southland Corp v. Keating, 465 U.S. 1, 16
       (1984); see also Palm Harbor Homes v. McCoy, 944 S.W.2d 716, 721 (Tex.App. --.Worth 1997) (holding that FAA preempted
       Texas Arbitration Act's requirement that party's attorney sign agreement). Although the FAA preempts state arbitration laws, courts
       still must resort to general state law contract principles to determine whether an arbitration agreement will be enforced.
5      CR21         1.
6      "Dispute" means all legal and equitable claims, demand and controversies, of whatever nature or kind, whether in contract, tort,
       under statute or regulation, or some other law, between persons bound by the Program or by an agreement to resolve Disputes under
       the Program, or between a person bound by the Program and a person or entity otherwise entitled to its benefits, including, but not
       limited to, any matters with respect to ... 6. any personal injury allegedly incurred in or about a Company Workplace or in the
       course and scope of an Employee's employment. CR 21                2(E) (emphasis added).
7      CR21
8
9      Id.
10     Id.
11     CR 16 - 17          7 through 9; CR 45 at General Tem1s and Conditions, Paragraph VII.
12     CR 17             CR45.
13     CR 17 at     11; CR 46.
14     Id.
15     CR 17        12; CR47.
                                                v. Perry ... , 2012 Wl1106881 ...


16   !d.
17   !d.
18   CR 87-88.
19   CR 4-71.
20   CR 99.
21   CR 73 -74.
22   Civil Practice and Remedies Code§ 171.098(a)(l).
23   Texas Rule of Appellate Procedure 28(a).
24   J.M. Davidson, Inc. v. Webster, 49 S.W.3d 507,511 (Tex.App.-Corpus Christi, 2001; ANCOins. Sen1ices                Inc. v. Romero,
     27 S.W.3d 1, 5 (Tex.App.-San Antonio, 2000).
25   Jackson v. Van Winkle, 660 S.W.2d 807, 810 (Tex. 1983), overruled in part on other grounds by 1\1oritz v. Preiss, 121 S.W.3d 715,
     721 (Tex. 2003).
26   Beaumont Bank, N.A. v. Buller, 806 S.W.2d 223, 226 (Tex. 1991).
27   In reAmericanHomestaro.fLancaster, Inc., 50 S.W.3d480, 483 (Tex. 2001).
28 Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992).
29   Tenet Healthcare Ltd. v. Cooper, 960 S.W.2d 386, 388 (Tex. App.- Houston [14th Dist.] 1998, pet. dism'd w.o.j.); City ofAlamo v.
     Garcia, 878 S.W.2d 664, 665 (Tex. App.- Corpus Christi 1994, no writ).
30   In re Oakwood Mobile Homes, Inc., 987 S.W.2d 571, 573 (Tex. 1999) (orig. proceeding).
31   Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266, 269 (Tex. 1992) (orig. proceeding).
32   See Circuit City, 532 U.S. 105; Cantella & Co. v. Goodwin, 924 S.W.2d 943 (Tex. 1996); Tipps, 842 S.W.2d at 268.
33   Cantella & Co., Inc. v. Good·.vin, 924 S.W.2d 943, 944 (Tex., 1996); Shearson Lehman Bros., Inc. v. Kilgore, 871 S.W.2d 925, 928
     (Tex.App. - Corpus Christi, 1994, orig. proceeding).
34   CR 21 and 24          2(C) and 8.
35   CR 18        and 16
36   EZ Pawn Corp. v. Mancias, 934 S.W.2d 87, 91 (Tex. 1996).
37   Mitsubishi .Motors Corp. v. Soler Chl)ISler-Plymouth, Inc., 473 U.S. 614, 626, 105 S. Ct. 3346, 3353-54, 87 L. Ed. 2d 444 (1985);
     Folse v. Richard Wolf Medica/Instruments Cmp., 56 F.3d 603, 605 (5th Cir.1995); R.M. Perez & Assocs., Inc. v. Welch, 960 F.2d
534, 538 (5th Cir.1992).
38   See In reD. Wilson Constr. Co., 196 S.W.3d at 781 (citing First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944, 115 S. Ct.
1920, 131 L. Ed. 2d 985 (1995)); 9 U.S.C.A. § 1 et seq.; Civil Practice & Remedies Code§ 171.001 et seq.
39   Dallas Cardiology Assoc., P.A. v. Mallick, 978 S.W.2d 209, 212 (Tex. App.- Dallas, 1998, pet. denied).
40   In re Jim Walter Homes, Inc., 207 S.W.3d 888 (Tex. App.- Houston [14th Dist.] 2006).
41   !d.
42   Associated Glass, Ltd. v. Eye Ten Oaks lnvs., Ltd., 147 S.W.3d 507, 511 (Tex. App- San Antonio 2004, no pet.).
43   See In re Halliburton, 80 S.W.3d 566 (Tex. 2002); In re Dallas Peterbilt, Ltd., L.L.P., 196 S.W.3d 161, 162 (Tex. 2006).
44   See id.
45   See id. at 569-71.
46   In re RRGT, Inc., 2006 WL 622736 (Tex. App. - San Antonio 2006, orig. proceeding).
47   See Nabors Drilling USA, LP v. Cm7;enter, 198 S.W.3d 240, 249 (Tex. App. - San Antonio 2006, orig. proceeding).
48   CR 17.       11 and 12; CR 46 and 47.
49   !d.
50   See In re Bunzl USA, 155 S.W.3d 202 (Tex. App.- El Paso 2004, orig. proceeding).
51   CR50- 51.
52
53   CR 58.
54   CR45.
55   See In re Palm Harbor Homes, 195 S.W.3d at 676.
56   Supplemental CR.
57   CR 20-39
ENERVEST OPERATING, LLC., Appellant., v. Perry ... , 2012 WL 1106881 ...


58    Prudential Sees., Inc. v. Marshall, 909 S.W.2d 896, 899 (Tex.l995); Ikon Office Solutions, Inc. v. E({ert, 2 S.W.3d 688, 697 (Tex.
      App.- Houston [14th Dist.] 1999, orig. proceeding); Prudential-Bache Sees., Inc. v. Garza, 848 S.W.2d 803, 807 (Tex. App.-Corpus
      Christi 1993).
59    CR 16 -17 at 6, 10 through 13; CR 48 at       see also Supplemental CR.
60    See Supplemental CR.
61    CR 17         12; CR47
62    CR20-39.
63    CR 21 at
64    CR 21         2(E).
65    CR 21         2(D).
66    CR 16- 17          4        6 through 9; CR 23    2(L); CR 45       VII.
67    See Grigson v. Creative Artists Agency, L.L.C., 210 F.3d 524, 528 (5th Cir.2000) (noting that "arbitration is a matter of contract and
      cannot, in general, be required for a matter involving an arbitration agreement non-signatory").
68    In re Labatt Food Service, L.P., 279 S.W.3d 640 (Tex. 2009); In re: Kellogg Brovtm & Root, Inc., 166 S.W.3d 732, 739 (Tex. 2005).
69    In re Rolland, 96 S.W.3d 339, 344 (Tex. App. -Austin 2001, orig. proceeding).
70    Bridas S.A.P.l.C. v. Gov't ofTurkmenistan, 345 F.3d 347, 355, 358 (5th Cir.2003).
71    334 S.W.3d 220, 226 (Tex., 2011).
72    !d. at 224.
73    ld
74    Id
75    !d.
76    !d.
77    In re Rubiola, 334 S.W.3d 222.
78    !d. at 222- 223.
79    !d. at 223.
80    !d.
81    !d.
82    !d.
83    In re Rubiola. 334 S.W.3d at 224.
84    !d.
85    Id.
86    !d.
87    Id at 224-225.
88    !d. at 225.; (referencing Sherer v. Green Tree Servicing LLC, 548 F.3d 379, 382 (5th Cir., 2008) (noting that trial court's application
      of equitable estoppel to determine whether non-signatory might compel arbitration, was unnecessary because the terms ofthe Loan
      Agreement clearly identify when a party might be compelled to arbitrate with a non-signatory); Bridas, 345 F.3d at 356 (noting
      that ordinary principles of contract and agency law may be called upon to bind a non-signatory to an agreement whose terms have
      not clearly done so); see also Carolyn Lamm, Defining The Party - iiVho is a Proper Party in an International Arbitration Before
      the American Arbitration Association and Other International institutions, 34 Geo. Wash. Int'l L.Rev. 711, 720 (2003) (noting that
      courts prohibit enforcement by non-signatories "where (1) the contract does not expressly grant third parties the ability to participate
      in the arbitration; (2) the parties have not contemplated the idea; and (3) non-signatory involvement would constitute an invasion
      of the consensual nature of arbitration.").
89    CR 17
90    CR 17           CR45.
91    !d.
92    See In re Rubiola, supra.
93    Black & Vernooy Architects v. Smith, 2011 WL 3435679 (Tex. App.- Austin Aug. 5, 2011, no pet. h.) (quoting Stine v. Stelvart,
      80 S.W.3d 586, 589 (Tex. 2002)).
94    Stine, 80 S.W.3d at 591 ("a third-party beneficiary does not have to show that the signatories executed the contract solely to benefit
      her as a non-contracting party"); Afaddox v. Vantage Energy, LLC. ---S.W.3d ---, 2012 WL 407269, at *3 (Tex. App.- Fort Worth
ENERVEST OPERATING, LLC., Appellant, v. Perry ... , 2012 WL 1106881 ...


       Feb. 09,2012, no pet. h.) ("the third-party beneficiary need not be specifically named in the contract but must be otherwise sufficiently
       described or designated.").
95     See Stine, 80 S.W.3d at 589 ("third-party beneficiary status may not be created by implication"); see also Loyd v. ECO Res., Inc., 956
S.W.2d 110, 134 (Tex. App.- Houston [14th Dist.] 1997, no pet.) ("the fact that a person is directly affected by the parties' conduct...
       does not make him a third-party beneficiary").
96     Stine, 80 S.W.3d at 589 (emphasis added); lt.1CI Telecomms. C01p. v. Tex. Uti!. Elec. Co., 995 S.\V.2d 647, 651 (Tex 1999)
97     See Stine, 80 S.W.3d at 589.
98     CR 24 at ,-r6; CR 26 at ,-r1 0.
99     See             2012 WL 407269, at *3.
100    See !d.
101    /d.at*4.
102    !d.; see e.g. Tawes v. Barnes 340 S.W.3d 419 425 (Tex. 2011).
103    See id.; Tawes, 340 S.W.3d at425; In re Citgo Petroleum Cmp., 248 S.W.3d 769, 776 (Tex. App.- Beaumont 2008, orig. proceeding).
104    RR 15:7-12 (referencing Restatement (Second) of Contracts§ 308).
105    !d.
106    See Maddox, 2012 WL at, *3; In re Citgo Petroleum Cmp., 248 S.W.3d at 776.
107    See Citgo Petroleum Cmp., 248 S.W.3d at 776.
108    See In re Citgo Petroleum Corp., 248 S.W.3d at 776 ("Identification of an intended beneficiary is made at the time enforcement of
       the right is sought."); Restatement (Second) of Contracts § 308.
109    RR p. 10:20-24.
110    CR 22 at,-rf.
111    See e.g. Nelson v. Louisiana Electric Rig Service, 2006 WL 5671234, *4 (C.D. Cal. Feb. 22, 2006) ("Because the agreement signed
       by Plaintiff defined Electing Entities and included them, [Defendant] was included by reference.").
112 248 S.W.3d at 770.
113    Id.
] 14   !d. at 775.
115    !d. at 776.
116    See id.
117    !d. at 777 ("A claim made by a Pat Tank employee against Citgo may ultimately, though indirectly, be paid by Pat Tank under the
       indemnity contract.").
118    /d.
119    265 S.W.3d 452 (Tex. App.- Houston [1st Dist.] 2007, orig. proceeding).
120    Bayer, 265 S.W.3d at 453.
121    !d. at 458.
122    !d.
123    See id.; Cf Knox v. Ball, 191 S.W.2d 17, 23 (Tex. 1945).
124    See Restatement (Second) Of Contracts § 308.
125    See Bayer, 265 S.W.3d at 456.
126    CR 26 at ,-ru.
127    See MJR Cmp. v. B & B Vending Co., 760 S.W.2d 4, 16 (Tex.App.-Dallas 1988, writ denied) (holding that the maker of a contract
       must have intended for the third-party beneficiary to have the right to enforce the agreement).
128    Citgo, 248 S.W.3d at 777.
129    See id.
130    Bayer, 265 S.W.3d at 456.
131    Id at 457
132    Id
133    CR 24.
134    See id.
135    See Kellogg Bro·wn, 166 S.W.3d at 739 (there are "six theories ... that may bind non-signatories to arbitration agreements: (1)
       incorporation by reference; (2) assumption; (3) agency; (4) alter ego; (5) equitable estoppel, and (6) third-party beneficiary.")
ENERVEST OPERATING,                   Appellant, v. Perry ... , 2012 WL 1106881 ...


136    In re C & H News Co., 133 S.W.3d 642, 645 (Tex. App.- Corpus Christi 2003, orig. proceeding) (citing Teal Constr. Co./Hillside
       Villas Ltd. v. Darren Casey Interests, Inc., 46 S.W.3d 417, 420 (Tex. App. -Austin 2001 pet. denied); Ovven v. Hendricks, 433
S.W.2d 164, 166 (Tex. 1968)).
137    C & H News Co., 133 S.W.3d at 645; Teal Constr. Co., 46 S.W.3d at 420.
138    C & H News Co., 133 S.W.3d at 645-46; Wolfe v. Speed Fab-Crete Corp. Int'l, 507 S.\V.2d 276, 278 (Tex. Civ. App.- Fort Worth
       1974, no writ).
139    Cappadonna Elec. Management v. Cameron County, 180 S.W.3d 364,373 (Tex. App.- Corpus Christi 2005, no pet.) (citing City of
       Port Lmbel v. Shiba, 976 S.W.2d 856, 858 (Tex. App.- Corpus Christi 1998, pet. denied).
140    See C & H News Co., 133 S.W.3d at 645-46; In re Raymond James & Associates, Inc., 196 S.W.3d 311, 319 (Tex. App.--Houston
       [1 Dist.] 2006 no et.)
141    CR 45         VII.
142    Raymond James & Associates, Inc., 196 S.W.3d at 319.
143    CR 21.
144    CR 26.
145    See Raymond James & Associates, Inc., 196 S.W.3d at 319.
146    Id. at 320.
147    Light v. Centel Cellular Co. of Tex., 883 S.W.2d 642, 645 (Tex.l994), modified by Alex SheshunoffMgmt. Servs., v. Johnson, 50
       Tex. Sup.Ct. J. 44, 2006 WL 2997287 (Tex. Oct. 20, 2006).
148    Id.
149    In re AdvancePCS Health L.P., 172 S.\V.3d 603, 607 (Tex. 2005) (orig. proceeding).
150    See In re Palm Harbor Homes, Inc., 195 S.W.3d at 677; D.R. Horton, Inc. v. Brook'>, 207 S.W.3d 862, 867 (Tex.App.- Houston [14
       Dist.], 2006) ("An illusory promise is one that fails to bind the promisor because he retains the option of discontinuing performance
       without notice.").
] 51   In re 24R, Inc., 324 S.W.3d 564, 567 (Tex., 2010) (citing Halliburton, 80 S.W.3d at 570)).
152    RR p. 26:3 - 9; CR 84.
153    CR 84.
154    Id.
155    Id.
156    133 S.W.3d 642 (Tex.App.- Corpus Christi, 2003).
157    Id. at 646.
158    Id. at 647.
159    CR 84.
160    CR 22.
161    CR26
162    See Restatement (Second) Of Contracts, Section 308 ( 1981 ).
163    CR 56         6.
164    See In re 24R, supra.
165    195 S.W.3d 672 (Tex., 2006).
166    Id. at718.
167    Id.
168    Id.
169    Id.
170    Id. at 724.
171
172    Id.


End of Document                                                            20 i 5 Thomson Reuters.   claim   original U.S. Govermnent Works.